Exhibit 10.24


--------------------------------------------------------------------------------



WFB Loan No: 31-0924435
Citi Loan No. 7621










LOAN AGREEMENT
Dated as of August 7, 2014
among
333 SOUTH HOPE CO. LLC and 333 SOUTH HOPE PLANT LLC
collectively, as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender, and
CITIGROUP GLOBAL MARKETS REALTY CORP.,
as Lender





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







TABLE OF CONTENTS




 
 
 
 
Page


 
 
 
 
 
ARTICLE 1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
 
 
 
 
Section 1.1
Definitions
1


Section 1.2
Principles of Construction
26


 
 
 
 
 
ARTICLE 2.
GENERAL TERMS
26


 
 
 
 
 
Section 2.1
The Loan
27


Section 2.2
Disbursement to Borrower
27


Section 2.3
The Note and the other Loan Documents
27


Section 2.4
Use of Proceeds
27


Section 2.5
Interest Rate
27


Section 2.6
Loan Payments
28


Section 2.7
Prepayments
29


Section 2.8
Defeasance
30


Section 2.9
Expansion Parcel Release
35


 
 
 
 
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
39


 
 
 
 
 
Section 3.1
Legal Status and Authority
39


Section 3.2
Validity of Documents
40


Section 3.3
Litigation
40


Section 3.4
Agreements
40


Section 3.5
Financial Condition
41


Section 3.6
[Intentionally omitted]
41


Section 3.7
No Plan Assets
41


Section 3.8
Not a Foreign Person
41


Section 3.9
Business Purposes
42


Section 3.10
Borrower Information
42


Section 3.11
Status of Property
42


Section 3.12
Financial Information
44


Section 3.13
Condemnation
44


Section 3.14
Separate Lots
44








i



--------------------------------------------------------------------------------











Section 3.15
Definitions
44


Section 3.16
Principles of Construction
44


Section 3.17
The Loan
44


Section 3.18
Disbursement to Borrower
45


Section 3.19
The Note and the other Loan Documents
45


Section 3.20
Use of Proceeds
46


Section 3.21
Interest Rate
46


Section 3.22
Loan Payments
46


Section 3.23
Prepayments
46


Section 3.24
Defeasance
46


Section 3.25
Expansion Parcel Release
46


Section 3.26
Legal Status and Authority
47


Section 3.27
Validity of Documents
47


Section 3.28
Litigation
47


Section 3.29
Agreements
48


Section 3.30
Financial Condition
48


Section 3.31
[Intentionally omitted]
48


Section 3.32
No Plan Assets
49


Section 3.33
Not a Foreign Person
49


Section 3.34
Business Purposes
49


Section 3.35
Borrower Information
49


Section 3.36
Status of Property
49


Section 3.37
Financial Information
49


Section 3.38
Condemnation
50


Section 3.39
Separate Lots
50


 
 
 
 
 
ARTICLE 4.
BORROWER COVENANTS
50


 
 
 
 
 
Section 4.1
Existence
51


Section 4.2
Applicable Law
51


Section 4.3
Maintenance and Use of Property
52


Section 4.4
Waste
52


Section 4.5
Taxes and Other Charges
52


Section 4.6
Litigation
53


Section 4.7
Access to Property
53


Section 4.8
Non-Consolidation Opinion
53


Section 4.9
Cooperate in Legal Proceedings
54


Section 4.10
Performance by Borrower
54


Section 4.11
Awards
54






ii

--------------------------------------------------------------------------------











Section 4.12
Books and Records
54


Section 4.13
Estoppel Certificates
56


Section 4.14
Leases and Rents
57


Section 4.15
Management Agreement
59


Section 4.16
Payment for Labor and Materials
61


Section 4.17
Performance of Other Agreements
61


Section 4.18
Debt Cancellation
62


Section 4.19
ERISA
62


Section 4.20
No Joint Assessment
63


Section 4.21
Alterations
63


Section 4.22
REA Covenants
64


Section 4.23
Material Agreements
64


Section 4.24
Construction Impact Alterations
65


Section 4.25
Co-Gen Facility
67


 
 
 
ARTICLE 5.
ENTITY COVENANTS
67


 
 
 
Section 5.1
Single Purpose Entity/Separateness
67


Section 5.2
Independent Director
72


Section 5.3
Change of Name, Identity or Structure
73


Section 5.4
Business and Operations
73


 
 
 
 
 
ARTICLE 6.
NO SALE OR ENCUMBRANCE
73


 
 
 
 
 
Section 6.1
Transfer Definitions
73


Section 6.2
No Sale/Encumbrance
74


Section 6.3
Permitted Equity Transfers
74


Section 6.4
Permitted Property Transfers (Assumptions)
76


Section 6.5
Lender’s Rights
78


Section 6.6
Permitted Mezzanine Financing
78


 
 
 
ARTICLE 7.
INSURANCE; CASUALTY; CONDEMNATION
 
 
RESTORATION
80


 
 
 
Section 7.1
Insurance
80


Section 7.2
Casualty
86


Section 7.3
Condemnation
86


Section 7.4
Restoration
87






iii

--------------------------------------------------------------------------------









ARTICLE 8.
RESERVE FUNDS
90


 
 
 
Section 8.1
Tax Reserve Funds
90


Section 8.2
Insurance Reserve Funds
91


Section 8.3
[Intentionally omitted]
92


Section 8.4
Replacement Reserve Funds
92


Section 8.5
Leasing Reserve Funds
93


Section 8.6
The Accounts Generally
94


Section 8.7
Existing TI/LC Obligations Reserve Funds
95


Section 8.8
Rent Concession Reserve Funds
96


Section 8.9
Reserve Guaranty
96


 
 
 
ARTICLE 9.
CASH MANAGEMENT AGREEMENT
97


 
 
 
Section 9.1
Cash Management Agreement
97


Section 9.2
Cash Trap Event Period
97


 
 
 
ARTICLE 10.
EVENTS OF DEFAULT; REMEDIES
97


 
 
 
Section 10.1
Single Purpose Entity/Separateness
97


Section 10.2
Independent Director
100


 
 
 
 
 
ARTICLE 11.
SECONDARY MARKET
102


 
 
 
 
 
Section 11.1
Securitization
102


Section 11.2
Securitization Indemnification
105


Section 11.3
REMIC Savings Clause
107


Section 11.4
Servicer
108


Section 11.5
Rating Agency Costs
108


Section 11.6
Mezzanine Options
108


Section 11.7
Conversion to Registered Form
109


Section 11.8
Lenders’ Ratable Shares
109


 
 
 
ARTICLE 12.
INDEMNIFICATIONS
110


 
 
 
Section 12.1
General Indemnifications
110


Section 12.2
Mortgage and Intangible Tax and Transfer Tax Indemnification
110


Section 12.3
ERISA Indemnification
111


Section 12.4
Duty to Defend, Legal Fees and Other Fees and Expenses
111


Section 12.5
Survival
111


Section 12.6
Environmental Indemnity
111






iv

--------------------------------------------------------------------------------









ARTICLE 13.
EXCULPATION
111


 
 
 
Section 13.1
Exculpation
111


Section 13.2
Survival
114


 
 
 
ARTICLE 14.
NOTICES
114


 
 
 
Section 14.1
Notices
115


 
 
 
ARTICLE 15.
FURTHER ASSURANCES
116


 
 
 
Section 15.1
Replacement Documents
116


Section 15.2
Recording of Security Instrument, etc.
116


Section 15.3
Further Acts, etc.
117


Section 15.4
Changes in Tax, Debt, Credit and Documentary Stamp Laws
117


 
 
 
ARTICLE 16.
WAIVERS
118


 
 
 
Section 16.1
Remedies Cumulative; Waivers
118


Section 16.2
Modification, Waiver in Writing
118


Section 16.3
Delay Not a Waiver
118


Section 16.4
Waiver of Trial by Jury
119


Section 16.5
Waiver of Notice
119


Section 16.6
Remedies of Borrower
119


Section 16.7
Marshalling and Other Matters
119


Section 16.8
[Intentionally omitted]
120


Section 16.9
Waiver of Counterclaim
120


Section 16.10
Sole Discretion of Lender
120


 
 
 
 
 
ARTICLE 17.
MISCELLANEOUS
120


 
 
 
 
 
Section 17.1
Survival
120


Section 17.2
Governing Law
120


Section 17.3
Headings
122


Section 17.4
Severability
122


Section 17.5
Preferences
122


Section 17.6
Expenses
122


Section 17.7
Cost of Enforcement
123


Section 17.8
Exhibits and Schedules Incorporated
123


Section 17.9
Offsets, Counterclaims and Defenses
124


Section 17.10
No Joint Venture or Partnership; No Third Party Beneficiaries
124


Section 17.11
Publicity; Advertising
125






v

--------------------------------------------------------------------------------









Section 17.12
Conflict; Construction of Documents; Reliance
125


Section 17.13
Entire Agreement
126


Section 17.14
Liability
126


Section 17.15
Duplicate Originals; Counterparts
126


Section 17.16
Contribution
126


 
 
 
SCHEDULES AND EXHIBITS
 
 
 
Exhibit A
Additional Definitions
 
Exhibit B-1
Description of Expansion Parcel (Plaza)
 
Exhibit B-2
Description of Expansion Parcel (Concourse)
 
Exhibit C
Form of Subordination, Non-Disturbance and Attornment Agreement
 
 
 
 
Schedule I
[Intentionally omitted]
 
Schedule II
Organizational Chart
 
Schedule III
Description of REA’s
 
Schedule IV
Existing TI/LC Obligations
 
Schedule V
Lease Representation Exceptions
 
Schedule VI
Rent Concessions
 
Schedule VII
Section 5.1(b) Exceptions
 
 
 
 
 
 




vi

--------------------------------------------------------------------------------



LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of August 7, 2014 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), among
WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo Center,
1901 Harrison Street, 2nd Floor, MAC A02227 020 Oakland, California 94612
(together with its successors and/or assigns, “WFB”), CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, having an address at 388 Greenwich Street,
19th Floor, New York, New York 10013 (together with its successors and/or
assigns, “Citi”; WFB and Citi, individually and/or collectively, as the context
may require, “Lender”), 333 SOUTH HOPE CO. LLC (“333 Hope”) and 333 SOUTH HOPE
PLANT LLC (“333 Plant”), each a Delaware limited liability company, having an
address at c/o Brookfield Properties Inc., Brookfield Place, 250 Vesey Street,
15th Floor, New York, NY 10281, (333 Hope and/or 333 Plant, individually and
collectively, as the context may require, together with each of their successors
and/or assigns, “Borrower”).
RECITALS:
Borrower desires to obtain the Loan (defined below) from Lender.
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:
ARTICLE 1.


DEFINITIONS; PRINCIPLES OF CONSTRUCTION


Section 1.1    Definitions.


For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.
“50% Test” shall have the meaning set forth in the definition of “Qualified
Transferee”.
“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which (i) has at least one springing member, which, upon the dissolution of
all of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company, and (ii) otherwise meets the Rating Agency
criteria then applicable to such entities.



--------------------------------------------------------------------------------



“Accounts” shall have the meaning set forth in the Cash Management Agreement.
“Act” shall have the meaning set forth in Section 5.1(d) hereof.
“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, (i) owns more than twenty percent (20%) of such Person or (ii) is in
Control of, is Controlled by or is under common ownership or Control with such
Person.
“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of such
entities has, directly or indirectly, any legal, beneficial or economic
interest.
“Allocated Loan Amount” shall mean, with respect to the Expansion Parcel to be
released, an amount equal to the product of (A) the Determination Fraction and
(B) the outstanding principal balance of the Loan.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Security” shall have the meaning set forth in Section 4.21 hereof.
“Alteration Threshold” shall mean an amount equal to $20,000,000.00.
“Annual Budget” shall have the meaning set forth in Section 4.12(a)(v).
“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.
“Applicable Contribution” shall have the meaning set forth in Section 17.16
hereof.
“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is state licensed or state certified if required under the laws
of the state where the Property is located, who meets the requirements of FIRREA
and who otherwise would be satisfactory to a prudent lender originating
commercial loans for securitization similar to the Loan.

2

--------------------------------------------------------------------------------



“Appraised Value of the Expansion Parcel” shall mean the value of the Expansion
Parcel requested by Borrower to be released from the lien of the Security
Instrument in accordance with Section 2.9 hereof based on a current Appraisal
thereof; provided, however, such value shall specifically exclude the value of
any air rights parcel comprising a portion of the Expansion Parcel.
“Approved Bank” shall mean (a) a bank or other financial institution which has
the Required Rating, (b) if a Securitization has not occurred, a bank or other
financial institution acceptable to Lender or (c) if a Securitization has
occurred, a bank or other financial institution with respect to which Lender
shall have received a Rating Agency Confirmation.
“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, additional
national providers of Independent Directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Lender and the Rating Agencies.
“Approved Servicer” shall have the meaning set forth in the definition of
“Qualified Transferee”.


“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Benefit Amount” shall have the meaning set forth in Section 17.16 hereof.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrower Party” shall mean any Person acting on behalf of or at the direction
of Borrower, SPE Component Entity and/or Guarantor.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of California and New York are not open
for business.
“Capital Group” shall mean The Capital Group Companies, Inc., a Delaware
corporation.
“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.

3

--------------------------------------------------------------------------------



“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.
“Casualty” shall have the meaning set forth in Section 7.2.
“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.
“CDO” shall have the meaning set forth in the definition of “Qualified
Transferee”.


“CDO Asset Manager” means, with respect to any Securitization Vehicle
(hereinafter defined) that is a CDO, the entity that is responsible for managing
or administering the Permitted Mezzanine Financing as an underlying asset of
such Securitization Vehicle or, if applicable, as an asset of any Intervening
Trust Vehicle (including, without limitation, the right to exercise any consent
and control rights available to the holder of the Permitted Mezzanine
Financing).


“Closing Date” shall mean the date of the funding of the Loan.
“Co-Gen Facility” shall mean the Plant and the Plant System (as each such term
is defined in the Energy Services Agreement.
“Co-Gen Facility Agreement” shall mean, individually and/or collectively, as the
context may require, (i) the Energy License Agreement and (ii) the Energy
Services Agreement.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement,
dated as of July 12, 2013, between Brookfield Office Properties, Inc., a
Canadian corporation and Wells Fargo Real Estate Capital Markets, a division of
Wells Fargo Bank, N.A.
“Constituent Members” shall have the meaning set forth in Section 5.2(b) hereof.
“Contribution” shall have the meaning set forth in Section 17.16 hereof.
“Construction” shall have the meaning set forth in Section 2.9 hereof.
“Construction Impact Agreements” shall mean any and all contracts and other
agreements between Borrower, Release Transferee or any affiliate, agent or
operator on behalf of Borrower and/or Release Transferee with respect to any
Construction Impact Alterations.

4

--------------------------------------------------------------------------------



“Construction Impact Alterations” shall mean (i) any alteration of the Remaining
Property that is to be completed in connection with the Construction and
(ii) any alteration of the Remaining Property performed after the completion of
the Construction which affects the ownership, operation and/or use of the
Remaining Property and the Expansion Property as interconnected properties.
“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.
“DBRS” shall mean DBRS, Inc.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents, including, without limitation, the
payment of all sums advanced and costs and expenses incurred (including unpaid
or unreimbursed servicing and special servicing fees) by Lender in connection
with the enforcement and/or collection of the Debt or any part thereof.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.
“Debt Service Coverage Ratio” shall have the meaning set forth on Exhibit A
attached hereto and made a part hereof. All capitalized terms in such definition
are also set forth on Exhibit A.
“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) the sum of (a) the Interest
Rate and (b) four percent (4%).
“Defeasance Approval Item” shall have the meaning set forth in Section 2.8
hereof.
“Defeasance Collateral Account” shall have the meaning set forth in Section 2.8
hereof.
“Defeasance Lockout Release Date” shall mean the earlier to occur of (i) the
third anniversary of the Closing Date and (ii) the date that is two (2) years
from the “startup day” (within the meaning of Section 860G(a)(9) of the IRS
Code) of the REMIC Trust established in connection with the last Securitization
involving any portion of or interest in the Loan.
“Defeased Note” shall have the meaning set forth in Section 2.8(c)(iv) hereof.

5

--------------------------------------------------------------------------------



“Defined Benefit Plan” shall mean a plan, document, agreement, or arrangement
currently or previously maintained or sponsored by the Borrower or by any ERSA
Affiliate or to which either the Borrower or ERISA Affiliate currently makes, or
previously made, contributions and which (i) provides or is expected to provide
retirement benefits to employees or other workers and (ii) the Borrower could
reasonably be expected to have any liability (including liability attributable
from an ERISA Affiliate). A Defined Benefit Plan shall include any plan that if
it were terminated at any time, would result in Borrower or ERISA Affiliate
being deemed to be a “contributing sponsor” (as defined in Section 4001(a)(13)
of ERISA) of the terminated plan pursuant to ERISA Section 4069. A Defined
Benefit Plan does not include a Multiemployer Plan.
“Determination Fraction” shall mean a fraction, the numerator of which is the
Appraised Value of the Expansion Parcel, and the denominator of which is the
value of all the Property (including the Expansion Parcel) based on a current
Appraisal thereof.
“Disclosure Document” shall have the meaning set forth in Section 11.2 hereof.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “A” (or its
equivalent) from each of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time.
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $1,000,000,000
and (except with respect to a pension advisory firm, asset manager or similar
fiduciary) capital/statutory surplus or shareholder’s equity of $400,000,000 and
(ii) is regularly engaged in the business of making or owning (or, in the case
of a pension advisory firm, asset manager or similar fiduciary, regularly
engaged in managing or advising investments in) commercial real estate loans
(including mezzanine loans to direct or indirect owners of commercial
properties, which loans are secured by pledges of direct or indirect ownership
interest in the owners of such commercial properties) or operating commercial
properties.

6

--------------------------------------------------------------------------------



“Eligible Transferee” means, with respect to any Person, that such Person has
total assets in excess of $650,000,000 and shareholder’s equity in excess of
$300,000,000.
“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.
“Energy License Agreement” shall mean that certain License Agreement, effective
as of January 1, 2014, by and between 333 Plant, as licensee, and 333 Hope, as
licensor, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Energy Services Agreement” shall mean that certain Energy Services Agreement,
effective as of January 1, 2014, by and between 333 Plant, as supplier, and
333 Hope, as customer, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.
“Environmental Report” shall mean that certain Phase I Environmental Site
Assessment Report, dated as of July 7, 2014, prepared by Partner Engineering and
Science, Inc.
“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or may hereafter be amended, restated, replaced or
otherwise modified.
“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrower, are treated as a single
employer under any or all of Sections 414(b), (c), (m) or (o) of the IRS Code.
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
“Exchange Act” shall have the meaning set forth in Section 11.2 hereof.
“Exchange Act Filing” shall mean any filing under or pursuant to the Exchange
Act in connection with or relating to a Securitization.
“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.
“Executive Order” shall have the meaning set forth in the definition of
Prohibited Person.

7

--------------------------------------------------------------------------------



“Existing TI/LC Obligations” shall have the meaning set forth in Section 8.7
hereof.
“Existing TI/LC Reserve Funds” shall have the meaning set forth in Section 8.7
hereof.
“Expansion Parcel” shall mean (i) any air rights with respect to that certain
parcel more particularly set forth on Exhibit B-1 attached hereto and (ii) such
portions of the concourse level immediately below the air-rights parcel set
forth in clause (i) above and as more particularly set forth on Exhibit B-2
attached hereto (but specifically excluding (x) any portion of such concourse
area which includes any space demised to a Tenant if such Tenant’s entire leased
premises is not included in the Expansion Parcel (provided, however, this clause
(x) shall not apply to any Tenant located within the Expansion Parcel which also
leases space in the Remaining Property so long as such Leases are separate and
distinct and the Expansion Parcel Release does not give rise to any termination,
off-set or abatement right of such Tenant with respect to such Tenant’s Lease of
space in the Remaining Property) and (y) any parking facilities at the Property
(provided, however, this clause (y) shall in no way limit any right of Borrower
to grant Release Transferee easement rights with respect to other portions of
the Remaining Property, including, any parking areas, in accordance with any
Shared Facilities REA).
“Expansion Parcel Release” shall have the meaning set forth in Section 2.9
hereof.
“Expansion Parcel Release Costs” shall have the meaning set forth in Section 2.9
hereof.
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989 (as the same may have been or may hereafter be amended, restated,
supplemented or otherwise modified).
“Fitch” shall mean Fitch, Inc.
“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.
“Forfeiture” shall have the meaning set forth in Section 3.20(b) hereof.
“Funding Borrower” shall have the meaning set forth in Section 17.16 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report, consistently
applied by the Person implementing such accounting method.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Guarantor” shall mean, Brookfield DTLA Holdings LLC, a Delaware limited
liability company.
“Guaranty” shall mean, individually and/or collectively, as the context may
require, the Recourse Guaranty and the Reserve Guaranty, if applicable.

8

--------------------------------------------------------------------------------



“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, and (vii) any other similar amounts.
“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan, (c) any Servicer or prior Servicer of the Loan, (d) any trustees,
custodians or other fiduciaries who hold or who have held a full or partial
direct interest in the Loan for the benefit of any Investor or other third
party, (e) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (f) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(g) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.
“Independent Director” shall have the meaning set forth in Section 5.2 hereof.
“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.
“Insurance Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.
“Interest Accrual Period” shall mean the period beginning on the first day of
each calendar month during the term of the Loan and ending on (but including)
the last day of such calendar month.
“Interest Bearing Reserve Funds” shall mean, collectively, the Replacement
Reserve Funds, the Rent Concession Reserve Funds, the Existing TI/LC Reserve
Funds and the Leasing Reserve Funds.
“Interest Rate” shall mean a rate per annum equal to four and five hundredths
percent (4.05%).

9

--------------------------------------------------------------------------------



“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.
“Intervening Trust Vehicle” shall mean, with respect to any Securitization
Vehicle that is a CDO, a trust vehicle or entity which holds the Permitted
Mezzanine Financing (or any interest therein) as collateral securing (in whole
or in part) any obligation or security held by such Securitization Vehicle as
collateral for the CDO.
“Investor” shall mean any investor in the Loan (or any portion thereof or
interest therein) in connection with a Securitization of the Loan (or any
portion thereof or interest therein).
“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
“Kroll” shall mean Kroll Bond Rating Agency, Inc.
“Land” shall have the meaning set forth in the Security Instrument.
“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements (including, without limitation, telecommunications and rooftop
license agreements) whether or not in writing affecting the use, enjoyment or
occupancy of the Land and/or the Improvements heretofore or hereafter entered
into and all extensions, amendments and modifications thereto, whether before or
after the filing by or against Borrower of any petition for relief under
Creditors Rights Laws.
“Leasing Reserve Funds” shall have the meaning set forth in Section 8.5 hereof.
“Leasing Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.5 hereof.
“Lender A-1” shall mean WFB, together with its successors and/or assigns.
“Lender A-2” shall mean WFB, together with its successors and/or assigns.
“Lender A-3” shall mean Citi, together with its successors and/or assigns.
“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least
thirty (30) days prior to the initial expiry date of such letter of credit), for
which Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in,
based solely on a statement that Lender has the right to draw thereon in New
York, New York and/or San Francisco, California, executed by an officer or
authorized signatory of Lender. A Letter of Credit must be issued by an Approved
Bank. If at any time (a) the institution issuing any such Letter of Credit shall
cease to be an Approved Bank or (b) if the Letter of Credit is due to expire
prior to the termination of the event or events which gave rise to the
requirement that Borrower deliver the Letter of Credit to Lender, Lender shall
have the right

10

--------------------------------------------------------------------------------



to draw down the same in full and hold the proceeds thereof, unless Borrower
shall deliver a replacement Letter of Credit from an Approved Bank within (i) as
to (a) above, twenty (20) days after Lender delivers written notice to Borrower
that the institution issuing the Letter of Credit has ceased to be an Approved
Bank or (ii) as to (b) above, within ten (10) days prior to the expiration date
of said Letter of Credit.
“Liabilities” shall have the meaning set forth in Section 11.2 hereof.
“Licenses” shall have the meaning set forth in Section 3.11(a) hereof.
“LLC Agreement” shall have the meaning set forth in Section 5.1(d) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Cash Management Agreement, the Guaranty and all other documents
executed and/or delivered in connection with the Loan.
“Loan-to-Value Ratio” shall mean a percentage calculated by multiplying (i) a
fraction, the numerator of which is the sum of (x) outstanding principal balance
of the Loan plus (y) the outstanding principal balance of the Permitted
Mezzanine Financing, if any, and the denominator of which is the value of all
the Property based on a current Appraisal thereof, by (ii) one hundred
(100) percent.
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lender’s security for the
Loan), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).
“Major Lease” shall mean (i) any Lease entered into, modified or amended during
the continuance of an Event of Default, (ii) any Lease which, individually or
when aggregated with all other Leases with the same Tenant or its Affiliate,
demises 100,000 net leasable square feet or more of the Property, (iii) any
Lease which contains any option, offer, right of first refusal or other similar
entitlement to acquire all or any portion of the Property, and (iv) any
instrument guaranteeing or providing credit support for any Lease meeting the
requirements of (i), (ii) and/or (iii) above.
“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the current Manager or any replacement management agreement
entered into by and between Borrower and any Manager in accordance with the
terms hereof and of the other Loan Documents, pursuant to which Manager is to
provide management, leasing and/or other services with respect to the Property.

11

--------------------------------------------------------------------------------



“Manager” shall mean, individually and/or collectively, as the context may
require (i) Brookfield Properties Management (CA) Inc., a Delaware corporation
and (ii) such other entity selected as the manager and/or leasing agent of the
Property in accordance with the terms of this Agreement or the other Loan
Documents.
“Material Action” means to consolidate or merge Borrower with or into any
Person, or sell all or substantially all of the assets of Borrower, or to
institute proceedings to have Borrower be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to Borrower under any applicable Creditors Rights Laws, or seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of Borrower or a substantial part of
its property, or make any assignment for the benefit of creditors of Borrower,
or admit in writing Borrower’s inability to pay its debts generally as they
become due, or take action in furtherance of any such action, or, to the fullest
extent permitted by law, dissolve or liquidate Borrower.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of Borrower, Guarantor or the Property,
(iii) the enforceability, validity, perfection or priority of the lien of the
Security Instrument or the other Loan Documents, (iv) the ability of Borrower to
perform its obligations under the Security Instrument or the other Loan
Documents, or (v) the ability of Guarantor to perform its obligations under the
Guaranty.
“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, as to which there is an obligation of Borrower to pay more than
$1,000,000.00 per annum and that is either (i) not cancelable on
thirty (30) days or less notice and/or (ii) requires payment of a termination
fee in excess of $150,000.00.
“Material Alteration” shall mean any alteration affecting the Property (a) the
cost of which exceeds the Alteration Threshold or (b) which adversely affects
any material structural components of the Improvements or any major building
system, including, without limitation, the building HVAC system; provided,
however, in no event shall any of the following constitute a Material
Alteration: (i) [Intentionally omitted], (ii) any tenant improvement work
performed pursuant to any Lease existing as of the date hereof or entered into
in accordance with the terms of Section 4.14 herein, or (iii) alterations
performed as part of a Restoration in accordance with Section 7.4 hereof.
Notwithstanding anything to the contrary contained herein, Construction Impact
Alterations shall not be deemed a Material Alteration hereunder; provided,
however, the foregoing shall not be deemed to limit, impact or impair the
requirements of Sections 2.9 and 4.24 hereof.
“Maturity Date” shall mean September 1, 2024, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

12

--------------------------------------------------------------------------------



“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Member” is defined in Section 5.1(d) hereof.
“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.
“Mezzanine Intercreditor Agreement” shall have the meaning set forth in
Section 6.6 hereof.
“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.
“Mezzanine Transfer” shall mean each of (i) the pledge of the direct and/or
indirect equity interest in Borrower in connection with the Permitted Mezzanine
Financing (the “Mezzanine Equity Collateral”) and (ii) the transfer of the
Mezzanine Equity Collateral to a Qualified Transferee in connection with the
exercise of such Qualified Transferee’s rights and remedies under the applicable
mezzanine loan documents, provided, that, such transfer is made in accordance
with the applicable terms and conditions of the Mezzanine Intercreditor
Agreement (such exercise of remedies, a “Mezzanine Foreclosure”).
“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).
“Monthly Debt Service Payment Amount” shall mean for the Monthly Payment Date
occurring in October, 2014, and for each Monthly Payment Date occurring
thereafter a payment equal to the amount of interest which has accrued during
the preceding Interest Accrual Period computed at the Interest Rate.
“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.2
hereof.
“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.
“Monthly Tax Deposit” shall have the meaning set forth in Section 8.1 hereof.
“Moody’s” shall mean Moody’s Investor Service, Inc.
“Morningstar” shall mean Morningstar Credit Ratings, LLC.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) of ERISA or Section 4001(a)(3) of ERISA, and to which Borrower or
any ERISA Affiliate is making, is obligated to make or has made or been
obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

13

--------------------------------------------------------------------------------



“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.
“Net Worth” shall mean net worth as calculated in accordance with GAAP (or other
principles acceptable to Lender).
“New Manager” shall have the meaning set forth in Section 4.15 hereof.
“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and the Rating Agencies
and otherwise in form and substance acceptable to Lender and the Rating
Agencies.
“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.
“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Goodwin Procter LLP in
connection with the closing of the Loan.
“Note” shall mean, individually and/or collectively, as the context may require,
(i) that certain Promissory Note A-1 of even date herewith in the principal
amount of $150,000,000.00 made by Borrower to WFB, (ii) that certain Promissory
Note A-2 of even date herewith in the principal amount of $116,670,000.00 made
by Borrower to WFB, and (iii) that certain Promissory Note A-3 of even date
herewith in the principal amount of $133,330,000.00 made by Borrower to Citi, as
the same may each be amended, restated, replaced, extended, renewed,
supplemented, severed, split, or otherwise modified from time to time.
“Noteholder” shall mean any holder of a Note from time to time.
“Obligations” shall have the meaning set forth in Section 17.16 hereof.
“OFAC” shall have the meaning set forth in Section 3.28 hereof.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.
“Open Period Start Date” shall have the meaning set forth in Section 2.7(a)
hereof.
“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.
“Partial Defeasance Collateral” shall mean U.S. Obligations which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all

14

--------------------------------------------------------------------------------



Monthly Payment Dates (provided, however, if the Partial Defeasance Date is not
a Monthly Payment Date and the Shortfall Payment is made on the Partial
Defeasance Date, then for all ensuing Monthly Payment Dates other than the
Monthly Payment Date immediately following the Partial Defeasance Date) and
other scheduled payment dates, if any, under the Defeased Note after the Partial
Defeasance Date and up to and including the Open Period Start Date, and (ii) in
amounts equal to or greater than the Scheduled Defeasance Payments relating to
such Monthly Payment Dates and other scheduled payment dates.
“Partial Defeasance Date” shall have the meaning set forth in Section 2.8
hereof.
“Partial Defeasance Event” shall have the meaning set forth in Section 2.8
hereof.
“Partial Payment Amount” shall mean an amount equal to the product of (A) 110%
and (B) the Allocated Loan Amount.
“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.
“Permitted Encumbrances” shall mean collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy,
(c) liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, (d) easements and other instruments entered into in the ordinary
course of business for traffic circulation, ingress, egress, parking, access,
utilities lines, zoning restrictions, encroachments or for other similar
purposes, provided, that such easements and other instruments (i) are not
incurred in connection with the borrowing of money or obtaining of advances of
credit and (ii) could not, individually or in the aggregate, have a Material
Adverse Effect, (e) all rights and interests of Tenants, as tenants only,
pursuant to Leases entered into in accordance with the terms of this Agreement
and any Subordination, Non-disturbance and Attornment Agreement related thereto
entered into in accordance with Section 4.14(c) hereof, (f) any Shared
Facilities REA or any other document or agreement reasonably approved by Lender
in connection with the Expansion Parcel Release, and (g) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
sole discretion.
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the Property.
“Permitted Equity Transfer” shall have the meaning set forth in Section 6.3
hereof.
“Permitted Fund Manager” means any Person that, on the date of determination,
(i) is not subject to any case, proceeding or other action by or against
Borrower or any SPE Component Entity under any existing or future law of any
jurisdiction relating to bankruptcy, insolvency, reorganization or relief of
debtors, (ii) is not a Prohibited Person, (iii) is (a) approved by the Rating
Agencies (for purposes of this Agreement) as a “Permitted Fund Manager”, as

15

--------------------------------------------------------------------------------



evidenced by a Rating Agency Confirmation or (b) an entity that is otherwise a
Qualified Transferee pursuant to clauses (A), (B), (C), (D) or (F) of the
definition thereof, and (iv) is investing through one or more funds with
committed capital of at least $400,000,000.
“Permitted Indirect Pledge” shall mean a pledge of any direct or indirect
minority, non-controlling interest in Guarantor that in each case do not (when
aggregated with any other Permitted Indirect Pledges) result in more than 10% of
the direct and/or indirect interests in Guarantor being pledged, provided, that:
(i) Borrower shall continue to comply with the relevant provisions of Article 5
hereof, (ii) after giving effect to the exercise of any remedies available under
such Permitted Indirect Pledge, the requirements of Sections 6.3(B), (C), (D)
and (G) shall be continue to be satisfied, (iii) if the exercise of any remedies
available under such Permitted Indirect Pledge would result in the transferee,
together with its affiliates, to increase its direct or indirect interest in
Borrower to an amount which equals or exceeds twenty percent (20%) (or if such
transferee is not a citizen of the United States (or otherwise
formed/incorporated in the United States), then ten percent (10%)), then
(x) such transferee is a Qualified Transferee and (y) Borrower shall provide to
Lender thirty (30) days prior written notice thereof and deliver to Lender (and
Borrower shall be responsible for any reasonable out of pocket costs and
expenses in connection therewith), searches (including, without limitation, a
credit check) with respect to such Qualified Transferee acceptable to Lender;
(iv) if the exercise of any remedies available under such Permitted Indirect
Pledge would result in any person or entity (together with its affiliates)
acquiring more than 49% of the direct or indirect interest in Borrower and such
person or entity (together with its affiliates) did not own more than 49% of the
direct or indirect interest in Borrower on the date hereof or at the time of the
delivery of any New Non-Consolidation Opinion prior to such event, Borrower
shall have delivered to Lender a New Non-Consolidation Opinion and (v) the
repayment of such pledged obligations is not specifically tied to the cash flow
of the Property.
“Permitted Investment Fund” shall have the meaning set forth in the definition
of “Qualified Transferee”.


“Permitted Mezzanine Borrower” shall have the meaning set forth in Section 6.6
hereof.
“Permitted Mezzanine Financing” shall have the meaning set forth in Section 6.6
hereof.
“Permitted Property Transfer” shall have the meaning set forth in Section 6.4
hereof.
“Permitted Transfer” shall mean (i) a Permitted Equity Transfer, (ii) a
Permitted Property Transfer, (iii) a Lease entered into in accordance with the
terms hereof, (iv) any Permitted Encumbrances, (v) any Permitted Equipment
Leases and/or (vi) the Expansion Parcel Release in accordance with the terms of
Section 2.9 hereof.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

16

--------------------------------------------------------------------------------



“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.
“Policies” shall have the meaning specified in Section 7.1 hereof.
“Prior Lender” shall mean Morgan Stanley Mortgage Capital Inc. and Metropolitan
Life Insurance Company, and their successors and assignees.
“Prior Loan” shall mean that certain loan made by Prior Lender to Borrower on or
about August 27, 2004, in the original principal amount of $242,000,000.
“Prohibited Person” means any Person:
(i)    listed in the annex to, or who is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);
(ii)    that is owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    with whom a Person is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including the
Executive Order;
(iv)    who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;
(v)    that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website or at any replacement website or
other replacement official publication of such list; or
(vi)    who is an Affiliate of a Person listed in clauses (i) through (v) above.
“Prohibited Tenant” shall mean Capital Group.
“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.
“Property” shall have the meaning set forth in the Security Instrument.
“Property Condition Report” shall mean that certain Property Condition Report,
dated as of July 7, 2014, prepared by Partner Engineering and Science, Inc.

17

--------------------------------------------------------------------------------



“Provided Information” shall have the meaning set forth in Section 11.2(b)
hereof.
“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, would be acceptable to a
prudent lender of similarly situated securitized commercial mortgage loans.
“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.
“Qualified Leasing Expenses” shall mean actual, out-of-pocket expenses incurred
by Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the terms hereof, including brokerage commissions and tenant
improvements, which expenses (a) (i) in connection with Leases which require
Lender’s approval under the Loan Documents, are specifically contemplated by
such Lease which has been approved by Lender, (ii) in connection with Leases
which do not require Lender’s approval under the Loan Documents, are on market
terms and conditions, or (iii) are otherwise approved by Lender, which approval
shall not be unreasonably withheld or delayed, and (b) are substantiated by
executed Lease documents and/or brokerage agreements.
“Qualified Manager” shall have the meaning set forth in the Assignment of
Management Agreement.
“Qualified Transferee” means (one or more of the following):
(A)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
sovereign fund, government entity or plan that satisfies the Eligibility
Requirements;
(B)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, that, in any case,
satisfies the Eligibility Requirements;
(C)    an institution substantially similar to any of the foregoing entities
described in clauses (A) or (B) that satisfies the Eligibility Requirements;
(D)    any entity Controlled by, Controlling or under common control with any of
the entities described in clauses (A), (B), (C) or (E) of this definition;
(E)    an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager acts as general partner, managing member or fund manager and at least
fifty percent (50%) of the equity interests in such investment vehicle are
owned, directly or indirectly, by one or more of the following: a Qualified
Transferee, an institutional “accredited investor”, within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended, and/or a
“qualified institutional buyer” or both within the meaning of

18

--------------------------------------------------------------------------------



Rule 144A promulgated under the Securities Exchange Act of 1934, as amended,
provided such institutional “accredited investors” or “qualified institutional
buyers” that are used to satisfy the fifty percent (50%) test (the “50% Test”)
set forth above in this clause (E) satisfy the financial tests in clause (i) of
the definition of Eligibility Requirements; or
(F)    a Qualified Trustee (or, in the case of collateralized debt obligations
(“CDO”), a single-purpose bankruptcy-remote entity which contemporaneously
assigns or pledges its interest in the Permitted Mezzanine Financing to a
Qualified Trustee) in connection with (aa) a securitization of, (bb) the
creation of a CDO secured by, or (cc) a financing through an “owner trust” of,
the Permitted Mezzanine Financing (any of the foregoing, a “Securitization
Vehicle”); provided that (1) one or more classes of securities issued by such
Securitization Vehicle is initially rated at least investment grade by each of
the Rating Agencies which assigned a rating to one or more classes of securities
issued in connection with such securitization (it being understood that with
respect to any Rating Agency that assigned such a rating to the securities
issued by such Securitization Vehicle, a Rating Agency Confirmation will not be
required in connection with a transfer of the Permitted Mezzanine Financing to
such Securitization Vehicle, except that if one or more classes of securities
issued in connection with such Securitization is rated by Moody’s, the
transferee may not rely on this clause (1) with respect to Moody’s); (2) in the
case of a Securitization Vehicle that is not a CDO, the special servicer of such
Securitization Vehicle has the Required Special Servicer Rating at the time of
Transfer and the related transaction documents for such Securitization Vehicle
require that any successor have the Required Special Servicer Rating (such
entity, an “Approved Servicer”) and such Approved Servicer is required to
service and administer the Permitted Mezzanine Financing in accordance with
servicing arrangements for the assets held by the Securitization Vehicle which
require that such Approved Servicer act in accordance with a servicing standard
notwithstanding any contrary direction or instruction from any other Person; or
(3) in the case of a Securitization Vehicle that is a CDO, the CDO Asset Manager
and, if applicable, each Intervening Trust Vehicle that is not administered and
managed by a CDO Asset Manager which is a Qualified Transferee, are each a
Qualified Transferee under clauses (A), (B), (C), (D) or (E) of this definition;
or
(G)    following a Securitization any Person for which the Rating Agencies have
issued a Rating Agency Confirmation with respect to such Transfer.
“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each of the Rating Agencies.
“Ratable Share” or “ratably” shall mean, with respect to any Lender, its share
of the Loan based upon the proportion of the outstanding principal amount of the
Loan held by such

19

--------------------------------------------------------------------------------



Lender to the total outstanding principal amount of the Loan. As of the date
hereof, the Ratable Share of Lender A-1 is 37.5%, Ratable Share of Lender A-2 is
29.1675% and the Ratable Share of Lender A-3 is 33.3325%.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, Kroll and
Morningstar, or any successor thereto, or any other nationally-recognized
statistical rating agency which has been approved by Lender, but only to the
extent that (i) prior to a Securitization, such Rating Agency has been
designated by Lender, or is anticipated to be designated by Lender, in
connection with any Secondary Market Transaction and (ii) after the occurrence
of a Securitization, such Rating Agency has been designated (i.e., hired) by
Lender to rate the Securities.
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies (obtained at Borrower’s sole cost and expense) that the credit
rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion. For the purposes of this Agreement
and the other Loan Documents, if any Rating Agency shall waive, decline or
refuse to review or otherwise engage any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents (hereinafter, a “RA
Consent”), such RA Consent shall be deemed to eliminate, for such request only,
the condition that a Rating Agency Confirmation by such Rating Agency (only) be
obtained for purposes of this Agreement or the other Loan Documents, as
applicable. For purposes of clarity, any such waiver, declination or refusal to
review or otherwise engage in any request for a Rating Agency Confirmation
hereunder or under the other Loan Documents shall not be deemed a waiver,
declination or refusal to review or otherwise engage in any subsequent request
for a Rating Agency Confirmation hereunder or under the other Loan Documents,
and the condition for Rating Agency Confirmation pursuant to this Agreement and
the other Loan Documents for any subsequent request shall apply regardless of
any previous waiver, declination or refusal to review or otherwise engage in
such prior request.
“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property as more particularly described on
Schedule III hereto and any future reciprocal easement or similar agreement
affecting the Property entered into in accordance with the applicable terms and
conditions hereof.
“Recourse Guaranty” shall mean that certain Guaranty of Recourse Obligations
executed by Guarantor and dated as of the date hereof.
“Register” shall have the meaning set forth in Section 11.7 hereof.
“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

20

--------------------------------------------------------------------------------



“Reimbursement Contribution” shall have the meaning set forth in Section 17.16
hereof.
“Related Loan” shall mean a loan made to an Affiliate of Borrower, or secured by
a Related Property, that is included with the Loan (or a portion of the Loan) in
a Securitization.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to the Property.
“Release Transferee” shall have the meaning set forth in Section 2.9 hereof.
“Released Expansion Parcel” shall have the meaning set forth in Section 2.9
hereof.
“Remaining Property” shall have the meaning set forth in Section 2.9 hereof.
“REMIC Requirements” shall mean any applicable federal income tax requirements
relating to the continued qualification of any REMIC Trust (including, without
limitation, the continued treatment of the Loan as a “qualified mortgage” in the
hands of the REMIC Trust) as such under the IRS Code, the non-imposition of any
tax on such REMIC Trust under the IRS Code (including, without limitation, the
taxes on “prohibited transactions” and “contributions”), and any other
constraints, rules or other regulations or requirements relating to the
servicing, modification or other similar matters with respect to the Loan (or
any portion thereof or interest therein) that may exist in, or be promulgated
administratively under, the IRS Code.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code that holds any interest in all or any
portion of the Loan (including, without limitation, the Note).
“Rent Concession Reserve Funds” shall have the meaning set forth in Section 8.8
hereof.
“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.
“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.
“Rents” shall have the meaning set forth in the Security Instrument.
“Replacement Guarantor” shall have the meaning set forth in Section 6.4 hereof.
“Replacement Guarantor Documents” shall have the meaning set forth in
Section 6.4 hereof.
“Replacement Lease” shall have the meaning set forth in the Cash Management
Agreement.
“Replacement Reserve Funds” shall have the meaning set forth in Section 8.4
hereof.

21

--------------------------------------------------------------------------------



“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.4 hereof.
“Replacements” for any period shall mean amounts expended for replacements
and/or alterations to the Property and required to be capitalized according to
GAAP and reasonably approved by Lender.
“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.
“Required Rating” shall mean a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of such Letter of Credit is no
longer than three (3) months or if the term of such Letter of Credit is in
excess of three (3) months, a rating of not less than “A+” (or its equivalent)
from each of the Rating Agencies, or, if a Securitization has not occurred, such
other rating that is reasonably acceptable to Lender or, if a Securitization
shall have occurred, such other rating with respect to which Lender shall have
received a Rating Agency Confirmation.
“Required Special Servicer Rating” means a special servicer that (i) has a
rating of “CSS1” in the case of Fitch, (ii) is on S&P’s select servicer list as
a “U.S. Commercial Mortgage Special Servicer” in the case of S&P, (iii) in the
case of Moody’s, such special servicer is acting as special servicer in a
commercial mortgage loan securitization that was rated by Moody’s within the
twelve (12) month period prior to the date of determination, and Moody’s has not
downgraded or withdrawn the then current rating on any class of commercial
mortgage securities or placed any class of commercial mortgage securities on
watch citing the continuation of such special servicer as special servicer of
such commercial mortgage securities as the reason for such downgrade or
withdrawal, (iv) in the case of Moody’s, such special servicer is acting as
special servicer in a commercial mortgage loan securitization that was rated by
Moody’s within the twelve (12) month period prior to the date of determination,
and Moody’s has not downgraded or withdrawn the then current rating on any class
of commercial mortgage securities or placed any class of commercial mortgage
securities on watch citing the continuation of such special servicer as special
servicer of such commercial mortgage securities as the reason for such downgrade
or withdrawal, (v) in the case of Morningstar, such special servicer is acting
as special servicer in a commercial mortgage loan securitization that was rated
by a Rating Agency within the twelve (12) month period prior to the date of
determination, and Morningstar has not downgraded or withdrawn the then-current
rating on any class of commercial mortgage securities or placed any class of
commercial mortgage securities on watch citing the continuation of such special
servicer as special servicer of such commercial mortgage securities, and (vi) in
the case of DBRS, such special servicer is currently acting as special servicer
in a commercial mortgage loan securitization that is rated by DBRS, and DBRS has
not downgraded or withdrawn the then-current rating on any class of commercial
mortgage securities or placed any class of commercial mortgage securities on
watch citing the continuation of such special servicer as special servicer of
such commercial mortgage securities. The requirement of any rating agency that
is not a Rating Agency shall be disregarded.
“Reserve Guaranty” shall mean that certain Reserve Guaranty executed by
Guarantor and dated as of the date hereof.

22

--------------------------------------------------------------------------------



“Reserve Guaranty Conditions” shall mean (i) the Reserve Guaranty is in full
force and effect, (ii) no Event of Default has occurred and is continuing, (iii)
[intentionally omitted], (iv) no Permitted Property Transfer has occurred and
(v) Sponsor Controls Borrower and owns not less than ten percent (10%) of the
indirect legal and beneficial interests in Borrower.
“Reserve Funds” shall mean the Tax Reserve Funds, the Insurance Reserve Funds,
the Replacement Reserve Funds, the Rent Concession Reserve Funds, the Existing
TI/LC Reserve Funds, the Leasing Reserve Funds, and any other escrow funds
established by this Agreement or the other Loan Documents.
“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer,
controller, senior vice president or vice president of such Person or such other
similar officer of such Person reasonably acceptable to Lender and appropriately
authorized by the applicable Person in a manner reasonably acceptable to Lender.
“Restoration” shall have the meaning set forth in Section 7.2 hereof.
“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.
“Restoration Threshold” shall mean an amount equal to $20,000,000.00.
“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.
“Reviewed Sections” shall have the meaning set forth in Section 11.2 hereof.
“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.
“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note in the case of a Total Defeasance and under the
Defeased Note in the case of a Partial Defeasance (as applicable) for all
Monthly Payment Dates occurring after the Total Defeasance Date or Partial
Defeasance Date (as applicable) (provided that, if the Total Defeasance Date or
Partial Defeasance Date (as applicable) is not a Monthly Payment Date and the
Shortfall Payment is paid on the Total Defeasance Date or Partial Defeasance
Date (as applicable), then for all ensuing Monthly Payment Dates other than the
Monthly Payment Date immediately following the Total Defeasance Date or Partial
Defeasance Date (as applicable)) and up to and including the Open Period Start
Date (including, in the case of a Total Defeasance, the outstanding principal
balance on the Note as of the Open Period Start Date and, in the case of a
Partial Defeasance, the outstanding principal balance on the Defeased Note as of
the Open Period Start Date).
“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.
“Securities” shall have the meaning set forth in Section 11.1 hereof.
“Securities Act” shall have the meaning set forth in Section 11.2 hereof.

23

--------------------------------------------------------------------------------



“Securitization” shall have the meaning set forth in Section 11.1 hereof.
“Securitization Vehicle” shall have the meaning set forth in the definition of
“Qualified Transferee”.


“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Total Defeasance Collateral or the Partial Defeasance
Collateral (as applicable).


“Security Deposits” shall mean any advance deposits or any other deposits
collected with respect to the Property, whether in the form of cash, letter(s)
of credit or other cash equivalents (including, without limitation, such
deposits made in connection with any Lease).
“Security Instrument” shall mean that certain first priority Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated the
date hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Senior Mezzanine Loan” shall have the meaning set forth in Section 11.6 hereof.
“Servicer” shall have the meaning set forth in Section 11.4 hereof.
“Severed Loan Documents” shall have the meaning set forth in Article 10.
“Shared Facilities REA” shall have the meaning set forth in Section 2.9 hereof.
“Shortfall Payment” shall have the meaning set forth in Section 2.8(a)(ii)
hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender and
the Rating Agencies.
“SPE Component Entity” shall have the meaning set forth in Section 5.1(c)
hereof.
“Special Member” shall have the meaning set forth in Section 5.1(d) hereof.
“Specified Reserve” shall have the meaning set forth in Section 8.9 hereof.
“Specified Reserve Amount” shall have the meaning set forth in Section 8.9
hereof.
“Sponsor” shall mean Brookfield Office Properties Inc., a Canadian corporation.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

24

--------------------------------------------------------------------------------



“State” shall mean the state in which the Property or any part thereof is
located.
“Successor Borrower” shall have the meaning set forth in Section 2.8 hereof.
“Survey” shall mean that certain ALTA survey delivered to Lender in connection
with the closing of the Loan.
“Tax Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.
“Taxes” shall mean all taxes, assessments, water rates, sewer rents, business
improvement district or other similar assessments and other governmental
impositions, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, now or hereafter
levied or assessed or imposed against the Property or any part thereof.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement between such
Person and Borrower.
“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.
“Total Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates (provided, however, if the Total
Defeasance Date is not a Monthly Payment Date and the Shortfall Payment is made
on the Total Defeasance Date, then for all ensuing Monthly Payment Dates other
than the Monthly Payment Date immediately following the Total Defeasance Date)
and other scheduled payment dates, if any, under the Note after the Total
Defeasance Date and up to and including the Open Period Start Date, and (ii) in
amounts equal to or greater than the Scheduled Defeasance Payments relating to
such Monthly Payment Dates and other scheduled payment dates.
“Total Defeasance Date” shall have the meaning set forth in Section 2.8 hereof.
“Total Defeasance Event” shall have the meaning set forth in Section 2.8 hereof.
“Transferee” shall have the meaning set forth in Section 6.4 hereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.
“Updated Information” shall have the meaning set forth in Section 11.1 hereof.
“U.S. Obligations” shall mean “government securities” as defined in Section
2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent that any REMIC Requirements require a revised and/or

25

--------------------------------------------------------------------------------



alternate definition of “government securities” in connection with any
defeasance hereunder, the foregoing shall be deemed amended in a manner
commensurate therewith and (iii) the aforesaid laws and regulations shall be
deemed to refer to the same as may be and/or may hereafter be amended, restated,
replaced or otherwise modified.
“Wells Fargo” shall mean Wells Fargo Bank, National Association.
“Wells Group” shall have the meaning set forth in Section 11.2 hereof.
“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.
“Yield Maintenance Premium” shall mean an amount equal to the greater of the
following two amounts: (a) (i) prior to the Defeasance Lockout Release Date, an
amount equal to 3% of the amount prepaid and (ii) on and after the Defeasance
Lockout Release Date, an amount equal to 2% of the amount prepaid; or (b) an
amount equal to (i) the amount, if any, by which the sum of the present values
as of the prepayment date of all unpaid principal and interest payments required
hereunder, calculated by discounting such payments from the respective dates
each such payment was due hereunder (or, with respect to the payment required on
the Open Period Start Date (assuming the outstanding principal balance of the
Loan is due on the Open Period Start Date), from the Open Period Start Date)
back to the prepayment date at a discount rate equal to the Periodic Treasury
Yield (defined below) exceeds the outstanding principal balance of the Loan as
of the prepayment date, multiplied by (ii) a fraction whose numerator is the
amount prepaid and whose denominator is the outstanding principal balance of the
Loan as of the prepayment date. For purposes of the foregoing, “Periodic
Treasury Yield” shall mean (y) the annual yield to maturity of the actively
traded non-callable United States Treasury fixed interest rate security (other
than any such security which can be surrendered at the option of the holder at
face value in payment of federal estate tax or which was issued at a substantial
discount) that has a maturity closest to (whether before, on or after) the Open
Period Start Date (or if two or more such securities have maturity dates equally
close to the Open Period Start Date, the average annual yield to maturity of all
such securities), as reported in The Wall Street Journal or other authoritative
publication or news retrieval service on the fifth Business Day preceding the
prepayment date, divided by (z) 12. Lender’s calculation of the Yield
Maintenance Premium, and all component calculations, shall be conclusive and
binding on Borrower absent manifest error.
Section 1.2    Principles of Construction.


All references to sections, exhibits and schedules are to sections, exhibits and
schedules in or to this Agreement unless otherwise specified. All uses of the
word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise. Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.
ARTICLE 2.


GENERAL TERMS

26

--------------------------------------------------------------------------------



Section 2.1    The Loan.


Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.
Section 2.2    Disbursement to Borrower.


Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be re-borrowed.
Section 2.3    The Note and the other Loan Documents.


The Loan shall be evidenced by the Note and this Agreement and secured by this
Agreement, the Security Instrument and the other Loan Documents.
Section 2.4    Use of Proceeds.


Borrower shall use the proceeds of the Loan to (i) pay and discharge any
existing loans relating to the Property, (ii) pay all past-due Taxes, Insurance
Premiums and Other Charges, if any, in respect of the Property, (iii) make
initial deposits of the Reserve Funds, (iv) pay costs and expenses incurred in
connection with the closing of the Loan, and (v) to the extent any proceeds
remain after satisfying clauses (i) through (iv) above, for such lawful purposes
as Borrower shall designate, including, without limitation, distribution to its
equityholders.
Section 2.5    Interest Rate.


(a)Generally. Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.


(b)Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by Applicable Law, overdue interest in respect
of the Loan, shall accrue interest at the Default Rate, calculated from the
earlier of the occurrence of such event resulting in the Event of Default and
the date such payment was due without regard to any grace or cure periods
contained herein.


(c)    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall accrue at the Interest Rate calculated on an Actual/360 Basis.
Borrower acknowledges that interest calculated on an Actual/360 Basis exceeds
interest calculated on a 30/360 Basis and, therefore: (i) a greater portion of
each monthly installment of principal (if applicable) and interest will be
applied to interest using the Actual/360 Basis than would be the case if
interest accrued on a 30/360 Basis and (ii) the unpaid principal balance of the
Loan on the Maturity Date will be greater using the Actual/360 Basis than would
be the case if interest accrued on a 30/360 Basis.


(d)    Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a

27

--------------------------------------------------------------------------------



result of such rate being in excess of the Maximum Legal Rate. If by the terms
of this Agreement or the other Loan Documents, Borrower is at any time required
or obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal (without the payment of any
prepayment fee or Yield Maintenance Premium) and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use or
forbearance of the sums due under the Loan, shall, to the extent permitted by
Applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.


Section 2.6    Loan Payments.


(a)Payment Before Maturity. Borrower shall make a payment to Lender of interest
only on the Closing Date for the period from the Closing Date through the last
day of the month in which the Closing Date occurs (unless the Closing Date is
the first day of a calendar month, in which case no such separate payment of
interest shall be due). Borrower shall make a payment to Lender of principal (if
applicable) and interest in the amount of the Monthly Debt Service Payment
Amount on the Monthly Payment Date occurring in October, 2014 and on each
Monthly Payment Date thereafter to and including the Maturity Date. Each payment
shall be applied first to accrued and unpaid interest and the balance, if any,
to principal.


(b)[Intentionally Omitted].


(c)Payment on Maturity. Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Security Instrument and
the other Loan Documents.


(d)Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents, other than the payment of principal due on the Maturity
Date, is not paid by Borrower within five (5) days when due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid sum or the maximum amount permitted by Applicable Law in order to defray
the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Security Instrument and the
other Loan Documents.


(e)Method and Place of Payment.


(i)Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 12:00 P.M., California time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

28

--------------------------------------------------------------------------------



(ii)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately succeeding Business Day.


(iii)    All payments required to be made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.


Section 2.7    Prepayments.


(a)Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part. On and after the Monthly Payment Date
occurring six (6) months prior to the Maturity Date (the “Open Period Start
Date”), Borrower may, provided no Event of Default has occurred and is
continuing, at its option and upon fifteen (15) days prior notice to Lender (or
such shorter period of time as may be permitted by Lender in its sole
discretion), prepay the Debt in whole on any date without payment of the Yield
Maintenance Premium. Any prepayment received by Lender on a date other than a
Monthly Payment Date shall include interest which would have accrued thereon to
the next Monthly Payment Date (such amounts, the “Interest Shortfall”).


(b)Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if such Net Proceeds are not made available to
Borrower for Restoration, Borrower shall prepay the outstanding principal
balance of the Note in an amount equal to one hundred percent (100%) of such Net
Proceeds together with any applicable Interest Shortfall. In the event that
Lender applies the Net Proceeds as a mandatory prepayment pursuant to the first
sentence of this Section 2.7(b) in which the Net Proceeds applied to the
outstanding principal balance of the Loan is in an aggregate amount exceeding
forty percent (40%) of the then outstanding principal balance of the Loan, then,
provided no Event of Default is then continuing, Borrower may within one hundred
(120) days following such application of Net Proceeds, at its option and upon
fifteen (15) days’ prior written notice to Lender, prepay the Debt in whole (but
not in part). No Yield Maintenance Premium shall be due in connection with any
prepayment made pursuant to this Section 2.7(b), but Borrower shall be liable
for Interest Shortfall and all other amounts due under the Loan Documents.


(c)    Prepayments After Default. If concurrently with or after an Event of
Default, payment of all or any part of the principal of the Loan is tendered by
Borrower, a purchaser at foreclosure or any other Person, such tender shall be
deemed an attempt to circumvent the prohibition against prepayment prior to the
Open Period Start Date as set forth herein and Borrower, such purchaser at
foreclosure or other Person shall pay (i) the Yield Maintenance Premium and (ii)
Interest Shortfall, in addition to the outstanding principal balance, all
accrued and unpaid interest and other amounts payable under the Loan Documents.
Borrower acknowledges that (i) a prepayment will cause damage to Lender; (ii)
the Yield Maintenance Premium is intended to compensate Lender for the loss of
its investment and the expense incurred and time and effort associated with
making the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it
will be extremely difficult and impractical to ascertain the extent of Lender’s
damages caused by a prepayment after an acceleration or any other prepayment not

29

--------------------------------------------------------------------------------



permitted by the Loan Documents; and (iv) the Yield Maintenance Premium
represents Lender’s and Borrower’s reasonable estimate of Lender’s damages from
the prepayment and is not a penalty.


(d)    Release of Lien. Except as expressly set forth in this Article 2, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the lien of the Security Instrument.


Section 2.8    Defeasance.


(a)Total Defeasance. Provided no Event of Default shall have occurred and remain
uncured, Borrower shall have the right at any time after the Defeasance Lockout
Release Date and prior to the Open Period Start Date to voluntarily defease the
entire Loan and obtain a release of the lien of the Security Instrument by
providing Lender with the Total Defeasance Collateral (hereinafter, a “Total
Defeasance Event”), subject to the satisfaction of the following conditions
precedent:


(i)Borrower shall provide Lender not less than thirty (30) days’ notice (or such
shorter period of time if permitted by Lender in its sole discretion) but not
more than ninety (90) days’ notice specifying a date (the “Total Defeasance
Date”) on which the Total Defeasance Event is scheduled to occur;


(ii)Borrower shall pay to Lender (A) all payments of principal and interest due
and payable on the Loan to and including the Total Defeasance Date (provided
that, if such Total Defeasance Date is not a Monthly Payment Date, Borrower
shall also pay to Lender all payments of principal and interest due on the Loan
to and including the next occurring Monthly Payment Date (the “Shortfall
Payment”)); (B) all other sums, if any, then due and payable under the Note,
this Agreement, the Security Instrument and the other Loan Documents through and
including the Total Defeasance Date (or, if the Total Defeasance Date is not a
Monthly Payment Date, the next occurring Monthly Payment Date); (C) all escrow,
closing, recording, legal, appraisal, Rating Agency and other reasonable and
customary third-party fees, costs and expenses actually paid or incurred by
Lender or its agents in connection with the Total Defeasance Event, the release
of the lien of Security Instrument on the Property, the review of the proposed
Defeasance Collateral and the preparation of the Security Agreement and related
documentation; and (D) any revenue, documentary stamp, intangible or other
taxes, charges or fees due in connection with the transfer or assumption of the
Note and/or the Total Defeasance Event.


(iii)Borrower shall deposit the Total Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Section 2.8(d)
hereof;


(iv)Borrower shall execute and deliver to Lender a Security Agreement in respect
of the Defeasance Collateral Account and the Total Defeasance Collateral;


(v)    Borrower shall deliver to Lender an opinion of counsel for Borrower that
is standard in commercial lending transactions and subject only to customary

30

--------------------------------------------------------------------------------



qualifications, assumptions and exceptions opining, among other things, that (A)
Lender has a legal and valid perfected first priority security interest in the
Defeasance Collateral Account and the Total Defeasance Collateral; (B) if a
Securitization has occurred (1) the REMIC Trust formed pursuant to such
Securitization and/or any subsequent or prior Securitization of the Loan or any
portion thereof or interest therein will each not fail to maintain their
respective status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code as a result of a Total Defeasance Event
pursuant to this Section 2.8 and (2) the Total Defeasance Event would not (I)
constitute a “significant modification” of the Loan within the meaning of
Treasury Regulation Section 1.860G-2(b) or (II) cause the Loan to fail to be a
“qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the IRS
Code; and (C) a New Non-Consolidation Opinion with respect to the Successor
Borrower;


(vi)    Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Total Defeasance Event;


(vii)    Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.8(b) have been satisfied;


(viii)    Borrower shall deliver a certificate of a “big four” or other
nationally recognized public accounting firm acceptable to Lender certifying
that the Total Defeasance Collateral will generate monthly amounts equal to or
greater than the Scheduled Defeasance Payments;


(ix)    Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request to effectuate the terms of this
Section 2.8; and


(x)    Borrower shall pay all reasonable and customary third party costs and
expenses of Lender actually incurred in connection with the Total Defeasance
Event, including, without limitation, Lender’s reasonable attorneys’ fees and
expenses and Rating Agency fees and expenses.


(b)    If Borrower has elected to defease the entire Note and the requirements
of Section 2.8(a) above have been satisfied, the Property shall be released from
the lien of the Security Instrument and the Total Defeasance Collateral pledged
pursuant to the Security Agreement shall be the sole source of collateral
securing the Note. In connection with the release of the lien, Borrower shall
submit to Lender, not less than ten (10) days prior to the Total Defeasance Date
(or such shorter time as is acceptable to Lender in its sole discretion), a
release of lien (and related Loan Documents) for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and shall contain standard provisions protecting the rights of the
releasing lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release. Borrower shall pay all costs, taxes and expenses associated with the
release of the lien of the Security Instrument, including Lender’s reasonable
attorneys’ fees.

31

--------------------------------------------------------------------------------



(c)    Partial Defeasance. Provided no Event of Default shall have occurred and
remain uncured and only in connection with an Expansion Parcel Release which
requires the payment of the Partial Payment Amount, Borrower shall defease a
portion of the Loan by providing Lender with the Partial Defeasance Collateral
(hereinafter, a “Partial Defeasance Event”) upon satisfaction of the following
conditions precedent:


(i)Borrower shall provide Lender not less than thirty (30) days’ notice (or a
shorter period of time if permitted by Lender in its sole discretion) but not
more than one hundred twenty (120) days notice specifying a date (the “Partial
Defeasance Date”) on which the Partial Defeasance Event is scheduled to occur;


(ii)Borrower shall pay to Lender (A) all payments of principal and interest due
and payable on the Loan to and including the Partial Defeasance Date (provided
that, if such Partial Defeasance Date is not a Monthly Payment Date, Borrower
shall also pay to Lender the Shortfall Payment); (B) all other sums, if any,
then due and payable under the Note, this Agreement, the Security Instrument and
the other Loan Documents through and including the Partial Defeasance Date (or,
if the Partial Defeasance Date is not a Monthly Payment Date, the next occurring
Monthly Payment Date); (C) all escrow, closing, recording, legal, Appraisal,
Rating Agency and other reasonable and customary third-party fees, costs and
expenses actually paid or incurred by Lender or its agents in connection with
the Partial Defeasance Event, the release of the lien of the Security Instrument
on the Expansion Parcel, the review of the proposed Partial Defeasance
Collateral and the preparation of the Security Agreement and related
documentation; and (D) any revenue, documentary stamp, intangible or other
taxes, charges or fees due in connection with the transfer or assumption of the
Defeased Note and/or the Partial Defeasance Event;


(iii)Borrower shall deposit the Partial Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of this
Section 2.8(c);


(iv)    Lender shall prepare and Borrower shall execute all necessary documents
to modify this Agreement and to amend and restate the Note and issue two
substitute notes, one note having a principal balance equal to the Partial
Payment Amount (the “Defeased Note”), and the other note having a principal
balance equal to the excess of (A) the principal amount of the Loan existing
immediately prior to the applicable Partial Defeasance Event, over (B) the
amount of the Defeased Note (the “Undefeased Note”). The Defeased Note and
Undefeased Note shall have identical terms as the Note except for the principal
balance; and, in connection therewith, the Monthly Debt Service Payment Amount
and the amount of each such payment applied to principal thereafter (if any)
shall be divided between the Defeased Note and the Undefeased Note in the same
proportion as the unpaid principal balance (in each case immediately after the
Partial Defeasance Event) of the Defeased Note and the Undefeased Note, as the
case may be, bears to the aggregate principal balance due under the Defeased
Note and the Undefeased Note immediately after the Partial Defeasance Event. The
Defeased Note and the Undefeased Note shall be cross defaulted and cross
collateralized unless the Rating Agencies shall require otherwise or unless a
Successor Borrower that is not an Affiliate

32

--------------------------------------------------------------------------------



of Borrower is established pursuant to this Section 2.8. A Defeased Note may not
be the subject of any further defeasance;


(v)    Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Partial Defeasance
Collateral;


(vi)    Borrower shall deliver to Lender an opinion of counsel for Borrower that
is standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (A)
Lender has a legal and valid perfected first priority security interest in the
Defeasance Collateral Account and the Partial Defeasance Collateral, (B) if a
Securitization has occurred, (1) the REMIC Trust formed pursuant to such
Securitization and/or any subsequent or prior Securitization of the Loan or any
portion thereof or interest therein will each not fail to maintain their
respective status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code as a result of a Partial Defeasance
Event pursuant to this Section 2.8 and (z) the Partial Defeasance Event would
not (i) constitute a “significant modification” of the Loan within the meaning
of Treasury Regulation Section 1.1001-3 or (ii) cause the Loan to fail to be a
“qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the IRS
Code, (C) the Partial Defeasance Event will not result in a deemed exchange for
purposes of the IRS Code will not adversely affect the status of the Defeased
Note and the Undefeased Note as indebtedness for federal income tax purposes and
(D) a New Non-Consolidation Opinion with respect to the Successor Borrower;


(vii)    Borrower shall deliver to Lender an Officer’s Certificate certifying
that the requirements set forth in this Section 2.8(c) have been satisfied;


(viii)    Borrower shall deliver to Lender a certificate of a “big four” or
other nationally recognized public accounting firm acceptable to Lender
certifying that the Partial Defeasance Collateral will generate monthly amounts
equal to or greater than the Scheduled Defeasance Payments;


(ix)    Borrower shall pay all of the Rating Agencies’ fees, costs and expenses
(to the extent applicable) in connection with the Partial Defeasance Event; and


(x)    Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request to effectuate the terms of this
Section 2.8(c).


(d)    If Borrower has elected to make a partial defeasance and the requirements
of this Section 2.8 have been satisfied, the Expansion Parcel shall be released
from the lien of the Security Instrument subject to the terms of Section 2.9
below. Except as set forth in this Article 2, no repayment, prepayment or
defeasance of all or any portion of the Note shall cause, give rise to a right
to require, or otherwise result in, the release of the lien of the Security
Instrument from the Expansion Parcel.


(e)    On or before the date on which Borrower delivers the Total Defeasance
Collateral or Partial Defeasance Collateral (as applicable), Borrower or
Successor Borrower (as applicable)

33

--------------------------------------------------------------------------------



shall open at any Eligible Institution an Eligible Account (the “Defeasance
Collateral Account”). The Defeasance Collateral Account shall contain only (i)
Total Defeasance Collateral or Partial Defeasance Collateral (as applicable),
and (ii) cash from interest and principal paid on the Total Defeasance
Collateral or Partial Defeasance Collateral (as applicable). All cash from
interest and principal payments paid on the Total Defeasance Collateral or
Partial Defeasance Collateral (as applicable) shall be paid over to Lender on
each Monthly Payment Date and applied first to accrued and unpaid interest and
then to principal, and any cash from interest and principal paid on the Total
Defeasance Collateral or Partial Defeasance Collateral (as applicable) not
needed to pay the Scheduled Defeasance Payments shall be paid to Borrower or
Successor Borrower (as applicable) upon the satisfaction in full of the Note or
Defeased Note (as applicable). Borrower or Successor Borrower (as applicable)
shall cause the Eligible Institution at which the Total Defeasance Collateral or
Partial Defeasance Collateral (as applicable) is deposited to enter into an
agreement with Borrower or Successor Borrower (as applicable) and Lender,
satisfactory to Lender in its sole discretion, pursuant to which such Eligible
Institution shall agree to hold and distribute the Total Defeasance Collateral
or Partial Defeasance Collateral (as applicable) in accordance with this
Agreement. Borrower or Successor Borrower (as applicable) shall be the owner of
the Defeasance Collateral Account and shall report all income accrued on Total
Defeasance Collateral or Partial Defeasance Collateral (as applicable) for
federal, state and local income tax purposes. Borrower shall prepay all cost and
expenses associated with opening and maintaining the Defeasance Collateral
Account. Lender shall not in any way be liable by reason of any insufficiency in
the Defeasance Collateral Account, unless due to the gross negligence or willful
misconduct of Lender.


(f)    In connection with a Total Defeasance Event or Partial Defeasance Event
(as applicable) under this Section 2.8, Borrower shall transfer and assign all
obligations, rights and duties under and to the Note or the Defeased Note (as
applicable), together with the Total Defeasance Collateral or the Partial
Defeasance Collateral (as applicable) to such Successor Borrower. Such Successor
Borrower shall assume the obligations under the Note or the Defeased Note (as
applicable) and the Security Agreement, together with the Total Defeasance
Collateral to a newly-created successor entity, which entity shall be a Single
Purpose Entity and which entity shall be designated or established by Borrower,
at Borrower’s option (the “Successor Borrower”). Such Successor Borrower shall
assume the obligations under the Note or the Defeased Note (as applicable) and
the Security Agreement and Borrower shall be relieved of its obligations under
the Loan Documents (other than those obligations which by their terms survive a
repayment, defeasance or other satisfaction of the Loan and/or a transfer of the
Property in connection with Lender’s exercise of its remedies under the Loan
Documents). Borrower shall pay a minimum of $1,000 to any such Successor
Borrower as consideration for assuming the obligations under the Note or the
Defeased Note (as applicable) and the Security Agreement. Borrower shall pay all
reasonable and customary out-of-pocket costs and expenses incurred by Lender,
including the cost of establishing the Successor Borrower and Lender’s
attorney’s fees and expenses, incurred in connection therewith.


(g)    Notwithstanding anything to the contrary contained in this Section 2.8,
the parties hereto hereby acknowledge and agree that after the Securitization of
the Loan (or any portion thereof or interest therein), with respect to any
Lender approval or similar discretionary rights over any matters contained in
this Section (any such matter, a “Defeasance Approval Item”), such rights shall
be construed such that Lender shall only be permitted to withhold its consent or

34

--------------------------------------------------------------------------------



approval with respect to any Defeasance Approval Item if the same fails to meet
the Prudent Lender Standard.


Section 2.9    Expansion Parcel Release. Borrower may obtain the release of the
Expansion Parcel (the “Released Expansion Parcel”) from the lien of the Security
Instrument (and the related Loan Documents) and the release of Borrower’s
obligations under the Loan Documents with respect to the Released Expansion
Parcel (other than those expressly stated to survive) (such release, the
“Expansion Parcel Release”), upon the satisfaction of each of the following
conditions:


(a)Borrower shall provide Lender not less than sixty (60) days’ notice (or a
shorter period of time if permitted by Lender in its sole discretion) but not
more than one hundred twenty (120) days’ notice specifying a date for the
proposed Expansion Parcel Release;


(b)No Default or Event of Default shall have occurred and be continuing at the
time the Expansion Parcel Release is requested or at the time that the Expansion
Parcel Release occurs;


(c)Borrower shall submit to Lender, not less than ten (10) Business Days prior
to the date of the Expansion Parcel Release (or such shorter time as is
acceptable to Lender in its sole discretion), a release of lien (and related
Loan Documents) for the Released Expansion Parcel for execution by Lender, in
form and substance reasonably acceptable to Lender. Such release shall be in a
form appropriate in the jurisdiction in which the Released Expansion Parcel is
located and shall contain the following language “Nothing herein shall in any
way limit, impair, alter or diminish the lien of the Security instrument on the
remaining portion of the property mortgaged thereby”. In addition, Borrower
shall provide all other documentation Lender reasonably requires to be delivered
by Borrower in connection with the Expansion Parcel Release, together with an
Officer’s Certificate certifying that such documentation (A) is in compliance in
all material respects with all Applicable Law, (B) will effectuate the Expansion
Parcel Release in accordance with the terms of this Agreement, and (C) will not
impair or otherwise adversely affect the liens, security interests and other
rights of Lender under the Loan Documents not being released (or as to the
parties to the Loan Documents and the Property subject to the Loan Documents not
being released);


(d)The Released Expansion Parcel shall be conveyed to a Person other than
Borrower or any SPE Component Entity (such Person, together with its successors
and assigns, the “Release Transferee”);


(e)Borrower shall deliver to Lender a revised, updated title insurance policy
(or an endorsement to the existing title insurance policy) acceptable to Lender
in all respects reflecting the Expansion Parcel Release and containing such
endorsements as Lender may reasonably require (including, without limitation, a
“bring down”, “date down” or similar endorsement, a separate tax lot
endorsement, a zoning endorsement and a subdivision endorsement) insuring that,
other than the Security Instrument, the Permitted Encumbrances and any other
liens permitted under this Agreement, there are no liens, mortgages, deeds of
trust or other security instruments, as the case may be, encumbering the
Remaining Property (defined below)

35

--------------------------------------------------------------------------------



remaining subject to the lien of the Security Instrument which would have
priority over the lien and security interest of the Security Instrument;


(f)    Borrower shall provide Lender with reasonable evidence that after the
Expansion Parcel Release (A) the Property remaining encumbered by the lien of
the Security Instrument (the “Remaining Property”) shall continue to comply with
all Applicable Laws (including, without limitation, all zoning (including any
parking requirements) and building codes) as well as the applicable requirements
of the Leases (including any parking requirements set forth in such Leases), (B)
the Remaining Property shall constitute a separate and legal lot for tax,
subdivision, assessment and zoning purposes, (C) the Expansion Released Property
shall not materially adversely affect ingress or egress to or from the Remaining
Property or access to utilities for the Remaining Property, (D) [intentionally
omitted], (E) documents with respect to such Expansion Parcel Release shall not
impose any new obligations upon, or otherwise further burden, the Remaining
Property and/or Borrower in any way other than as expressly agreed to by Lender
in connection with any Construction Impact Agreements, any Shared Facilities REA
and any other documents or agreements reasonably approved by Lender and executed
in connection with the Expansion Parcel Release, (F) Borrower has obtained or
caused to be obtained all necessary approvals, consents or permits with respect
to such Expansion Parcel Release (whether from applicable governmental or
municipal authorities, parties to instruments of record affecting the Property
or otherwise) necessary to sever such Released Expansion Parcel from the
Remaining Property, (G) the documents and/or instruments executed in connection
with the conveyance of the Released Expansion Parcel must be reasonably
acceptable to Lender, and (H) such Expansion Parcel Release shall not, in and of
itself, (I) give rise to any right of any tenant at the Property to terminate
its Lease or abate the Rent payable thereunder or (II) otherwise have a Material
Adverse Effect;


(g)    Borrower shall deliver to Lender evidence (which may be in the form of an
Officer’s Certificate) that Borrower has complied with all requirements of and
obtained all approvals required under any Leases and any REA applicable to the
Expansion Parcel Release and that the transactions contemplated under this
Section 2.9 will not (1) violate any of the provisions of any Leases or any REA
(including, without limitation, provisions relating to the availability of
parking at the Remaining Property), which such evidence shall include, without
limitation, written approval thereof from any parties to any REA (to the extent
such approvals are required pursuant to the terms thereof) or (2) reduce the
amount of parking availability below that required pursuant to the Leases (in
the aggregate), the REA and Applicable Law;


(h)    Borrower shall deliver to Lender an Officer’s Certificate with supporting
documentation indicating (1) that the Expansion Parcel is not necessary for the
uses of the Remaining Property, including, without limitation, for structural
support, access, driveways, parking, utilities, drainage flows or any other
purpose (after giving effect to any easements therefor reserved over the
Expansion Parcel for the benefit of the Remaining Property), and (2) that
sufficient parking remains on the Remaining Property (including parking
easements over adjacent properties which are appurtenances to the Remaining
Property) to comply with all Leases of such Remaining Property (in the
aggregate), with any applicable REA and all Applicable Law and which is adequate
for the proper use and enjoyment of the Remaining Property;

36

--------------------------------------------------------------------------------



(i)    Borrower shall deliver a copy of any new easement or amendment to any
applicable REA or other cross easement agreement addressing shared facilities,
cross-indemnification, remaining development rights and other matters reasonably
requested by Lender (the “Shared Facilities REA”), which Shared Facilities REA
shall be reasonably acceptable to Lender (and, if required by Lender, acceptable
to the Rating Agencies) and which may be effected directly or by reservation in
the deed conveying the applicable Expansion Parcel, to be executed on or prior
to the date the Expansion Parcel Release occurs which will provide for any of
the reservations required by Section 2.9(h) above and which will otherwise
conform to the other requirements of Section 2.9(h) above and with all
Applicable Law and may contain cross-easements for the benefit of the Released
Expansion Parcel and the Remaining Property in respect of access, driveways,
parking, utilities, drainage flows, storm and sanitary sewers, and other
customary purposes;


(j)    Borrower shall deliver to Lender a revision of the survey delivered to
Lender in connection with the closing of the Loan reflecting the Expansion
Parcel Release;


(k)    With respect to any demolition, construction, development, improvement
and/or alteration to be performed (initially and from time to time) on the
Expansion Parcel (the “Construction”):


(i) Borrower shall use commercially reasonable efforts to cause such
Construction (A) not to materially and adversely impair access to the Remaining
Property or materially interfere with the use or operation of the Remaining
Property by Borrower, any Tenant or any patron of the Remaining Property; (B)
not to give rise to any right of any tenant at the Remaining Property to
terminate its Lease or abate the Rent payable thereunder; (C) not to materially
and adversely affect the structural components of the Improvements or otherwise
adversely disturb the structural integrity of the Improvements except as
reasonably required in order to complete the applicable Construction Impact
Alterations; and (D) to be performed in accordance with all Applicable Law
(including, without limitation, applicable building and zoning codes),
(ii) the extent any lien is imposed in connection therewith, Borrower shall
cause the same to be removed from the Remaining Property in accordance with the
applicable terms and conditions hereof,
(iii) to the extent that any Construction Impact Alterations are to performed in
connection therewith, Borrower shall comply with the relevant terms and
conditions of this Agreement in connection therewith, including, without
limitation, Sections 4.21 and 4.24 hereof,
(iv) Borrower shall have delivered to Lender preliminary plans and drawings for
the Construction Impact Alterations (which such plans shall include construction
staging and similar plans) together with an architect’s or civil engineer’s
certificate certifying that such plans and drawings and the improvements to be
constructed pursuant thereto will comply with all Applicable Law (to the extent
that a determination of compliance can be made generally on the basis of
preliminary plans and drawings) and Lender shall have the

37

--------------------------------------------------------------------------------



right to approve the portions of the aforesaid plans and drawings which relate
to the Construction Impact Alterations;
(v) Borrower and Guarantor (and their respective Affiliates or agents, or any
other party acting on behalf of or at the direction of any of the foregoing)
shall be prohibited from leasing any space at the Released Expansion Parcel to
the Prohibited Tenant, pursuant to a Lease under which such Tenant takes
occupancy of any portion of the Released Expansion Parcel at any time after the
completion of the Construction unless Lender has provided its prior written
consent thereto; and
(vi) Borrower shall deliver evidence satisfactory acceptable to Lender and its
construction consultant that the Construction Impact Alterations shall be
completed at least six (6) months prior to the Maturity Date or Borrower has
delivered to Lender such other assurances, reasonably acceptable to Lender, that
the ongoing performance of the Construction Impact Alterations will not
materially and adversely affect Borrower’s ability to repay the Loan on the
Maturity Date (each of the foregoing, collectively, the “Construction
Covenants”);
(l)    If the Loan is part of a Securitization and if required by Lender, Lender
shall be satisfied that the Expansion Parcel Release shall be permitted pursuant
to REMIC Requirements (which may include, without limitation, the receipt of an
opinion of counsel reasonably acceptable to Lender and acceptable to the Rating
Agencies that the Expansion Parcel Release would not constitute a “significant
modification” of the Loan under Section 1001 of the Internal Revenue Code or
otherwise cause a tax to be imposed on a “prohibited transaction” by any REMIC);


(m)    Borrower shall deliver to Lender such amendments or modifications to the
Loan Documents as may be reasonably required by Lender to reflect the Expansion
Parcel Release (including, without limitation, an amendment to the Security
Instrument substituting a revised legal description reflecting the Expansion
Parcel Release);


(n)    After giving effect to the Expansion Parcel Release, the Debt Yield for
the Remaining Property (after taking into account the effect of (x) any
reduction in the outstanding principal balance of the Loan by the Partial
Payment Amount and (y) any income reasonably projected by Lender which will no
longer be collateral for the Loan as a result of the Expansion Parcel Release)
shall be no less than the Debt Yield for the Property immediately prior to the
Expansion Parcel Release;


(o)    After giving effect to the Expansion Parcel Release, the Loan-to-Value
Ratio (after taking into account the effect of (x) any reduction in the
outstanding principal balance of the Loan by the Partial Payment Amount and (y)
any income reasonably projected by Lender which will no longer be collateral for
the Loan as a result of the Expansion Parcel Release) for the Remaining Property
shall be no greater than the Loan-to-Value Ratio immediately prior to the
Expansion Parcel Release (as determined based upon an updated Appraisal for the
Property (including the Expansion Parcel));

38

--------------------------------------------------------------------------------



(p)    If required by Lender, Lender shall have received a Rating Agency
Confirmation with respect to the Expansion Parcel Release and the Construction
Impact Alterations;


(q)    If any portion of the Expansion Parcel approved by Lender includes any
portion of the Property which is subject to a Lease or otherwise attributed
value in the Appraisal delivered to Lender in connection with the origination of
the Loan, Borrower shall cause a Partial Defeasance Event with respect to any
required Partial Payment Amount;


(r)    If such Expansion Parcel Release requires the payment of the Partial
Payment Amount, then such Expansion Parcel Release shall not occur prior to the
Defeasance Lockout Release Date;


(s)    Borrower shall deliver such other documents and instruments as Lender may
reasonably request in connection with the Expansion Parcel Release and the
Construction Impact Alterations;


(t)    Borrower shall pay all of the Rating Agencies’ fees, costs and expenses
(to the extent applicable) in connection with the Expansion Parcel Release and
the Construction; and


(u)    Borrower shall pay all of Lenders’ reasonable and customary third party
costs and expenses in connection with the Expansion Parcel Release and the
Construction Impact Alterations, including, without limitation, reasonable
out-of-pocket attorney’s fees and construction consultant fees (collectively,
the “Expansion Parcel Release Costs”). Notwithstanding the foregoing, at
Lender’s request, Borrower shall deliver to Lender, within five (5) days of
request by Lender to Borrower, a good faith deposit, in an amount reasonably
determined by Lender, to be applied towards the payment of all of Lender’s
Expansion Parcel Release Costs, and the remainder of which, if any, shall be
repaid to Borrower in the event that the Expansion Parcel Release is not
consummated or to the extent any amount remains upon the consummation of the
Expansion Parcel Release in accordance with the terms of this Section 2.9.


ARTICLE 3.


REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants as of the Closing Date that:
Section 3.1    Legal Status and Authority.


Borrower (a) is duly organized, validly existing and in good standing under the
laws of its state of formation; (b) is duly qualified to transact business and
is in good standing in the State; and (c) has all necessary approvals,
governmental and otherwise, and full power and authority to own, operate and
lease the Property other than those for which the failure to obtain will not
result in a Material Adverse Effect. Borrower has full power, authority and
legal right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer
and convey the Property pursuant to the terms hereof and to keep and observe all
of the terms of this Agreement, the Note, the Security Instrument and the other
Loan Documents on Borrower’s part to be performed.

39

--------------------------------------------------------------------------------



Section 3.2    Validity of Documents.


(a)    The execution, delivery and performance of this Agreement, the Note, the
Security Instrument and the other Loan Documents by Borrower and Guarantor and
the borrowing evidenced by the Note and this Agreement (i) are within the power
and authority of such parties; (ii) have been authorized by all requisite
organizational action of such parties; (iii) have received all necessary
approvals and consents, corporate, governmental or otherwise; (iv) will not
violate, conflict with, result in a breach of or constitute (with notice or
lapse of time, or both) a material default under any provision of law, any order
or judgment of any court or Governmental Authority, any license, certificate or
other approval required to operate the Property, Borrower’s organizational
documents, or any indenture, agreement or other instrument to which Borrower is
a party or by which it or any of its assets or the Property is or may be bound
or affected, including, without limitation, the Management Agreement; (v) will
not result in the creation or imposition of any lien, charge or encumbrance
whatsoever upon any of its assets, except the lien and security interest created
hereby and by the other Loan Documents; and (vi) will not require any
authorization or license from, or any filing with, any Governmental Authority
(except for the recordation of the Security Instrument in appropriate land
records in the State and except for Uniform Commercial Code filings relating to
the security interest created hereby), (b) this Agreement, the Note, the
Security Instrument and the other Loan Documents have been duly executed and
delivered by Borrower through the undersigned authorized representative of
Borrower and (c) this Agreement, the Note, the Security Instrument and the other
Loan Documents constitute the legal, valid and binding obligations of Borrower
and are enforceable against Borrower in accordance with their respective terms.
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (except as such
enforcement may be limited by bankruptcy, insolvency, fraudulent transfers,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law)), and Borrower has not asserted
any right of rescission, set-off, counterclaim or defense with respect thereto.
Section 3.3    Litigation.


There is no action, suit, investigation, arbitration or proceeding, judicial,
governmental, administrative or otherwise (including any condemnation or similar
proceeding), pending, filed, or, to the best of Borrower’s knowledge, threatened
or contemplated against or affecting Borrower or Guarantor or against or
affecting the Property that has not been disclosed to Lender by Borrower in
writing in connection with the closing of the Loan, is not fully covered by
insurance or, if determined adversely to Borrower, would have a material adverse
effect on (a) Borrower’s title to the Property, (b) the validity or
enforceability of the Security Instrument, (c) Borrower’s ability to perform
under the Loan Documents, (d) Guarantor’s ability to perform under the Guaranty,
(e) the use or operation of the Property or (f) the principal benefit of the
security intended to be provided by the Loan Documents.
Section 3.4    Agreements.

40

--------------------------------------------------------------------------------



Borrower is not a party to any agreement or instrument or subject to any
restriction which would have a Material Adverse Effect. Borrower is not in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Material Agreement or instrument to
which it is a party or by which Borrower or the Property is bound which would
result in a Material Adverse Effect. Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property and (b)
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents. There is no agreement or instrument to which Borrower is a
party or by which Borrower is bound that would require the subordination in
right of payment of any of Borrower’s obligations hereunder or under the Note to
an obligation owed to another party.
Section 3.5    Financial Condition.


(a)Borrower is solvent, and no proceeding under Creditors Rights Laws with
respect to Borrower has been initiated and Borrower has received reasonably
equivalent value for the granting of the Security Instrument.


(b)Neither the Property, nor any portion thereof, is the subject of any
proceeding under Creditors Rights Laws.


(c)No petition in bankruptcy has been filed by or against Borrower, Guarantor or
any Person under the Control of Sponsor, in the last ten (10) years, and neither
Borrower, Guarantor nor any Person under the Control of Sponsor, in the last ten
(10) years has ever made any assignment for the benefit of creditors or taken
advantage of any Creditors Rights Laws.


(d)Borrower is not contemplating either the filing of a petition by it under any
Creditors Rights Laws or the liquidation of its assets or property, and Borrower
does not have any knowledge of any Person contemplating the filing of any such
petition against it.


Section 3.6    [Intentionally omitted].


Section 3.7    No Plan Assets.


As of the date hereof and throughout the term of the Loan (a) Borrower is not
and will not be an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title I of ERISA, (b) Borrower is not and will not be a “governmental
plan” within the meaning of Section 3(32) of ERISA, (c) transactions by or with
Borrower are not and will not be subject to any state statute, regulation or
ruling regulating investments of, or fiduciary obligations with respect to,
governmental plans, and (d) none of the assets of Borrower constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA. As of the date
hereof, neither Borrower nor any ERISA Affiliate maintains, sponsors or
contributes to a Defined Benefit Plan or a Multiemployer Plan. Neither the
Borrower nor an ERISA Affiliate sponsors, contributes to or maintains either
currently or in the past a plan, document, agreement, or arrangement subject to
ERISA.
Section 3.8    Not a Foreign Person.

41

--------------------------------------------------------------------------------



Borrower is not a “foreign person” within the meaning of § 1445(f)(3) of the IRS
Code.
Section 3.9    Business Purposes.


The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
Section 3.10    Borrower Information.


Borrower’s principal place of business and its chief executive office as of the
date hereof is c/o Brookfield Office Properties Inc., Brookfield Place, 250
Vesey Street, New York, NY 10281. Borrower’s mailing address, as set forth in
the opening paragraph hereof or as changed in accordance with the provisions
hereof, is true and correct. Borrower is not subject to back-up withholding
taxes.
Section 3.11    Status of Property.


(a)Borrower has obtained all material certificates, licenses, permits,
franchises, consents, and other approvals, governmental and otherwise, necessary
for the ownership and operation of the Property (including, without limitation,
the ownership, use and operation of the Co-Gen Facility) and the conduct of its
business (collectively, “Licenses”), the failure of which would have a Material
Adverse Effect, and all required zoning, building code, land use, environmental
and other similar permits or approvals, all of which are (i) in full force and
effect as of the date hereof and (ii) not subject to revocation, suspension,
forfeiture or modification the result of which would have a Material Adverse
Effect.


(b)The Property and the present and contemplated use and occupancy thereof
(including, without limitation, the ownership, use and operation of the Co-Gen
Facility) are in full compliance with all applicable zoning ordinances, building
codes, land use laws, Environmental Laws and other similar Applicable Law the
failure of which would have a Material Adverse Effect.


(c)The Property is served (or through the Co-Gen Facility, is self-served) by
all utilities necessary for the current or contemplated use thereof. All utility
service is provided by public utilities (or through the Co-Gen Facility, is
self-provided) and the Property has accepted or is equipped to accept such
utility service. In the event the Co-Gen Facility were to cease operations, all
utility service provided by the Co-Gen Facility would be provided by public
utilities and/or the independent central plant facility providing service to the
Bunker Hill area without material impairment to the Property or Borrower’s
ability to comply with its obligations under the Leases. The Property is served
by public water and sewer systems. Except as set forth in the Property Condition
Report, all utilities and public water and sewer systems serving the Property
are adequate for the current or contemplated use thereof.


(d)All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, and
are physically and legally open for use by the public. The Property has either
direct access to such public roads or streets or access to such public roads or
streets by virtue of a perpetual easement or similar agreement inuring in favor
of Borrower and any subsequent owners of the Property.

42

--------------------------------------------------------------------------------



(e)    To Borrower’s knowledge, the Property is free from damage caused by fire
or other casualty. Except as set forth in the Property Condition Report, the
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.


(f)    All costs and expenses (other than those not yet due and payable) of any
and all labor, materials, supplies and equipment used in the construction of the
Improvements have been paid in full. There are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under Applicable Law could give rise to any such liens)
affecting the Property which are or may be prior to or equal to the lien of the
Security Instrument.


(g)    Borrower is the owner or lessee of all furnishings, fixtures and
equipment (other than Tenants’ and Manager’s property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest, if any, created
with respect to any Permitted Equipment Leases and the lien and security
interest created by this Agreement, the Note, the Security Instrument and the
other Loan Documents. 333 Hope is the owner of all of the Land and the
Improvements (other than the Co-Gen Facility, which is owned by 333 Plant). 333
Plant does not own any Property other than the Co-Gen Facility.


(h)    To Borrower’s knowledge and except as disclosed in the Property Condition
Report or the Environmental Report, all liquid and solid waste disposal, septic
and sewer systems located on the Property are in a good and safe condition and
repair and in compliance with all Applicable Law.


(i)    Except as shown on the Survey, no portion of the Improvements is located
in an area identified by the Federal Emergency Management Agency or any
successor thereto as an area having special flood hazards pursuant to the Flood
Insurance Acts or, if any portion of the Improvements is located within such
area, Borrower has obtained and will maintain the insurance prescribed in
Section 7.1(a) hereof. No part of the Property consists of or is classified as
wetlands, tidelands or swamp and overflow lands.


(j)    Except for encroachments shown on the Survey or which otherwise (i) do
not cause a Material Adverse Effect or (ii) may exist in accordance with
Applicable Law pursuant to recorded agreements between Borrower and such
applicable Person owning such adjoining land, all the Improvements lie within
the boundaries of the Land and any building restriction lines applicable to the
Land and no improvements on adjoining properties encroach onto the Property.

43

--------------------------------------------------------------------------------



(k)    To Borrower’s knowledge, there are no pending or proposed special or
other assessments for public improvements or otherwise affecting the Property,
nor are there any contemplated improvements to the Property that may result in
such special or other assessments.


Section 3.12    Financial Information.


All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been prepared by or on behalf of Borrower and delivered to
Lender in respect of Borrower, Guarantor and/or the Property (a) are true,
complete and correct in all material respects, (b) accurately represent the
financial condition of Borrower, Guarantor or the Property, as applicable, as of
the date of such reports, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower or Guarantor from that set forth in said financial statements.
Section 3.13    Condemnation.


No Condemnation or other proceeding has been commenced, is pending or, to
Borrower’s knowledge, has been threatened in writing with respect to all or any
portion of the Property or for the relocation of the access to the Property.
Section 3.14    Separate Lots.


The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with the Property or any portion thereof.
Section 3.15    Insurance.


Borrower has obtained and has delivered to Lender certificates of insurance,
together with binders, evidencing the Policies reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. There are
no present claims of any material nature under any of the Policies, and to
Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies.
Section 3.16    Use of Property.


The Property is used exclusively as first class office, parking and retail uses
and other appurtenant and related uses.
Section 3.17    Leases and Rent Roll.

44

--------------------------------------------------------------------------------



Except as set forth on Schedules IV and V attached hereto, as disclosed in the
rent roll for the Property delivered to and approved by Lender (the “Rent Roll”)
and the aging report and Tenant estoppels delivered to and approved by Lender,
(a) Borrower is the sole owner of the entire lessor’s interest in the Leases;
(b) the Leases are valid and enforceable against Borrower and the Tenants set
forth therein and are in full force and effect; (c) all of the Leases are
arms-length agreements with bona fide, independent third parties; (d) to
Borrower’s knowledge, no party under any Lease is in default; (e) all Rents due
have been paid in full and no Tenant is in arrears in its payment of Rent; (f)
to Borrower’s knowledge, none of the Rents reserved in the Leases have been
assigned or otherwise pledged or hypothecated; (g) none of the Rents have been
collected for more than one (1) month in advance (except a Security Deposit
shall not be deemed rent collected in advance); (h) the premises demised under
the Leases have been completed and the Tenants under the Leases have accepted
the same and have taken possession of the same on a rent-paying basis with no
rent concessions to any Tenants; (i) to Borrower’s knowledge, there exist no
offsets or defenses to the payment of any portion of the Rents and Borrower has
no monetary obligation to any Tenant under any Lease; (j) Borrower has received
no notice from any Tenant challenging the validity or enforceability of any
Lease; (k) there are no agreements with the Tenants under the Leases with
respect to the Property other than expressly set forth in each Lease; (l) no
Lease contains an option to purchase, or right of first refusal to purchase, the
Property; (m) to Borrower’s knowledge, no person or entity has any possessory
interest in, or right to occupy, the Property except under and pursuant to a
Lease; (n) [Intentionally omitted]; (o) all Security Deposits relating to the
Leases reflected on the Rent Roll have been collected by Borrower; (p) no
brokerage commissions or finder’s fees are due and payable regarding any Lease;
(q) to Borrower’s knowledge, each Tenant is in actual, physical occupancy of the
premises demised under its Lease and is paying full rent under its Lease; and
(r) no Tenant occupying 20% or more (by square feet) of the net rentable area of
the Property is, to Borrower’s knowledge, a debtor in any state or federal
bankruptcy, insolvency or similar proceeding.
Section 3.18    Filing and Recording Taxes.


All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under Applicable Law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of this Agreement, the Security Instrument, the
Note and the other Loan Documents, including, without limitation, the Security
Instrument, if any, have been paid or will be paid, and, under current
Applicable Law, the Security Instrument is enforceable in accordance with its
terms by Lender (or any subsequent holder thereof), except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Creditors Rights Laws, and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
Section 3.19    Management Agreement.


The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. As of the date hereof, no management fees under
the Management Agreement are due and payable.

45

--------------------------------------------------------------------------------



Section 3.20    Illegal Activity/Forfeiture.


(a)No portion of the Property has been or will be purchased, improved, equipped
or furnished with proceeds of any illegal activity and, to Borrower’s knowledge,
there are no illegal activities or activities relating to controlled substances
at the Property (including, without limitation, any growing, distributing and/or
dispensing of medical marijuana).


(b)There has not been committed by Borrower or, to Borrower’s knowledge, any
other person in occupancy of or involved with the operation or use of the
Property, any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under this
Agreement, the Note, the Security Instrument or the other Loan Documents (a
“Forfeiture”).


Section 3.21    Taxes.


Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it. Borrower knows of no
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.
Section 3.22    Permitted Encumbrances.


None of the Permitted Encumbrances, individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by this
Agreement, the Security Instrument, the Note and the other Loan Documents,
materially and adversely affects the value or marketability of the Property,
materially and adversely impairs the use or the operation of the Property or
materially and adversely impairs Borrower’s ability to pay its obligations in a
timely manner.
Section 3.23    Material Agreements.


With respect to each Material Agreement, (a) each Material Agreement is in full
force and effect and has not been amended, restated, replaced or otherwise
modified (except, in each case, as expressly set forth herein), (b) there are no
defaults under any Material Agreement by any party thereto and, to Borrower’s
knowledge, no event has occurred which, but for the passage of time, the giving
of notice, or both, would constitute a default under any Material Agreement, (c)
all payments and other sums due and payable under the Material Agreements have
been paid in full, and (d) no party to any Material Agreement has commenced any
action or given or received any notice for the purpose of terminating any
Material Agreement.
Section 3.24    Non-Consolidation Opinion Assumptions.


All of the assumptions made in the Non-Consolidation Opinion, including, but not
limited to, any exhibits attached thereto, are true, complete and correct in all
material respects.
Section 3.25    Federal Reserve Regulations.

46

--------------------------------------------------------------------------------



No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Applicable Law or by the terms and
conditions of this Agreement, the Security Instrument, the Note or the other
Loan Documents.
Section 3.26    Investment Company Act.


Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
Section 3.27    Fraudulent Conveyance.


Borrower (a) has not entered into the Loan or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities.
Section 3.28    Embargoed Person.


As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any transfers of interests permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower or
Guarantor constitute property of, or are beneficially owned, directly or, to
Borrower’s knowledge, indirectly, by any person, entity or country which is a
sanctioned person, entity or country under U.S. law, including but not limited
to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.,
The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive
Orders or regulations promulgated thereunder (including regulations administered
by the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury and the Specially Designated Nationals List maintained by OFAC) with
the result that the investment in Borrower and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Applicable Law or the Loan
made by Lender is in violation of Applicable Law (“Embargoed Person”); (b)
unless expressly waived in writing by Lender, no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Applicable Law or the Loan is
in violation of Applicable Law; and (c) to Borrower’s knowledge, none of the
funds of Borrower or Guarantor, as applicable, have been derived from any
unlawful activity with the result that the investment in Borrower and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Applicable Law or the Loan is in violation of Applicable Law. Borrower covenants
and agrees that in the event Borrower receives any notice that Borrower or
Guarantor

47

--------------------------------------------------------------------------------



(or any of their respective beneficial owners, affiliates or participants) or
any Person that has an interest in the Property is designated as an Embargoed
Person, Borrower shall immediately notify Lender in writing. At Lender’s option,
it shall be an Event of Default hereunder if Borrower, Guarantor or any other
party to the Loan is designated as an Embargoed Person. The representations
contained in this Section 3.28 shall not be deemed to apply to shareholders in
any indirect owner of Borrower whose shares are listed through a publicly traded
company listed on the New York Stock Exchange or another nationally recognized
stock exchange.
Section 3.29    Patriot Act.


All capitalized words and phrases and all defined terms used in the USA Patriot
Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to the subject matter of the
Patriot Act (collectively referred to in this Section only as the “Patriot Act”)
are incorporated into this Section. Borrower hereby represents and warrants that
Borrower and Guarantor and each other Person directly or indirectly owned or
Controlled by Sponsor, or, to Borrower’s knowledge, any other Person that has an
economic interest in Borrower or the Property, is: (i) in full compliance with
all applicable requirements of the Patriot Act and any regulations issued
thereunder; (ii) operated under policies, procedures and practices, if
applicable, that are in compliance with the Patriot Act and available to Lender
for Lender’s review and inspection during normal business hours and upon
reasonable prior notice; (iii) not in receipt of any notice from the Secretary
of State or the Attorney General of the United States or any other department,
agency or office of the United States claiming a violation or possible violation
of the Patriot Act; (iv) not a person who has been determined by competent
authority to be subject to any of the prohibitions contained in the Patriot Act;
and (v) not owned or controlled by or now acting and or will in the future act
for or on behalf of any person who has been determined to be subject to the
prohibitions contained in the Patriot Act. Borrower covenants and agrees that in
the event Borrower receives any notice that Borrower, Guarantor or any Person
directly or indirectly owned and/or Controlled by Sponsor is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower shall immediately notify Lender.
At Lender’s option, it shall be an Event of Default hereunder if Borrower or
Guarantor is indicted, arraigned or custodially detained on charges involving
money laundering or predicate crimes to money laundering. The representations
contained in this Section 3.29 shall not be deemed to apply to shareholders in
any indirect owner of Borrower whose shares are listed through a publicly traded
company listed on the New York Stock Exchange or another nationally recognized
stock exchange.
Section 3.30    Organizational Chart.


The organizational chart attached as Schedule II hereto, relating to Borrower
and certain Affiliates and other parties, is true, complete and correct on and
as of the date hereof.
Section 3.31    Bank Holding Company.


Borrower is not a “bank holding company” or a direct or indirect subsidiary of a
“bank holding company” as defined in the Bank Holding Company Act of 1956, as
amended, and Regulation Y thereunder of the Board of Governors of the Federal
Reserve System.

48

--------------------------------------------------------------------------------



Section 3.32    [Intentionally Omitted].


Section 3.33    REA Representations.


With respect to each REA, (a) each REA is in full force and effect and has not
been amended, restated, replaced or otherwise modified (except, in each case, as
expressly set forth herein), (b) there are no defaults under any REA by any
party thereto and, to Borrower’s knowledge, no event has occurred which, but for
the passage of time, the giving of notice, or both, would constitute a default
under any REA, (c) all sums due and payable under each REA have been paid in
full, (d) no party to any REA has commenced any action or given or received any
notice for the purpose of terminating any REA, and (e) the representations made
in any estoppel or similar document delivered with respect to any REA in
connection with the Loan, if any, are true, complete and correct and are hereby
incorporated by reference as if fully set forth herein.
Section 3.34    No Change in Facts or Circumstances.


All information prepared by or on behalf of Borrower or Guarantor and delivered
to Lender and in all financial statements, rent rolls, reports, certificates and
other documents prepared by or on behalf of Borrower or Guarantor and submitted
in connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower and/or Guarantor in this Agreement or in the
other Loan Documents, are accurate, complete and correct in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would have a Material Adverse Effect.
Section 3.35    Perfection of Accounts.


Borrower hereby represents and warrants to Lender that:
(a)This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Accounts in favor of Lender, which security interest is prior to all other
Liens, other than Permitted Encumbrances, and is enforceable as such against
creditors of and purchasers from Borrower. Other than in connection with the
Loan Documents and except for Permitted Encumbrances, Borrower has not sold or
otherwise conveyed the Accounts; and


(b)The Accounts constitute “deposit accounts” or “securities accounts” within
the meaning of the Uniform Commercial Code, as set forth in the Cash Management
Agreement.


Section 3.36    [Intentionally Omitted].


Section 3.37    Co-Gen Facility.


(a)    (i) Each Co-Gen Facility Agreement is in full force and effect and has
not been amended, restated, replaced or otherwise modified (except, in each
case, as expressly set forth herein), (ii) there are no defaults under any
Co-Gen Facility Agreement by any party thereto and, to Borrower’s knowledge, no
event has occurred which, but for the passage of time, the giving of notice, or
both, would constitute a default under any Co-Gen Facility Agreement, (ii) all
sums

49

--------------------------------------------------------------------------------



due and payable under each Co-Gen Facility Agreement have been paid in full,
(iv) no party to any Co-Gen Facility Agreement has commenced any action or given
or received any notice for the purpose of terminating any Co-Gen Facility
Agreement and (v) other than the Co-Gen Facility Agreements, there are no
agreements, contracts or other documents governing the relationship between 333
Hope and 333 Plant with respect to the Co-Gen Facility.


(b)    Each of the Co-Gen Facility Agreements is on terms and conditions that
are intrinsically fair and commercially reasonable and is terminable upon the
foreclosure of the Security Instrument or the acceptance of a deed-in-lieu
thereof.


(c)    The Co-Gen Facility does not provide any Energy Services (as defined in
the Energy Services Agreement) to any Person or any property other than the
Property.


Section 3.38    Guarantor Representations.


(a)    Borrower hereby represents and warrants that, as of the date hereof, the
representations and warranties set forth in Sections 3.1 through 3.8, 3.12,
3.27, 3.28, 3.29, and 3.34 above are true and correct with respect to Guarantor,
as the same are applicable to Guarantor. Wherever the term “Borrower” is used in
each of the foregoing Sections it shall be deemed to be “Guarantor” with respect
to Guarantor.
Section 3.9    Borrower’s knowledge. To the extent any statement herein is
qualified to “Borrower’s knowledge” or “the knowledge of Borrower” or some
similar statement, such knowledge shall be deemed to mean the actual knowledge
of Mark Brown and Mark Phillips after due inquiry (including, without
limitation, consultation with the Manager), provided, however, that designating
such individuals as knowledge parties hereunder shall not be deemed to subject
such individuals to any personal liability whatsoever. Borrower represents and
warrants that Mark Brown and Mark Phillips have current, factual knowledge of
the matters covered in herein and in the other Loan Documents with respect to
Borrower, Guarantor and the Property.


Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
ARTICLE 4.


BORROWER COVENANTS


From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

50

--------------------------------------------------------------------------------



Section 4.1    Existence.


Borrower will continuously maintain (a) its existence and shall not dissolve or
permit its dissolution, (b) its rights to do business in the applicable State
and (c) its franchises and trade names, if any.
Section 4.2    Applicable Law.


(a)Borrower shall promptly comply and shall cause the Property to comply in all
material respects with all Applicable Law affecting the Borrower and the
Property, or the use thereof, including, without limitation, all Environmental
Laws and Applicable Law relating to OFAC, Embargoed Persons and the Patriot Act
the failure of which is reasonably likely to have a Material Adverse Effect.
Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, Licenses, permits,
trade names, and franchises the failure of which is reasonably likely to have a
Material Adverse Effect. Borrower shall give prompt notice to Lender of the
receipt by Borrower of any notice related to a material violation of any
Applicable Law and of the commencement of any proceedings or investigations
which relate to non-compliance with Applicable Law.


(b)After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Applicable Law, the
applicability of any Applicable Law to Borrower or the Property or any alleged
material violation of any Applicable Law, provided that (i) no Event of Default
has occurred and remains uncured; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be permitted by and conducted in accordance with all Applicable
Law; (iii) neither the Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon final determination thereof comply with any such Applicable
Law determined to be valid or applicable or cure any violation of any Applicable
Law; (v) such proceeding shall suspend the enforcement of the contested
Applicable Law against Borrower or the Property; and (vi) Borrower shall furnish
such security as may be required in the proceeding, or as may be requested by
Lender (provided, however, Lender shall not require such security in excess of
110% of any amount owed by Borrower as a result of such non-compliance), to
insure compliance with such Applicable Law, together with all interest and
penalties payable in connection therewith. Lender may apply any such security or
part thereof, as necessary to cause compliance with such Applicable Law at any
time when, in the judgment of Lender, the validity, applicability or violation
of such Applicable Law is finally established or the Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.


(c)Borrower hereby covenants and agrees not to commit, permit or suffer to
exist, and to use commercially reasonable efforts to prevent any other Person
from committing, permitting or suffering to exist (which such efforts shall
include enforcement of any applicable contract), any act or omission affording a
right of Forfeiture. Borrower also hereby covenants and agrees that it shall not
commit, permit or suffer to exist, and to use commercially reasonable efforts to
prevent any other Person from committing, permitting or suffering to exist
(which such

51

--------------------------------------------------------------------------------



efforts shall include enforcement of any applicable contract), any illegal
activities or activities relating to controlled substances at the Property
(including, without limitation, any growing, distributing and/or dispensing of
medical marijuana).


Section 4.3    Maintenance and Use of Property.


Borrower shall cause the Property to be maintained in a good and safe condition
and repair in all material respects. The Improvements and the Personal Property
shall not be removed, demolished or materially altered (except for normal
replacement of the Personal Property) without the consent of Lender or as
otherwise permitted pursuant to Section 4.21 hereof. Borrower shall promptly
repair, replace or rebuild any part of the Property which may be destroyed by
any casualty, or become damaged, worn or dilapidated or which may be affected by
any proceeding of the character referred to in Section 3.13 hereof and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land. Borrower shall not initiate, join in, acquiesce in, or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Property or any part thereof. If under applicable zoning provisions the
use of all or any portion of the Property is or shall become a nonconforming
use, Borrower will not cause or permit the nonconforming use to be discontinued
or the nonconforming Improvement to be abandoned without the express written
consent of Lender.
Section 4.4    Waste.


Borrower shall not commit or suffer any physical waste of the Property or make
any change in the use of the Property which will in any way materially increase
the risk of fire or other hazard arising out of the operation of the Property,
or take any action that is reasonably likely to invalidate or give cause for
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way impair the value of the Property or the security for the Loan.
Borrower will not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Property, regardless of the
depth thereof or the method of mining or extraction thereof.
Section 4.5    Taxes and Other Charges.


(a)Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof as the same become
due and payable; provided, however, Borrower’s obligation to directly pay Taxes
and Other Charges shall be suspended for so long as Borrower complies with the
terms and provisions of Section 8.1 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent (provided, however, that Borrower is not
required to furnish such receipts for payment of Taxes and Other Charges in the
event that such Taxes and Other Charges have been paid by Lender pursuant to
Section 8.1 hereof). Borrower shall not suffer and shall promptly cause to be
paid and discharged any lien or charge whatsoever which may be or become a lien
or charge against the Property, and shall promptly pay for all utility services
provided to the Property.

52

--------------------------------------------------------------------------------



(b)    After prior written notice to Lender (provided, however, so long as the
conditions set forth in items (i) through (v) below are satisfied and the full
amount of such Taxes and/or Other Charges, as applicable, have been paid in
full, then no such prior notice shall be required), Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that (i)
no Event of Default has occurred and remains uncured; (ii) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all Applicable Law; (iii) neither the Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the Property; and (vi) Borrower shall furnish such security as may be
required in the proceeding, or deliver to Lender such reserve deposits as may be
requested by Lender (provided, however, Lender shall not require any reserve
deposit in excess of 110% of any disputed Taxes or Other Charges, together with
all interest and penalties thereon), to insure the payment of any such Taxes or
Other Charges, together with all interest and penalties thereon. Lender may pay
over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established or the Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, canceled or
lost or there shall be any danger of the lien of the Security Instrument being
primed by any related lien.


Section 4.6    Litigation.


Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower or
any SPE Component Entity which is reasonably likely to have a Material Adverse
Effect.
Section 4.7    Access to Property.


Subject to the rights of Tenants under Leases, Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice.
Section 4.8    Non-Consolidation Opinion.


Borrower shall not violate or cause to be violated the assumptions made with
respect to Borrower and its principals in the Non-Consolidation Opinion or in
any New Non-Consolidation Opinion. In the event Borrower becomes aware, from any
source whatsoever, that any of the assumptions contained in the
Non-Consolidation Opinion or in any New Non-Consolidation Opinion is untrue or
becomes untrue (a “Non-Con Assumption Event”), then Borrower shall notify Lender
of such Non-Con Assumption Event within fifteen (15) days of such knowledge.
Borrower shall deliver to Lender, within fifteen (15) days of Lender’s written
request, a New Non-Consolidation Opinion or an update from the law firm under
the most recent Non-

53

--------------------------------------------------------------------------------



Consolidation Opinion previously delivered to Lender to the effect that such
Non-Con Assumption Event does not negate/impair the Non-Consolidation Opinion
previously delivered to Lender.
Section 4.9    Cooperate in Legal Proceedings.


Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the Note, the Security Instrument or the other Loan Documents and, in
connection therewith, permit Lender, at Lender’s election, to participate in any
such proceedings.
Section 4.10    Performance by Borrower.


Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents and
any other agreement or instrument affecting or pertaining to the Property and
any amendments, modifications or changes thereto.
Section 4.11    Awards.


Borrower shall cooperate with Lender in obtaining for Lender the benefits of any
Awards or insurance proceeds lawfully or equitably payable in connection with
the Property, and Lender shall be reimbursed for any expenses incurred in
connection therewith (including reasonable, actual attorneys’ fees and
disbursements, and the payment by Lender of the expense of an appraisal on
behalf of Borrower in case of a Casualty or Condemnation affecting the Property
or any part thereto) out of such Awards or insurance proceeds.
Secton 4.12    Books and Records.


(a)Borrower shall keep adequate books and records of account in accordance with
GAAP, or in accordance with other methods acceptable to Lender in its reasonable
discretion (consistently applied), and furnish to Lender:


(i)quarterly (and upon written request of Lender prior to a Securitization,
monthly) certified rent rolls (in the form approved by Lender in connection with
the closing of the Loan), each signed and dated by a Responsible Officer of
Borrower, within fifteen (15) Business Days after the end of each calendar month
(if requested) or sixty (60) days after the end of each calendar quarter, as
applicable;


(ii)quarterly (and upon written request of Lender prior to a Securitization,
monthly) operating statements of the Property, prepared and certified by a
Responsible Officer of Borrower in the form required by Lender, detailing the
revenues received, the expenses incurred and major capital improvements for the
period of calculation and containing appropriate year-to-date information,
within fifteen (15) Business Days after the end of each calendar month (if
requested) or sixty (60) days after the end of each calendar quarter, as
applicable;

54

--------------------------------------------------------------------------------



(iii)    an annual balance sheet, profit and loss statement, statement of cash
flow and statement of change in financial position of Borrower audited by a “Big
Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, within one hundred twenty (120) days after the
close of each fiscal year of Borrower;


(iv)    by no later than December 15 of each calendar year, an annual operating
budget for the next succeeding calendar year presented on a monthly basis
consistent with the annual operating statement described above for the Property,
including cash flow projections for the upcoming year and all proposed capital
replacements and improvements (the “Annual Budget”). Upon the occurrence and
during the continuance of a Trigger Period (as defined in the Cash Management
Agreement) Lender shall have the right to approve each Annual Budget. In the
event that Lender objects to a proposed Annual Budget submitted by Borrower,
Lender shall advise Borrower of such objections (and deliver to Borrower a
reasonably detailed description of such objections) within fifteen (15) days
after receipt of written request for approval and all required information and
documentation relating thereto in which to approve or disapprove such matter,
provided that such request to Lender is marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER”. Borrower shall promptly revise such Annual Budget and
resubmit the same to Lender. Lender shall advise Borrower of any objections to
such revised Annual Budget within ten (10) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise the same in accordance with the process described
in this subsection until Lender approves the Annual Budget. Until such time that
Lender approves a proposed Annual Budget, the most recent Annual Budget shall
apply; provided that, such approved Annual Budget shall be adjusted to reflect
actual increases in Taxes, Insurance Premiums, utilities expenses and expenses
under the Management Agreement. In the event that Lender fails to respond to the
budget approval request within such time periods set forth above, Lender’s
approval shall be deemed given for all purposes. Borrower shall provide Lender
with such information and documentation as may be reasonably required by Lender
to approve such Annual Budget. For purposes of clarification, Lender requesting
additional and/or clarified information, in addition to approving or denying any
request (in whole or in part), shall be deemed a response by Lender for purposes
of the foregoing. In the event that Borrower incurs an extraordinary operating
expense or extraordinary capital expenditure not set forth in an Approved Budget
during a Cash Trap Event Period, then Borrower shall promptly deliver to Lender
a reasonably detailed explanation of such expenditure for Lender’s approval;
provided, however that Lender’s approval shall not be required with respect to
any such expense that is funded from a capital contribution to Borrower from any
of its members or any other funds of Borrower. Within sixty (60) days of the
occurrence of a Trigger Event (as defined in the Cash Management Agreement)
Borrower may elect to submit a replacement Annual Budget for approval by Lender;


(v)    by no later than fifteen (15) Business Days after Lender’s request prior
to Securitization, and thereafter by no later than sixty (60) days after and as
of the end of

55

--------------------------------------------------------------------------------



each calendar quarter, a calculation of the then current Debt Service Coverage
Ratio certified by a Responsible Officer of Borrower to be true and complete,
together with such back-up information as Lender shall require;


(vi)    upon request of Lender prior to Securitization, and thereafter by no
later than sixty (60) days after and as of the end of each calendar quarter, a
tenant aging and receivables report with respect to the Property for the most
recently completed calendar month or quarter (as applicable); and


(vii)    by no later than sixty (60) days after the end of each calendar
quarter, a copy of each new Lease or any renewals, amendments or modification of
a Lease, in each case, not previously delivered to Lender, together with
Borrower’s certification that such Lease (or such renewal, amendment or
modification) was entered into in accordance with the terms of this Agreement.


(b)    Upon request from Lender, Borrower shall furnish in a timely manner to
Lender, an accounting of all Security Deposits held in connection with any Lease
of any part of the Property, including the name and identification number of the
accounts in which such Security Deposits are held, the name and address of the
financial institutions in which such Security Deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.


(c)    Within ten (10) days of Lender’s request, Borrower shall furnish Lender
with such other additional financial or management information as may, from time
to time, be reasonably required by Lender in form and substance satisfactory to
Lender. Borrower shall furnish to Lender and its agents convenient facilities
for the examination and audit of any such books and records at any reasonable
time from time to time during business hours upon reasonable advance notice.


(d)    Borrower agrees that all financial statements and other items required to
be delivered to Lender pursuant to this Section 4.12 (each a “Required Financial
Item” and, collectively, the “Required Financial Items”) shall: (i) be complete
and correct in all material respects; (ii) present fairly the financial
condition of the party; (iii) disclose all liabilities that are required to be
reflected or reserved against; and (iv) be prepared (A) in hardcopy or
electronic formats and (B) in accordance with GAAP or in accordance with other
methods acceptable to Lender in its sole discretion (consistently applied).
Borrower agrees that all Required Financial Items shall not contain any
misrepresentation or omission of a material fact.


Section 4.13    Estoppel Certificates.


(a)    After request by Lender, Borrower, within ten (10) Business Days of such
request, shall furnish Lender or any proposed assignee (including any Investor
or potential Investor) with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the rate of interest of the Note, (iv) the
maturity date of the Note, (v) the date installments of interest and/or
principal were last paid, (vi) [Intentionally omitted], (vii) that this
Agreement, the Note, the

56

--------------------------------------------------------------------------------



Security Instrument and the other Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification and (viii) whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof. Borrower shall not be required to deliver the above
required estoppel more often than once in any calendar year except in connection
with any Secondary Market Transaction or if an Event of Default has occurred and
is continuing.


(b)    Borrower shall use commercially reasonable efforts to deliver to Lender,
promptly upon request, duly executed estoppel certificates from any one or more
Tenants as required by Lender attesting to such facts regarding the Lease as
Lender may reasonably require, including, but not limited to, attestations that
each Lease covered thereby is in full force and effect with no defaults
thereunder on the part of any party, that none of the Rents have been paid more
than one month in advance, except as security, and that the lessee claims no
defense or offset against the full and timely performance of its obligations
under the Lease. Borrower shall not be required to deliver the above required
estoppel more often than once in any calendar year except in connection with any
Secondary Market Transaction or if an Event of Default has occurred and is
continuing


(c)    Borrower shall use commercially reasonable efforts to deliver to Lender,
upon request, estoppel certificates from each party under each REA in form and
substance reasonably acceptable to Lender. Borrower shall not be required to
deliver the above required estoppel more often than once in any calendar year
except in connection with any Secondary Market Transaction or if an Event of
Default has occurred and is continuing.


(d)    Provided no Event of Default has occurred and is continuing, after
written request by Borrower to Lender, not more often than once in any calendar
year, Lender shall within fifteen (15) Business Days furnish Borrower with a
statement, stating (i) the outstanding principal balance of the Loan, (ii) the
interest rate of the Note, and (iii) that this Agreement and the other Loan
Documents have not been modified or if modified, giving particulars of such
modification.


Secion 4.14    Leases and Rents.


(a)Upon request, Borrower shall furnish Lender with executed copies of all
Leases then in effect. All renewals of Leases and all proposed leases shall
provide for rental rates and terms comparable to existing local market rates for
similar properties in the downtown Los Angeles, California submarket and shall
be arm’s length transactions with bona fide, independent third-party Tenants.


(b)    Any Lease and any renewals, amendments or modification of a Lease
(provided such Lease or Lease renewal, amendment or modification is not a Major
Lease (or a renewal, amendment or modification to a Major Lease)) that meets the
following requirements may be entered into by Borrower without Lender’s prior
consent: such Lease (i) provides for rental rates comparable to existing local
market rates for similar properties and is otherwise on commercially reasonable
terms, (ii) unless a subordination, non-disturbance and attornment agreement is
delivered pursuant to this Section 4.14, provides that such Lease is subordinate
to the Security Instrument and that the lessee will attorn to Lender and any
purchaser at a foreclosure sale, (iii)

57

--------------------------------------------------------------------------------



is written substantially in accordance with the standard form of Lease which
shall have been approved by Lender (subject to any commercially-reasonable
changes made in the course of negotiations with the applicable Tenant), (iv) is
not with an Affiliate of Borrower or any Guarantor, and (v) does not contain any
option to purchase, any right of first refusal to purchase, any right to
terminate (except (A) in the event of the destruction or condemnation of
substantially all of the Property and (B) a termination right entered into in
the ordinary course of business that (1) would not result in any event in a
lease term of less than five (5) years (if such termination right was exercised
by Tenant), (2) requires the Tenant to pay a termination fee equal to any
unamortized leasing costs (including without limitation any rent abatements,
rent concessions, tenant improvement costs, tenant allowances or leasing
commissions) and (3) could not be reasonably expected to cause a Material
Adverse Effect). All other Leases (including Major Leases) and all renewals,
amendments and modifications thereof (including, without limitation, any
subletting or assignment thereunder not contemplated by the express terms of
such Lease (other than any subletting or assignment which does not require
Borrower’s consent under such Lease)) not permitted under the terms of this
Section 4.14(b) executed after the date hereof shall be subject to Lender’s
prior approval, which approval shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with the assignment or sublease of a Lease if (i) no Event of Default
is continuing, (ii) the assignment or sublease is effectuated in accordance with
the terms of such Lease, (iii) not later than ten (10) Business Days prior to
the effective date of any assignment of a Major Lease Borrower delivers to
Lender written notice describing in reasonable detail such assignment of such
Major Lease, (iv) the assigning or subletting Tenant continues to remain liable
for all obligations and liabilities under such Lease following such assignment
or sublease and (v) there is no other amendment or modification to such Lease
which would otherwise require the Lender’s approval under this Section 4.14
hereof.


(c)    Lender shall execute and deliver a Subordination, Non-Disturbance and
Attornment Agreement in the form attached hereto as Exhibit C to Tenants under
future Leases demising 15,000 square feet or more of the net leasable square
footage of the Property promptly upon request with such commercially reasonable
changes as may be requested by Tenants, from time to time, as are reasonably
acceptable to Lender.


(d)    Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in all material respects in a commercially reasonable
manner; (ii) shall enforce the terms, covenants and conditions contained in the
Leases upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner, provided, however, Borrower shall not terminate
or accept a surrender of a Major Lease without Lender’s prior approval; (iii)
shall not collect any of the Rents more than one (1) month in advance (other
than Security Deposits); (iv) shall not execute any assignment of lessor’s
interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not, without Lender’s consent, materially and adversely
alter, modify or change any Lease so as to change the amount of or payment date
for rent, change the expiration date, materially reduce the obligations of the
lessee or materially increase the obligations of lessor, unless, in each case,
such amendment or modification would otherwise be permitted pursuant to Section
4.14(b) above; and (vi) shall hold all Security Deposits under all Leases in
accordance with Applicable Law. Notwithstanding the foregoing, provided that an
Event of Default shall have not occurred and be continuing, Borrower shall have
the right, without the consent or approval of Lender, to terminate or accept a

58

--------------------------------------------------------------------------------



surrender of any Lease (other than a Major Lease) so long as such termination or
surrender is (i) by reason of a monetary or material non-monetary default by the
Tenant thereunder and (ii) in a commercially reasonable manner to preserve and
protect the Property.


(e)    Notwithstanding anything contained herein to the contrary, Borrower shall
not willfully withhold from Lender any information reasonably requested by
Lender regarding renewal, extension, amendment, modification, waiver of
provisions of, termination, rental reduction of, surrender of space of, or
shortening of the term of, any Lease during the term of the Loan.


(f)    Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any termination fee or
payment (“Lease Event Payment”) paid by any Tenant under any Lease in
consideration of any termination, modification or amendment or settlement of any
Lease or any release or discharge of any Tenant under any Lease from any
obligation thereunder, including, without limitation, the voluntary surrender of
any space demised under a Lease (a “Lease Event”). Borrower further covenants
and agrees that (i) Borrower shall hold any such Lease Event Payment in trust
for the benefit of Lender and (ii) (A) in the event such Lease Event Payment is
less than $50,000 and such Lease Event does not have a Material Adverse Effect,
such Lease Event Payment shall be payable to Borrower or (B) in the event such
Lease Event Payment equals or exceeds $50,000 or such Lease Event has a Material
Adverse Effect, such Lease Event Payment shall be placed by Borrower in reserve
with Lender, to be disbursed by Lender for tenant improvement and leasing
commission costs with respect to the Property in accordance with the terms and
conditions of Section 8.5(b) hereof.


(g)    Notwithstanding anything to the contrary contained herein, to the extent
Lender’s prior approval is required for any leasing matters set forth in this
Section 4.14, Lender shall have ten (10) Business Days from receipt of written
request and all required information and documentation relating thereto in which
to approve or disapprove such matter, provided that such request to Lender is
marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER”. In the event that
Lender fails to respond to the leasing matter in question within such time,
Lender’s approval shall be deemed given for all purposes. Borrower shall provide
Lender with such information and documentation as may be reasonably required by
Lender, including, without limitation, lease comparables and other market
information as reasonably required by Lender. For purposes of clarification,
Lender requesting additional and/or clarified information, in addition to
approving or denying any request (in whole or in part), shall be deemed a
response by Lender for purposes of the foregoing; provided that Borrower’s
subsequent response to such request shall again be subject to the terms of this
Section 4.14(g).


Section 4.15    Management Agreement.


(a)    Borrower shall (i) diligently perform, observe and enforce all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed, observed and enforced which are necessary to keep
unimpaired the rights of

59

--------------------------------------------------------------------------------



Borrower under the Management Agreement and (ii) promptly notify Lender of the
giving of any notice to Borrower of any default by Borrower in the performance
or observance of any of the terms, covenants or conditions of the Management
Agreement on the part of Borrower to be performed and observed and deliver to
Lender a true copy of each such notice. Without Lender’s prior written consent,
Borrower shall not surrender the Management Agreement, consent to the assignment
by Manager of its interest under the Management Agreement (unless such
assignment is to an Affiliate of Borrower which is Controlled by Sponsor and
such Affiliate enters into an Assignment of Management Agreement in form and
substance substantially similar to the Assignment of Management Agreement
executed by Manager as of the Closing Date), or terminate or cancel the
Management Agreement or modify, change, supplement, alter or amend the
Management Agreement, in any material respect, either orally or in writing, and
Borrower hereby assigns to Lender as further security for the payment of the
Debt and for the performance and observance of the terms, covenants and
conditions of this Agreement, all the rights, privileges and prerogatives of
Borrower to surrender the Management Agreement or to terminate, cancel,
materially modify, materially change, materially supplement, materially alter or
materially amend the Management Agreement in any respect, and any such surrender
of the Management Agreement or termination, cancellation, modification, change,
supplement, alteration or amendment of the Management Agreement without the
prior consent of Lender shall be void and of no force and effect.


(b)    If Borrower shall default in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
Borrower to be performed or observed, then, without limiting the generality of
the other provisions of this Agreement, and without waiving or releasing
Borrower from any of its obligations hereunder, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all the terms, covenants and conditions of
the Management Agreement on the part of Borrower to be performed or observed to
be promptly performed or observed on behalf of Borrower, to the end that the
rights of Borrower in, to and under the Management Agreement shall be kept
unimpaired and free from default. Lender and any person designated by Lender
shall have, and are hereby granted, the right to enter upon the Property at any
time and from time to time for the purpose of taking any such action. If Manager
shall deliver to Lender a copy of any notice sent to Borrower of default under
the Management Agreement, such notice shall constitute full protection to Lender
for any action taken or omitted to be taken by Lender in good faith, in reliance
thereon.


(c)    Borrower shall notify Lender if Manager sub-contracts to a third party
any or all of its management and/or leasing responsibilities under the
Management Agreement. Borrower shall, from time to time, use commercially
reasonable efforts to obtain from Manager under the Management Agreement such
certificates of estoppel with respect to compliance by Borrower with the terms
of the Management Agreement as may be reasonably requested by Lender. Borrower
shall not be required to deliver the above required estoppel more often than
once in any calendar year except in connection with any Secondary Market
Transaction or if an Event of Default has occurred and is continuing.


(d)    Without limitation of the foregoing, if the Management Agreement is
terminated pursuant to the Assignment of Management Agreement or for any other
reason, then Lender, at its option, may require Borrower to engage, in
accordance with the terms and conditions set forth

60

--------------------------------------------------------------------------------



in the Assignment of Management Agreement, a new manager (the “New Manager”) to
manage the Property, which such New Manager shall be a Qualified Manager. New
Manager shall be engaged by Borrower pursuant to a written management agreement
that complies with the terms hereof and of the Assignment of Management
Agreement and is otherwise satisfactory to Lender in all respects. New Manager
and Borrower shall execute an Assignment of Management Agreement in the form
then used by Lender. Without limitation of the foregoing, if required by Lender,
Borrower shall, as a condition precedent to Borrower’s engagement of such New
Manager, obtain a Rating Agency Confirmation with respect to such New Manager
and management agreement. To the extent that such New Manager is an Affiliated
Manager, Borrower’s engagement of such New Manager shall be subject to
Borrower’s delivery to Lender of a New Non-Consolidation Opinion with respect to
such New Manager and new management agreement.


Section 4.16    Payment for Labor and Materials.


(a)Subject to Section 4.16(b), Borrower will promptly pay when due all bills and
costs for labor, materials, and specifically fabricated materials incurred in
connection with the Property (any such bills and costs, a “Work Charge”) and
never permit to exist in respect of the Property or any part thereof any lien or
security interest, even though inferior to the liens and the security interests
hereof, and in any event never permit to be created or exist in respect of the
Property or any part thereof any other or additional lien or security interest
other than the liens or security interests created hereby and by the Security
Instrument, except for the Permitted Encumbrances.


(b)After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to Borrower or to the Property or any alleged
non-payment of any Work Charge and defer paying the same, provided that (i) no
Event of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
Applicable Law; (iii) neither the Property nor any part thereof or interest
therein will be in imminent danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrower shall promptly upon final determination thereof
pay (or cause to be paid) any such contested Work Charge determined to be valid,
applicable or unpaid; (v) such proceeding shall suspend the collection of such
contested Work Charge from the Property or Borrower shall have paid the same (or
shall have caused the same to be paid) under protest; and (vi) Borrower shall
furnish (or cause to be furnished) such security as may be required in the
proceeding, or as may be reasonably requested by Lender (provided, however,
Lender shall not require such security in excess of 110% of any amount owed by
Borrower for such Work Charge), to insure payment of such Work Charge, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security or part thereof, as necessary to pay for such Work
Charge at any time when, in the judgment of Lender, the validity, applicability
or non-payment of such Work Charge is finally established or the Property (or
any part thereof or interest therein) shall be in present danger of being sold,
forfeited, terminated, cancelled or lost.


Secion 4.17    Performance of Other Agreements.

61

--------------------------------------------------------------------------------



Borrower shall observe and perform each and every term to be observed or
performed by Borrower pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to the Property, or given by Borrower to
Lender for the purpose of further securing the Debt and any amendments,
modifications or changes thereto the failure of which is reasonably likely to
result in a Material Adverse Effect.
Section 4.18    Debt Cancellation.


Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration and in the ordinary course of
Borrower’s business.
Section 4.19    ERISA.


(a)Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative exemption) prohibited
transaction under ERISA (“ERISA”) or constitute a violation of any state
statute, regulation or ruling impacting a Defined Benefit Plan or a governmental
plan.


(b)Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that (A) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (B) Borrower is not subject
to any state statute, regulation or ruling regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (C) one or more
of the following circumstances is true:


(i)Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);


(ii)Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2), as modified by ERISA Section 3(42), disregarding
the value of any equity interests in Borrower held by (I) a person (other than a
benefit plan investor) who has discretionary authority or control with respect
to the assets of Borrower, (II) any person who provides investment advice for a
fee (direct or indirect) with respect to the assets of Borrower, or (III) any
affiliate of a person described in the immediately preceding clause (I) or (II);


(iii)Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e);


(iv)The assets of Borrower are not otherwise “plan assets” of one or more
“employee benefit plans” (as defined in Section 3(3) of ERISA) subject to Title
I of ERISA, within the meaning of 29 C.F.R. §2510.3-101, as modified by ERISA
Section 3(42); or

62

--------------------------------------------------------------------------------



(v)    If a state statute, regulation or ruling does apply to transactions by or
with Borrower regulating investments of, or fiduciary obligations with respect
to, governmental plans, no transactions contemplated by the Loan Documents will
violate such statute, regulation or ruling.


(c)    Borrower shall not maintain, sponsor, contribute to or become obligated
to contribute to, or suffer or permit any ERISA Affiliate of Borrower to,
maintain, sponsor, contribute to or become obligated to contribute to, any
Defined Benefit Plan or a Multiemployer Plan or permit the assets of Borrower to
(i) become “plan assets”, whether by operation of law or under regulations
promulgated under ERISA or (ii) become subject to any state statute, regulation
or ruling regulating investments of, or fiduciary obligations with respect to,
governmental plans.


Section 4.20    No Joint Assessment.


Borrower shall not suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.
Section 4.21    Alterations.


Borrower may, without Lender’s consent, perform alterations to any Improvements
which (i) do not constitute a Material Alteration and (ii) upon completion are
not reasonably expected to result in a Material Adverse Effect. Borrower shall
not perform any Material Alteration without Lender’s prior written consent. If
the total unpaid amounts incurred and to be incurred with respect to any
alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (i) cash, (ii) U.S. Obligations, (iii) a
Letter of Credit, (iv) other securities acceptable to Lender (provided that, if
required by Lender, Lender shall have received a Rating Agency Confirmation as
to the form and issuer of same), or (v) a completion bond (provided that, if
required by Lender, Lender shall have received a Rating Agency Confirmation as
to the form and issuer of same) (items (i) through (v) above, the “Alteration
Security”). Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements (other than such amounts to be paid or reimbursed by Tenants
under the Leases) over the Alteration Threshold. All alterations to any
Improvements shall be made lien-free and in a good and workmanlike manner in
accordance with all Applicable Laws. It being understood that if the remaining
cost to the complete the applicable alterations is equal to or less than the
amount of the Alteration Security, then any Alteration Security delivered to
Lender shall be disbursed to Borrower (or shall be proportionately reduced by
Borrower with respect to non-cash Alteration Security) no more frequently than
monthly in accordance with the terms and conditions set forth in Section 8.4(b)
through (e) hereof (except that all references in Section 8.4(b), 8.4(d) and
8.4(e) hereof to “Replacements” or “Replacement work” shall be deemed reference
to the alterations and alterations work performed pursuant to this Section
4.21). Any Alteration Security delivered to

63

--------------------------------------------------------------------------------



Lender in a form other than cash may be reduced in connection with the
disbursements referred to in the previous sentence. All alterations to any
Improvements shall be made lien-free and in a good and workmanlike manner in
accordance in all material respects with Applicable Law.
Nothing in this Section 4.21 shall (i) make Lender responsible for making or
completing any alterations; (ii) require Lender to expend funds in addition to
the Alteration Security to complete any alterations; (iii) obligate Lender to
proceed with any alterations; or (iv) obligate Lender to demand from Borrower
additional sums to complete any alterations.
Section 4.22    REA Covenants.


Borrower shall (a) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under any REA and do all things necessary to preserve and to keep unimpaired its
material rights thereunder the failure of which is reasonably likely to have a
Material Adverse Effect; (b) promptly notify Lender of any material default
under any REA of which Borrower has received notice; (c) [Intentionally
omitted]; (d) enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed under any REA in a
commercially reasonable manner the failure of which is reasonably likely to have
a Material Adverse Effect; (e) cause the Property to be operated, in all
material respects, in accordance with any REA the failure of which is reasonably
likely to have a Material Adverse Effect; and (f) not, without the prior written
consent of Lender, and except with respect to Permitted Encumbrances, (i) enter
into any new REA or execute modifications to any existing REA, (ii) surrender,
terminate or cancel any REA, (iii) reduce or consent to the reduction of the
term of any REA, (iv) increase or consent to the increase of the amount of any
charges under any REA, (v) otherwise modify, change, supplement, alter or amend,
or waive or release any of its rights and remedies under, any REA in any
material respect, or (vi) following the occurrence and during the continuance of
an Event of Default, exercise any rights, make any decisions, grant any
approvals or otherwise take any action under any REA.
Section 4.23    Material Agreements.


Borrower shall (a) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Material Agreements and do all things necessary to preserve and to
keep unimpaired its material rights thereunder the failure of which is
reasonably likely to have a Material Adverse Effect; (b) promptly notify Lender
of any material default under the Material Agreements of which Borrower has
received notice; (c) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed under the
Material Agreements in a commercially reasonable manner the failure of which is
reasonably likely to have a Material Adverse Effect; (d) cause the Property to
be operated, in all material respects, in accordance with the Material
Agreements the failure of which is reasonably likely to have a Material Adverse
Effect; and (e) not, without the prior written consent of Lender, (i) enter into
any new Material Agreement or execute modifications to any existing Material
Agreements, (ii) surrender, terminate or cancel the Material Agreements, (iii)
reduce or consent to the reduction of the term of the Material Agreements, (iv)
increase or consent to the increase of the amount of any charges under the
Material Agreements, (v) otherwise modify, change, supplement, alter or amend,
or

64

--------------------------------------------------------------------------------



waive or release any of its rights and remedies under, the Material Agreements
in any material respect, or (vi) following the occurrence and during the
continuance of an Event of Default, exercise any rights, make any decisions,
grant any approvals or otherwise take any action under the Material Agreements.


Section 4.24    Construction Impact Alterations.


(a)    Borrower shall (i) timely perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Construction Impact Agreements and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default under the Construction
Impact Agreements of which it is aware; (iii) promptly deliver to Lender a copy
of each expenditures plan, notice, report (including, without limitation, any
monitor reports) and estimate which is material in nature and received by it
under the Construction Impact Agreements; (iv) use commercially reasonable
efforts to enforce the performance and observance of all of the material
covenants and agreements required to be performed and/or observed under the
Construction Impact Agreements in a commercially reasonable manner; (v) cause
the Property to be operated, in all material respects, in accordance with the
Construction Impact Agreements; (vi) in the event Release Transferee fails to
substantially complete any Construction Impact Alteration, in accordance in all
material respects with the terms of the Construction Impact Agreements and
Applicable Law, which has been commenced by Release Transferee (or any of its
agents, contractors or affiliates) (each such commenced Construction Impact
Alteration, the “Commenced Work”), Borrower shall substantially complete, or
cause the substantial completion of, in a good and workman-like lien-free manner
the Commenced Work (provided, however, such Commenced Work shall not be required
to be completed pursuant to the original plans and specifications so long as
such Commenced Work is completed so as to repair and restore any portion of the
Property affected by such Commenced Work (the “Affected Area”) which is required
for the use, operation or structural support of the Property to such that such
Affected Area is safe and not dangerous to health or other property, is in
compliance with all Applicable Law and is suitable for the continued use,
operation and structural support of the Property); and (vii) not, without the
prior written consent of Lender, not to be unreasonably withheld, conditioned or
delayed, (A) enter into any Construction Impact Agreements, or execute
modifications to any Construction Impact Agreements which materially increase
the obligations or materially decrease the rights of Borrower, (B) surrender,
terminate or cancel any Construction Impact Agreement, (C) increase or consent
to the material increase of the amount of any charges payable by Borrower, if
any, under any Construction Impact Agreement, (D) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, any Construction Impact Agreement in any material respect, (E) approve
any plans and specifications for any Construction Impact Alteration or any
budget for same, or materially amend or modify any of the foregoing (it being
understood that Lender’s approval rights under this subsection may be
conditioned upon evidence of insurance reasonably acceptable to Lender
(following Lender’s consultation with Lender’s insurance consultant as to the
adequacy of such insurance coverages) being in effect with respect to and
commensurate with the scope of work being performed with respect to the
Construction Impact Alterations), (F) approve any engineering, seismic,
environmental or other related report related to the Construction, any
Construction Impact Alterations or the impact of the same on the Remaining
Property, (G) grant any licenses to Release Transferee for access or use of the
Property which is

65

--------------------------------------------------------------------------------



reasonably likely to result in a Material Adverse Effect, or (H) following the
occurrence and during the continuance of an Event of Default, exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under the Construction Impact Agreements.


(b)    Borrower shall deliver to Lender, promptly following receipt by Borrower
from Release Transferee, a copy of (i) all material plans, specifications,
contracts, permits and licenses with respect to the Construction Impact
Alterations, (ii) all “as-built” drawings and surveys with respect to any
Construction Impact Alterations and (iii) the certificate of occupancy for any
improvements built upon the Released Expansion Parcel which are interconnected
with any portion of the Remaining Property.


(c)    Upon at least two (2) Business Days’ prior written notice from Lender
(unless Lender reasonably determines an emergency condition exists), Borrower
shall permit Lender and Lender’s agents and representatives (including, without
limitation, Lender’s CIA Consultant) to enter onto the Property during normal
business hours (subject to the rights of Tenants under their Leases) to inspect
the progress of any Construction Impact Alterations and all materials being used
in connection therewith and to examine all plans and shop drawings relating to
such Construction Impact Alterations. Borrower shall cause all contractors and
subcontractors to cooperate with Lender or Lender’s CIA Consultant in connection
with inspections described in this subclause (c).


(d)    In connection with any Construction Impact Alterations, Lender may, in
its sole and absolute discretion, engage an independent architect or contractor
(the “CIA Consultant”) at Borrower’s cost and expense. The CIA Consultant shall
have all rights of Lender as set forth in Section 4.24(c) above.


(e)    Nothing in this Section 4.24 shall (i) make Lender responsible for making
or completing any Construction Impact Alterations or any Commenced Work; (ii)
require Lender to expend funds to complete any Construction Impact Alterations
or any Commenced Work; or (iii) obligate Lender to proceed with any Construction
Impact Alterations or any Commenced Work.


(f)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with any Construction Impact
Alterations or any Commenced Work. All such policies shall be in form and amount
reasonably satisfactory to Lender.


(g)    If the total unpaid amounts incurred and to be incurred with respect to
any Construction Impact Alterations shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents either (i) Alteration Security or (ii) a contractor default
insurance policy reasonably acceptable to Lender (which such approval may, if
requested by Lender, be conditioned on receipt of a Rating Agency Confirmation).
Such security shall be in an amount equal to the excess of the total unpaid
amounts incurred and to be incurred with respect to such Construction Impact
Alterations over the Alteration Threshold. It being understood that if the
remaining cost to the complete the applicable Construction Impact Alteration is
equal to or less than the amount of the Alteration Security, then any Alteration

66

--------------------------------------------------------------------------------



Security delivered to Lender shall be disbursed to Borrower (or shall be
proportionately reduced by Borrower with respect to non-cash Alteration
Security) no more frequently than monthly in accordance with the terms and
conditions set forth in Section 8.4(b) through (e) hereof (except that all
references in Section 8.4(b), 8.4(d) and 8.4(e) hereof to “Replacements” or
“Replacement work” shall be deemed reference to the Construction Impact
Alterations and work performed pursuant to this Section 4.24). Any Alteration
Security delivered to Lender in a form other than cash may be reduced in
connection with the disbursements referred to in the previous sentence.


Section 4.25    Co-Gen Facility.


(a)Borrower shall (i) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Co-Gen Facility Agreements and do all things necessary to preserve and
to keep unimpaired its material rights thereunder the failure of which is
reasonably likely to have a Material Adverse Effect; (ii) promptly notify Lender
of any material default under the Co-Gen Facility Agreements of which Borrower
has received notice; (c) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed under the
Co-Gen Facility Agreements in a commercially reasonable manner the failure of
which is reasonably likely to have a Material Adverse Effect; (d) cause the
Property to be operated, in all material respects, in accordance with the Co-Gen
Facility Agreements the failure of which is reasonably likely to have a Material
Adverse Effect; and (e) not, without the prior written consent of Lender, (i)
enter into any new Co-Gen Facility Agreement or execute modifications to any
existing Co-Gen Facility Agreements, (ii) surrender, terminate or cancel the
Co-Gen Facility Agreements, (iii) reduce or consent to the reduction of the term
of the Co-Gen Facility Agreements, (iv) increase or consent to the increase of
the amount of any charges under the Co-Gen Facility Agreements, except as such
increase is expressly set forth in such Co-Gen Facility Agreement, (v) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, the Co-Gen Facility Agreements in any material
respect, or (vi) following the occurrence and during the continuance of an Event
of Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under the Co-Gen Facility Agreements.


(b)Borrower shall not use the Co-Gen Facility to provide any Energy Services (as
defined in the Energy Services Agreement) to any Person or any property other
than the Property. For the avoidance of doubt, Borrower shall not use the Co-Gen
Facility to provide any Energy Services for the Released Expansion Parcel.


ARTICLE 5. ENTITY COVENANTS


Section 5.1    Single Purpose Entity/Separateness.


(a)    Each Borrower has not and will not:


(i)engage in any business or activity other than the ownership, operation and
maintenance of the Property, and activities incidental thereto;


(ii)acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership, leasing,
maintenance and operation of the Property;

67

--------------------------------------------------------------------------------



(iii)    merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;


(iv)    fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the Applicable Law of the jurisdiction of its organization or
formation, or amend, modify, terminate or fail to comply with the provisions of
its organizational documents;


(v)    own any subsidiary, or make any investment in, any Person;


(vi)    commingle its assets with the assets of any other Person;


(vii)    incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt and the Prior
Loan, (B) trade and operational indebtedness incurred in the ordinary course of
business with trade creditors, provided such indebtedness is (1) unsecured, (2)
not evidenced by a note, (3) on commercially reasonable terms and conditions,
and (4) due not more than sixty (60) days past the date incurred and paid on or
prior to such date, and/or (C) Permitted Equipment Leases; provided however, the
aggregate amount of the indebtedness described in (B) and (C) shall not exceed
at any time three percent (3%) of the outstanding principal amount of the Debt.
No Indebtedness other than the Debt may be secured (subordinate or pari passu)
by the Property;


(viii)    fail to maintain all of its books, records, financial statements and
bank accounts separate from those of its affiliates and any constituent party.
Borrower’s assets have not and will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower’s assets may be
included in a consolidated financial statement of its affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such affiliates or any other Person and (ii) such assets
shall be listed on Borrower’s own separate balance sheet. Borrower has
maintained and will maintain its books, records, resolutions and agreements as
official records;


(ix)    enter into any contract or agreement with any general partner, member,
shareholder, principal or affiliate, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s-length basis with unaffiliated third parties;


(x)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;


(xi)    assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;

68

--------------------------------------------------------------------------------



(xii)    make any loans or advances to any Person;


(xiii)    fail to file its own tax returns unless prohibited by Applicable Law
from doing so (except that Borrower may file or may include its filing as part
of a consolidated federal tax return, to the extent required and/or permitted by
Applicable Law, provided that there shall be an appropriate notation indicating
the separate existence of Borrower and its assets and liabilities);


(xiv)    fail either to hold itself out to the public, and identify itself, in
each case, as a legal entity separate and distinct from any other Person and not
as a division or part of any other Person, fail to conduct its business solely
in its own name or fail to correct any known misunderstanding regarding its
separate identity;


(xv)    fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so after the payment of Debt Service, monthly
deposits into the Reserve Funds, other sums due and payable under the Loan
Documents and Operating Expenses; it being understood that this provision shall
not require any equity owner to make any additional capital contribution to
Borrower);


(xvi)    without the unanimous written consent of all of its partners or
members, as applicable, and the consent of each Independent Director (regardless
of whether such Independent Director is engaged at the Borrower or SPE Component
Entity level), take any Material Action;


(xvii)    fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks;


(xviii)    fail to remain solvent, to pay its own liabilities (including,
without limitation, salaries of its own employees) from its own funds or fail to
maintain a sufficient number of employees in light of its contemplated business
operations (in each case, to the extent there exists sufficient cash flow from
the Property to do so after the payment of Debt Service, monthly deposits into
the Reserve Funds, other sums due and payable under the Loan Documents and
Operating Expenses; it being understood that this provision shall not require
any equity owner to make any additional capital contribution to Borrower);


(xix)    acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable or identify its partners,
members or shareholders or other affiliates, as applicable, as a division or
part of it; or


(xx)    identify its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it.


(b)    Borrower hereby represents and warrants that (I) Borrower (i) is and has
always been duly formed, validly existing and in good standing in the state of
its incorporation and in all other jurisdictions where it is qualified to do
business; (ii) does not have any judgments or liens

69

--------------------------------------------------------------------------------



of any nature against it (except for Permitted Encumbrances not yet due); (iii)
has been and is in material compliance with all Applicable Law and has received
all permits necessary for it to operate its contemplated business; (iv) except
as set forth on Schedule VII attached hereto (the “Existing Litigation”), is not
the subject of, or currently involved in any capacity in, any pending or
threatened litigation; and such Existing Litigation, if determined adversely
against Borrower would not reasonably be expected to result in a Material
Adverse Effect; (v) has paid all Taxes and Other Charges; (vi) has never owned
any property other than the Property and has never engaged in any business
except the ownership and operation of the Property; (vii) is not now and has not
ever been a party to any lawsuit, arbitration, summons or legal proceeding;
(viii) has not failed to provide Lender with complete financial statements that
reflect a fair and accurate view of its financial condition; and (ix) has no
material contingent or actual obligations not related to the Property; and
(II)(A) Prior Lender is the current holder of the Prior Loan, (B) the Prior Loan
has been satisfied in full on or before the date hereof, (C) neither Borrower,
SPE Component Entity, nor Guarantor have any remaining liabilities or
obligations in connection with the Prior Loan (other than environmental and
other limited and customary indemnity obligations), and (D) Prior Lender has
released all collateral and security for the Prior Loan as of the date hereof.


(c)    If Borrower is a limited partnership or a limited liability company
(other than an Acceptable LLC), each general partner or managing member (each,
an “SPE Component Entity”) shall be a corporation or an Acceptable LLC (I) whose
sole asset is its interest in Borrower, (II) which has not been and shall not be
permitted to engage in any business or activity other than owning an interest in
Borrower; (III) which has not been and shall not be permitted to incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation); and (IV) which has and will at all times own at least a 0.5% direct
equity ownership interest in Borrower. Each such SPE Component Entity will at
all times comply, and will cause Borrower to comply, with each of the
representations, warranties, and covenants contained in this Article 5 (to the
extent applicable) as if such representation, warranty or covenant was made
directly by such SPE Component Entity. Upon the withdrawal or the disassociation
of an SPE Component Entity from Borrower, Borrower shall immediately appoint a
new SPE Component Entity whose articles of incorporation or organization are
substantially similar to those of such SPE Component Entity and deliver a New
Non-Consolidation Opinion to Lender with respect to the new SPE Component Entity
and its equity owners.


(d)    In the event Borrower or the SPE Component Entity is an Acceptable LLC,
the limited liability company agreement of Borrower or the SPE Component Entity
(as applicable) (the “LLC Agreement”) shall provide that (i) upon the occurrence
of any event that causes the last remaining member of Borrower or the SPE
Component Entity (as applicable) (“Member”) to cease to be the member of
Borrower or the SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or (B)
the resignation of Member and the admission of an additional member of Borrower
or the SPE Component Entity (as applicable) in accordance with the terms of the
Loan Documents and the LLC Agreement), any person acting as Independent Director
of Borrower or the SPE Component Entity (as applicable) shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of Borrower or the SPE Component Entity (as applicable) automatically be
admitted to Borrower or

70

--------------------------------------------------------------------------------



the SPE Component Entity (as applicable) as a member with a 0% economic interest
(“Special Member”) and shall continue Borrower or the SPE Component Entity (as
applicable) without dissolution and (ii) Special Member may not resign from
Borrower or the SPE Component Entity (as applicable) or transfer its rights as
Special Member unless (A) a successor Special Member has been admitted to
Borrower or the SPE Component Entity (as applicable) as a Special Member in
accordance with requirements of Delaware or Maryland law (as applicable) and (B)
after giving effect to such resignation or transfer, there remains at least two
(2) Independent Directors of the SPE Component Entity or Borrower (as
applicable) in accordance with Section 5.2 below. The LLC Agreement shall
further provide that (i) Special Member shall automatically cease to be a member
of Borrower or the SPE Component Entity (as applicable) upon the admission to
Borrower or the SPE Component Entity (as applicable) of the first substitute
member, (ii) Special Member shall be a member of Borrower or the SPE Component
Entity (as applicable) that has no interest in the profits, losses and capital
of Borrower or the SPE Component Entity (as applicable) and has no right to
receive any distributions of the assets of Borrower or the SPE Component Entity
(as applicable), (iii) pursuant to the applicable provisions of the limited
liability company act of the State of Delaware or Maryland (as applicable, the
“Act”), Special Member shall not be required to make any capital contributions
to Borrower or the SPE Component Entity (as applicable) and shall not receive a
limited liability company interest in Borrower or the SPE Component Entity (as
applicable), (iv) Special Member, in its capacity as Special Member, may not
bind Borrower or the SPE Component Entity (as applicable) and (v) except as
required by any mandatory provision of the Act, Special Member, in its capacity
as Special Member, shall have no right to vote on, approve or otherwise consent
to any action by, or matter relating to, Borrower or the SPE Component Entity
(as applicable) including, without limitation, the merger, consolidation or
conversion of Borrower or the SPE Component Entity (as applicable); provided,
however, such prohibition shall not limit the obligations of Special Member, in
its capacity as Independent Director, to vote on such matters required by the
Loan Documents or the LLC Agreement. In order to implement the admission to
Borrower or the SPE Component Entity (as applicable) of Special Member, Special
Member shall execute a counterpart to the LLC Agreement. Prior to its admission
to Borrower or the SPE Component Entity (as applicable) as Special Member,
Special Member shall not be a member of Borrower or the SPE Component Entity (as
applicable), but Special Member may serve as an Independent Director of Borrower
or the SPE Component Entity (as applicable).


(e)    The LLC Agreement shall further provide that, (i) upon the occurrence of
any event that causes the Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) to the fullest extent permitted by law, the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or the SPE Component Entity (as applicable) agree in writing (A) to
continue Borrower or the SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Component Entity (as
applicable) effective as of the occurrence of the event that terminated the
continued membership of Member in Borrower or the SPE Component Entity (as
applicable), (ii) any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws shall not cause Member or Special Member
to cease to be a member of Borrower or the SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of Borrower or the SPE
Component Entity (as applicable) shall continue without dissolution, and (iii)
each of Member and Special Member

71

--------------------------------------------------------------------------------



waives any right it might have to agree in writing to dissolve Borrower or the
SPE Component Entity (as applicable) upon the occurrence of any action initiated
by or brought against Member or Special Member under any Creditors Rights Laws,
or the occurrence of an event that causes Member or Special Member to cease to
be a member of Borrower or the SPE Component Entity (as applicable).


Section 5.2    Independent Director.


(a)    The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable LLC) or the SPE Component Entity, as applicable,
shall provide that at all times there shall be at least two (2) duly appointed
members of its board of directors or managers, as applicable (each, an
“Independent Director”) who each shall not have been at the time of each such
individual’s initial appointment, and (I) shall not have been at any time during
the preceding five years, and shall not be at any time while serving as
Independent Director, either (i) a shareholder (or other equity owner) of, or an
officer, director (other than in its capacity as Independent Director), partner,
member or employee of, Borrower or any of its respective shareholders, partners,
members, subsidiaries or affiliates, (ii) a customer of, or supplier to, or
other Person who derives any of its purchases or revenues from its activities
with, Borrower or any of its respective shareholders, partners, members,
subsidiaries or affiliates (other than in its capacity as a special member or
independent director or manager of such affiliate; provided, that the fees that
such individual earns from serving in such capacity constitute in the aggregate
less than five percent (5%) of such individual’s annual income and such
individual was engaged by Borrower and its affiliates through an Approved ID
Provider), (iii) a Person who Controls or is under common Control with any such
shareholder, officer, director, partner, member, employee supplier, customer or
other Person, or (iv) a member of the immediate family of any such shareholder,
officer, director, partner, member, employee, supplier, customer or other
Person, and (II) shall be employed by, in good standing with and engaged by
Borrower in connection with, in each case, an Approved ID Provider. Each
Independent Director at the time of their initial engagement shall have had at
least three (3) years prior experience as an independent director to a company
or a corporation in the business of owning and operating commercial properties
similar in type and quality to the Property.


(b)    The organizational documents of Borrower or the SPE Component Entity (as
applicable) shall further provide that (I) the board of directors or managers of
Borrower or the SPE Component Entity as applicable, and the constituent members
of such entities (the “Constituent Members”) shall not take any action which,
under the terms of any organizational documents of Borrower or the SPE Component
Entity, as applicable, requires the unanimous vote of (1) the board of directors
or managers of Borrower or the SPE Component Entity as applicable, or (2) the
Constituent Members, unless at the time of such action there shall be at least
two (2) Independent Directors engaged as provided by the terms hereof; (II) any
resignation, removal or replacement of any Independent Director shall not be
effective without two (2) Business Days prior written notice to Lender
accompanied by evidence that the replacement Independent Director satisfies the
applicable terms and conditions hereof and of the applicable organizational
documents; (III) to the fullest extent permitted by applicable law, including
Section 18-1101(c) of the Act and notwithstanding any duty otherwise existing at
law or in equity, the Independent Directors shall consider only the interests of
the Constituent Members and Borrower and any SPE Component Entity (including
Borrower’s and any SPE

72

--------------------------------------------------------------------------------



Component Entity’s respective creditors) in acting or otherwise voting on the
matters provided for herein and in Borrower’s and SPE Component Entity’s
organizational documents (which such fiduciary duties to the Constituent Members
and Borrower and any SPE Component Entity (including Borrower’s and any SPE
Component Entity’s respective creditors), in each case, shall be deemed to apply
solely to the extent of their respective economic interests in Borrower or SPE
Component Entity (as applicable) exclusive of (x) all other interests
(including, without limitation, all other interests of the Constituent Members),
(y) the interests of other affiliates of the Constituent Members, Borrower and
SPE Component Entity and (z) the interests of any group of affiliates of which
the Constituent Members, Borrower or SPE Component Entity is a part)); (IV)
other than as provided in subsection (III) above, the Independent Directors
shall not have any fiduciary duties to any Constituent Members, any directors of
Borrower or SPE Component Entity or any other Person; (V) the foregoing shall
not eliminate the implied contractual covenant of good faith and fair dealing
under applicable law; and (VI) to the fullest extent permitted by applicable
law, including Section 18-1101(e) of the Act, an Independent Director shall not
be liable to Borrower, SPE Component Entity, any Constituent Member or any other
Person for breach of contract or breach of duties (including fiduciary duties),
unless the Independent Director acted in bad faith or engaged in willful
misconduct.


Section 5.3    Change of Name, Identity or Structure.


Borrower shall not change (or permit to be changed) Borrower’s or the SPE
Component Entity’s (a) name, (b) identity (including its trade name or names),
(c) principal place of business set forth on the first page of this Agreement
or, (d) if not an individual, Borrower’s or the SPE Component Entity’s status as
a limited liability company, without notifying Lender of such change in writing
at least thirty (30) days prior to the effective date of such change and, in the
case of a change in Borrower’s or the SPE Component Entity’s status as a limited
liability company, without first obtaining the prior written consent of Lender.
Borrower shall execute and deliver to Lender, prior to or contemporaneously with
the effective date of any such change, any financing statement or financing
statement change required by Lender to establish or maintain the validity,
perfection and priority of the security interest granted herein.
Section 5.4    Business and Operations.


Borrower will continue to engage in the businesses now conducted by it as and to
the extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower will qualify to do business and will remain
in good standing under the laws of the jurisdiction as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Property.


ARTICLE 6.


NO SALE OR ENCUMBRANCE


Section 6.1    Transfer Definitions.


For purposes of this Article 6, “Restricted Party” shall mean Borrower,
Guarantor, any SPE Component Entity, any Affiliated Manager, or any shareholder,
partner, member or non-

73

--------------------------------------------------------------------------------



member manager, or any direct or indirect legal or beneficial owner of Borrower,
Guarantor, any SPE Component Entity, any Affiliated Manager or any non-member
manager; and a “Sale or Pledge” shall mean a voluntary or involuntary sale,
conveyance, mortgage, grant, bargain, lien, encumbrance, pledge, assignment,
grant of any options with respect to, or any other transfer or disposition of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) a legal or
beneficial interest (including, without limitation, an Action for Partition).
Section 6.2    No Sale/Encumbrance.


(a)Without the prior written consent of Lender, Borrower shall not cause or
permit (i) a Sale or Pledge of the Property or any part thereof or any legal or
beneficial interest therein, (ii) a Sale or Pledge of an interest in any
Restricted Party or (iii) any change in Control of Borrower, Guarantor, any
Affiliated Manager, or any change in control of the day-to-day operations of the
Property (collectively, a “Prohibited Transfer”), other than pursuant to (v)
Leases of space in the Improvements to Tenants in accordance with the provisions
of Section 4.14, (w) any Permitted Encumbrances, (x) any Permitted Equipment
Leases and (y) any Permitted Equity Transfer in accordance with Section 6.3
below.


(b)A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to (A) any Leases or any Rents or (B) any REA or any Material Agreements; (iii)
any action for partition (including, without limitation, an Action for
Partition) of the Property (or any portion thereof or interest therein) or any
similar action instituted or prosecuted by Borrower or by any other person or
entity, pursuant to any contractual agreement or other instrument or under
Applicable Law (including, without limitation, common law); (iv) [Intentionally
omitted]; (v) if a Restricted Party is a corporation, any merger, consolidation
or Sale or Pledge of such corporation’s stock or the creation or issuance of new
stock in one or a series of transactions; (vi) if a Restricted Party is a
limited or general partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the Sale or
Pledge of the partnership interest of any general or limited partner or any
profits or proceeds relating to such partnership interests or the creation or
issuance of new limited partnership interests; (vii) if a Restricted Party is a
limited liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
any member or any profits or proceeds relating to such membership interest; or
(viii) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests.


Section 6.3    Permitted Equity Transfers.


Notwithstanding the restrictions contained in this Article 6, the following
equity transfers shall be permitted without Lender’s consent (each, a “Permitted
Equity Transfer”): (a) a transfer (but not a pledge) by devise or descent or by
operation of law upon the death of a

74

--------------------------------------------------------------------------------



Restricted Party or any member, partner or shareholder of a Restricted Party,
(b) the transfer (but not the pledge), in one or a series of transactions, of
the stock, partnership interests or membership interests (as the case may be) in
a Restricted Party (including, without limitation, transfers for estate planning
purposes), (c) the sale, transfer or issuance of shares of common stock in any
Restricted Party that is a publicly traded entity, provided such shares of
common stock are listed on the New York Stock Exchange or another nationally
recognized stock exchange (provided, that, the foregoing provisions of clause
(c) shall not be deemed to waive, qualify or otherwise limit Borrower’s
obligation to comply (or to cause the compliance with) the other covenants set
forth herein and in the other Loan Documents (including, without limitation, the
covenants contained herein relating to ERISA matters)), (d) a Mezzanine
Transfer, and (e) the Permitted Indirect Pledge; provided, further, that, with
respect only to the transfers listed in clauses (a), (b) and/or (d) above:
(A)    Lender shall receive written notice of any transfers within ten (10) days
of such transfer (or with respect to any Mezzanine Transfer, the notice required
pursuant to Section 6.6 below);
(B)    other than in connection with any Mezzanine Foreclosure, no such
transfers shall result in a change in Control of Borrower, Guarantor or
Affiliated Manager;
(C)    (x) other than in connection with any Mezzanine Foreclosure, after giving
effect to such transfers, (I) Sponsor and/or one or more Eligible Transferees,
in the aggregate, (or in the event of a Mezzanine Foreclosure, a Qualified
Transferee) shall own at least a fifty-one percent (51%) direct or indirect,
legal and beneficial, equity ownership interest in each of Borrower and any SPE
Component Entity; (II) Sponsor shall own at least a ten percent (10%) direct or
indirect, legal and beneficial, equity ownership interest in Borrower and any
SPE Component Entity; (III) Sponsor shall own at least a twenty percent (20%)
direct or indirect, legal and beneficial, equity ownership interest in Guarantor
and Control Guarantor, (IV) Guarantor shall own at least a ten percent (10%)
direct or indirect, legal and beneficial, equity ownership interest in each
Borrower; (V) Sponsor shall Control each Borrower and any SPE Component Entity;
and (VI) Sponsor and/or a Qualified Manager shall control the day-to-day
operation of the Property; and (y) in connection with any Mezzanine Foreclosure,
a Qualified Transferee shall own at least a fifty-one percent (51%) direct or
indirect, legal and beneficial, equity ownership interest in each of Borrower,
Guarantor and any SPE Component Entity and shall control the day-to-day
operation of the Property;
(D)    after giving effect to such transfers, the Property shall continue to be
managed by Affiliated Manager or a New Manager approved in accordance with the
applicable terms and conditions hereof;
(E)    in the case of the transfer of any direct equity ownership interests in
Borrower or in any SPE Component Entity, such transfers shall be conditioned
upon continued compliance with the relevant provisions of Article 5 hereof;
(F)    in the case of the transfer of any direct or indirect equity ownership
interests in any Restricted Party that results in any Person and its Affiliates
owning in excess of forty-nine percent (49%) of the direct or indirect equity
ownership interests in any Borrower or in any SPE

75

--------------------------------------------------------------------------------



Component Entity that did not own the same on the date hereof or at the time of
the delivery of any New Non-Consolidation Opinion prior to such transfer, such
transfers shall be conditioned upon delivery to Lender of a New
Non-Consolidation Opinion addressing such transfer; and
(G)    such transfers shall be conditioned upon Borrower’s ability to, after
giving effect to the equity transfer in question, remake the representations set
forth in Sections 3.7, 3.28 and 3.29 hereof and continue to comply with the
covenants set forth in Sections 3.7, 3.28, 3.29, 4.2(a), 4.2(c) and 4.19 hereof
and, upon Lender’s request, Borrower shall deliver to Lender (x) an Officer’s
Certificate containing such updated representations and covenants effective as
of the date of the consummation of the applicable equity transfer and (y)
searches, acceptable to Lender, for any Person owning, directly or indirectly,
20% or more (or if such Person is not a citizen of the United States (or
otherwise formed/incorporated in the United States) then ten percent (10%) or
more) of the interests in the Borrower as a result of such transfer).
Upon request from Lender, Borrower shall promptly provide Lender a revised
version of the organizational chart delivered to Lender in connection with the
Loan reflecting any equity transfer consummated in accordance with this Section
6.3.
Section 6.4    Permitted Property Transfers (Assumptions).


Notwithstanding the foregoing provisions of this Article 6, following the date
which is twelve (12) months from the Closing Date, Lender shall not unreasonably
withhold consent to up to two (2) transfers of the Property in its entirety to,
and the related assumptions of the Loan by, any Person (a “Transferee”) provided
that, with respect to each such transfer, each of the following terms and
conditions are satisfied (each, a “Permitted Property Transfer”):
(a)no Default or Event of Default has occurred and is continuing;


(b)Borrower shall have delivered written notice to Lender of the terms of such
prospective transfer not less than thirty (30) days before the date on which
such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require. Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld. In determining
whether to give or withhold its approval of the proposed transfer, Lender shall
consider the experience and track record of Transferee and its principals in
owning and operating facilities similar to the Property, the financial strength
of Transferee and its principals, the general business standing of Transferee
and its principals and Transferee’s and its principals’ relationships and
experience with contractors, vendors, tenants, lenders and other business
entities; provided, however, that, notwithstanding Lender’s agreement to
consider the foregoing factors in determining whether to give or withhold such
approval, such approval shall be given or withheld based on what Lender
determines to be commercially reasonable and, if given, may be given subject to
such conditions as Lender may deem reasonably appropriate;


(c)Borrower shall have paid to Lender, concurrently with the closing of such
prospective transfer, (i) a non-refundable assumption fee in an amount equal to
$250,000, (ii) all

76

--------------------------------------------------------------------------------



reasonable out-of-pocket costs and expenses, including reasonable attorneys’
fees, reasonably and customary incurred by Lender in connection therewith and
(iii) all fees, costs and expenses of all third parties and the Rating Agencies
incurred in connection therewith;


(d)    Transferee assumes and agrees to pay the Debt as and when due subject to
the provisions of Article 13 hereof and, prior to or concurrently with the
closing of such transfer, Transferee and its constituent partners, members,
shareholders, affiliates or sponsors as Lender may require, shall execute,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require (as reasonably acceptable to Borrower and Transferee)
to evidence and effectuate said assumption and an Affiliate of Transferee
reasonably acceptable to Lender (but such Affiliate of Transferee shall have as
of the date of the assumption and shall covenant in the replacement Guaranty to
maintain, so long as the Loan is outstanding, a Net Worth of no less than
$400,000,000.00, exclusive of the Property (the “Replacement Guarantor”) shall
execute a recourse guaranty and an environmental indemnity in form and substance
identical to the Guaranty (other than with respect to the Net Worth covenant set
forth above which shall apply to such replacement guarantor) and Environmental
Indemnity, respectively (collectively, the “Replacement Guarantor Documents”),
with such changes to each of the foregoing as may be reasonably approved by
Lender;


(e)    Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by Applicable Law, and shall
execute any additional documents reasonably requested by Lender;


(f)    Borrower shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policy insuring that fee
simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;


(g)    Transferee shall have furnished to Lender all appropriate papers
evidencing Transferee’s organization and good standing, and the qualification of
the signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee. Transferee and such constituent partners, members or shareholders of
Transferee (as the case may be), as Lender shall reasonably require, shall
comply with the covenants set forth in Article 5 hereof (provided, however, such
Transferee shall not be a Delaware Statutory Trust or tenancy-in-common);


(h)    Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of the Assignment of Management Agreement and Section 4.15
hereof and assign to Lender as additional security such new management
agreement;


(i)    Transferee shall deposit with Lender all amounts required to be deposited
into the Specified Reserve pursuant to Section 8.9(a) hereof;

77

--------------------------------------------------------------------------------



(j)    Transferee shall furnish to Lender a New Non-Consolidation Opinion and an
opinion of counsel satisfactory to Lender and its counsel (A) that the
assumption of the Debt has been duly authorized, executed and delivered, and
that the assumption agreement and the other Loan Documents are valid, binding
and enforceable against Transferee in accordance with their terms, (B) that
Transferee and any entity which is a controlling stockholder, member or general
partner of Transferee, have been duly organized, and are in existence and good
standing, (C) that the transfer will not constitute a “significant modification”
of the Loan under Section 1001 of the IRS Code or otherwise cause a tax to be
imposed on a “prohibited transaction” by any REMIC Trust and (D) with respect to
such other matters as Lender may reasonably request; and


(k)    if required by Lender, Lender shall have received a Rating Agency
Confirmation with respect to such transfer.


Upon the consummation of a Permitted Property Transfer permitted in accordance
with this Section 6.4 and provided the Replacement Guarantor delivers to Lender
the Replacement Guarantor Documents, Guarantor shall be released from liability
under the Guaranty in accordance with Section 17 of the Guaranty and the
Environmental Indemnity in accordance with Section 10 of the Environmental
Indemnity.
Notwithstanding the foregoing or anything herein to the contrary, Borrower may
not exercise its rights pursuant to this Section 6.4 during the period that
commences on the date that is sixty (60) days prior to the date of any intended
Securitization of the Loan and ending on the date that is sixty (60) days after
the date of such Securitization of the Loan.
Section 6.5    Lender’s Rights.


Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon (a) a modification of the terms hereof and on
assumption of this Agreement and the other Loan Documents as so modified by the
proposed Prohibited Transfer, (b) payment of a transfer fee of $250,000.00 and
all of Lender’s reasonable out-of-pocket expenses incurred in connection with
such Prohibited Transfer, (c) to the extent required by Lender, receipt of a
Rating Agency Confirmation with respect to the Prohibited Transfer, (d) the
proposed transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5, (e) if
such transfer results in any Person owning in excess of forty-nine percent (49%)
of the direct or indirect interests in Borrower that did not own the same
immediately prior to such Prohibited Transfer, receipt of a New
Non-Consolidation Opinion with respect to the Prohibited Transfer, and/or (f)
such other conditions and/or legal opinions as Lender shall determine in its
sole discretion to be in the interest of Lender. All expenses incurred by Lender
shall be payable by Borrower whether or not Lender consents to the Prohibited
Transfer. Lender shall not be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order to declare the
Debt immediately due and payable upon a Prohibited Transfer without Lender’s
consent. This provision shall apply to every Prohibited Transfer, whether or not
Lender has consented to any previous Prohibited Transfer.
Section 6.6    Permitted Mezzanine Financing.

78

--------------------------------------------------------------------------------



For the avoidance of doubt and notwithstanding the restrictions contained in
Section 6.2 hereof and Article 5 of the Security Instrument, a constituent party
or parties (direct or indirect) of Borrower (other than any SPE Component
Entity) (collectively, the “Permitted Mezzanine Borrower”) shall be permitted to
incur on a one-time basis mezzanine financing secured by a pledge of Permitted
Mezzanine Borrower’s direct or indirect equity interests in Borrower (the
“Permitted Mezzanine Financing”) only upon the satisfaction of the following
terms and conditions, and if such conditions are satisfied, the Permitted
Mezzanine Financing shall not be a Prohibited Transfer:
(a)No Default or Event of Default shall have occurred and be continuing;


(b)Lender shall have received at least thirty (30) days’ and no more than ninety
(90) days’ prior written notice of the proposed Permitted Mezzanine Financing;


(c)the Loan-To-Value Ratio, as determined by Lender, taking into account the
outstanding principal balance of the Loan and the Permitted Mezzanine Financing
(and the mezzanine loan if Lender exercises its Mezzanine Option pursuant to
Section 11.6 hereof) shall not exceed 66%;


(d)the Debt Service Coverage Ratio shall be greater than or equal to 2.10 to
1.00 (when calculating the Debt Service in connection therewith, Debt Service
shall be deemed to include the Debt Service hereunder, under the Permitted
Mezzanine Financing and under any mezzanine loan entered into in connection with
Mezzanine Option);


(e)the Permitted Mezzanine Financing shall bear interest at (i) a fixed rate or
(b) a variable rate of interest, provided that, the Permitted Mezzanine
Financing requires the Permitted Mezzanine Borrower to maintain an interest rate
cap or other form of interest rate protection agreement acceptable to Lender
throughout the term of the Permitted Mezzanine Financing;


(f)the loan term (including any extension terms) of the Permitted Mezzanine
Financing shall be co-terminus with or longer than the term of the Loan;


(g)the Permitted Mezzanine Financing shall be secured by a pledge of Permitted
Mezzanine Borrower’s direct or indirect interest in Borrower and/or any SPE
Component Entity;


(h)the holder of the Permitted Mezzanine Financing (the “Mezzanine Lender”)
shall be a Qualified Transferee;


(i)    (I) the Mezzanine Lender shall have executed and delivered to Lender a
mezzanine intercreditor agreement (the “Mezzanine Intercreditor Agreement”) in
form and substance reasonably acceptable to Lender and (II) if required by
Lender, a credit-worthy Person acceptable to Lender, shall have executed and
delivered to Lender a guaranty of Mezzanine Lender’s obligations under the
Mezzanine Intercreditor Agreement (which shall include a springing guaranty of
the obligations of Guarantor under the Guaranty and the Environmental Indemnity
in the event Mezzanine Lender (or any affiliate, designee or nominee thereof)
exercises any rights after an event of default under the documents evidencing
the Permitted

79

--------------------------------------------------------------------------------



Mezzanine Financing that result in Guarantor no longer directly or indirectly
Controlling Borrower);


(j)    Borrower shall deliver to Lender a copy of documents and instruments
evidencing and securing the Permitted Mezzanine Financing;


(k)    Borrower shall deliver to Lender, at Borrower’s sole cost and expense,
revised and/or updated versions of the opinions of counsel given in connection
with the closing of the Loan (including, without limitation a New
Non-Consolidation Opinion) acceptable to Lender reflecting the Permitted
Mezzanine Financing;


(l)    Borrower, at Borrower’s sole cost and expense, shall provide to Lender
satisfactory (i.e., showing no liens other than Permitted Encumbrances) UCC
searches, together with tax lien, bankruptcy, judgment and litigation searches
with respect to the Property, the Borrower, any SPE Component Entity, Guarantor
and Sponsor in the jurisdictions where each such Person has its principal place
of business, was formed and/or resides, as applicable;


(m)    Borrower shall have paid or reimbursed Lender for all reasonable, out of
pocket costs and expenses incurred by Lender (including, without limitation,
reasonable attorneys’ fees and disbursements) in connection with the Permitted
Mezzanine Financing and Borrower shall have paid or shall have caused the
Permitted Mezzanine Borrower to pay all title premiums, recording charges,
filing fees, taxes or other expenses (including, without limitation, mortgage
and intangibles taxes and documentary stamp taxes) payable in connection with
the Permitted Mezzanine Financing. Borrower shall also have paid all costs and
expenses of the Rating Agencies (including legal fees) incurred in connection
with the Permitted Mezzanine Financing, if any;


(n)    Lender shall have received a Rating Agency Confirmation from the Rating
Agencies with respect to the proposed Permitted Mezzanine Financing; and


(o)    Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements in this Section 6.6 have been satisfied.


If Lender has exercised the Mezzanine Option set forth in Section 11.6 hereof,
the Permitted Mezzanine Financing hereunder shall be subordinate and junior to
the mezzanine loan, if any, contemplated in Section 11.6 hereof.
ARTICLE 7.


INSURANCE; CASUALTY; CONDEMNATION; RESTORATION


Section 7.1    Insurance.


(a)Borrower shall obtain and maintain, or cause to be obtained and maintained,
insurance for Borrower and the Property providing at least the following
coverages:


(i)    comprehensive “All Risk” property insurance on the Improvements and the
Personal Property, including contingent liability from Operation of Building
Laws,

80

--------------------------------------------------------------------------------



Demolition Costs and Increased Cost of Construction Endorsements with a sublimit
of not less than Ten Million Dollars ($10,000,000.00), in each case (A) in an
amount equal to one hundred percent (100%) of the “Full Replacement Cost,” which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) that have no co-insurance provisions or contain an
agreed amount endorsement with respect to the Improvements and Personal Property
waiving all co-insurance provisions; (C) providing for no deductible in excess
of Two Hundred Fifty Thousand Dollars ($250,000.00) for all such insurance
coverage, (D) containing an “Ordinance or Law Coverage” or “Enforcement”
endorsement or its equivalent if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses.
In addition, Borrower shall obtain: if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the outstanding principal balance of the Note or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended or such greater amount as Lender
shall reasonably require; provided that such insurance shall be on terms
consistent with the all risk insurance policy required under this subsection
(i);


(ii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance shall include terrorism and (A) to be on the so-called
“occurrence” form with a combined limit of not less than Two Million and No/100
Dollars ($2,000,000.00) in the aggregate and One Million and No/100 Dollars
($1,000,000.00) per occurrence, (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations; (3) independent contractors; and (4) blanket contractual liability
for all insured contracts;


(iii)    business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection (i)
above; (C) in an amount equal to one hundred percent (100%) of the projected
gross income from the Property for a period of thirty-six (36) months from the
date of such Casualty (assuming such Casualty had not occurred) plus an extended
period of indemnity for twelve (12) months and notwithstanding that the policy
may expire at the end of such period. All Net Proceeds payable to Lender
pursuant to this Subsection (the “Rent Loss Proceeds”) shall be held by Lender
in accordance with the terms of the Cash Management Agreement and shall be
applied to the obligations secured hereunder from time to time due and payable
hereunder and under the Note; provided, however, that (I) nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured hereunder on the respective dates of payment provided for in
the Note except to the extent such amounts are actually paid out of the Rent
Loss Proceeds and (II) in the event the Rent Loss Proceeds are paid in a lump
sum in advance and Borrower is entitled to disbursement of such Rent Loss
Proceeds in accordance with the terms hereof, Lender or Servicer shall hold such
Rent Loss Proceeds in a segregated

81

--------------------------------------------------------------------------------



interest-bearing Eligible Account and Lender or Servicer shall estimate the
number of months required for Borrower to restore the damage caused by the
applicable Casualty, shall divide the applicable aggregate Rent Loss Proceeds by
such number of months and shall disburse such monthly installment of Rent Loss
Proceeds from such Eligible Account (x) if no Cash Trap Event Period has
occurred and is continuing, to Borrower after Lender’s deduction therefrom of
the amount of Debt Service and deposits into the Reserve Funds then due and
payable hereunder and (y) upon the occurrence and during the continuance of a
Cash Trap Event Period, into the Cash Management Account each month during the
performance of such Restoration;


(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;


(v)    if the Borrower has employees, workers’ compensation insurance with
respect to any employees of Borrower, as required by any Governmental Authority
or Applicable Law;


(vi)    comprehensive boiler and machinery insurance in amounts as shall be
reasonably required by Lender with limits of not less than Twenty Million and
No/100 Dollars ($20,000,000.00) on terms consistent with the commercial property
insurance policy required under subsection (i) and (iii) above;


(vii)    umbrella liability insurance, including terrorism, in an amount not
less than One Hundred Million and No/100 Dollars ($100,000,000.00) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;


(viii)    if applicable, motor vehicle liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of One Million and No/100 Dollars ($1,000,000.00);


(ix)    if applicable, earthquake insurance in amounts equal to one and one-half
times (1.5x) the probable maximum loss or scenario expected loss of the Property
plus loss of rents and/or business interruption as determined by Lender in its
sole discretion and in form and substance satisfactory to Lender, provided that
the insurance pursuant to this subsection shall be on terms consistent with the
all risk insurance policy required under section (i) above;


(x)    if any portion of the improvements is at any time located in an area
identified in the Federal Register by the Federal Emergency Management Agency or
any

82

--------------------------------------------------------------------------------



successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor law (the “Flood Insurance Acts”), flood hazard insurance in an
amount equal to “Full Replacement Cost”, which shall include, without
limitation, the maximum limit of coverage available for the Property under the
Flood Insurance Acts; provided, that, the insurance provided pursuant to this
clause shall be on terms consistent with the “All Risk” insurance policy
required in section (i) above;


(xi)    Terrorism insurance for acts of terror or similar acts of sabotage
(“Terrorism Coverage”); provided, that, for so long as the Terrorism Risk
Insurance Act of 2002, as extended and modified by the Terrorism Risk Insurance
Program Authorization Act of 2007 (as the same may be further modified, amended,
or extended, “TRIPRA”) (i) remains in full force and effect and (ii) continues
to cover both foreign and domestic acts of terror, the provisions of TRIPRA
shall determine what is deemed to be included within this definition of
“Terrorism Coverage.” Borrower shall be required to carry Terrorism Coverage
throughout the term of the Loan as required by the preceding sentence. However,
if TRIPRA is discontinued or not renewed, then Borrower shall be required to
carry Terrorism Coverage in an amount (the “Minimum Coverage Amount”) at least
equal to the lesser of (a) the outstanding principal balance of the Loan
(provided such policy contains a waiver of coinsurance) or (b) the sum of the
business income insurance equal to 100% of the projected gross income from the
Property for a period of twelve (12) months from the date that of the Casualty
plus the Full Replacement Cost as required under subsections (i) and (iii)
above; provided, however, Borrower shall not be required to spend on Terrorism
Coverage more than two (2) times the amount of the premium for property
insurance required under subsections (i) and (iii) above at the time that any
Terrorism Coverage is excluded from any applicable Policy required hereunder.


Notwithstanding anything to the contrary contained in Section 7.1(b) below, with
respect to insurance required to be maintained by Borrower pursuant to this
Section 7.1(a), Liberty IC Casualty LLC (“Liberty”) shall be an acceptable
insurer of perils of terrorism and acts of terrorism so long as (i) the policy
issued by Liberty has (a) no aggregate limit and (b) a deductible of no greater
than that as calculated pursuant to TRIPRA, (ii) other than the deductible, the
portion of such insurance which is not reinsured by TRIPRA, is reinsured by an
insurance carrier rated no less than “A” by S&P, (iii) TRIPRA or a similar
federal statute is in effect and provides that the federal government must
reinsure that portion of any terrorism insurance claim above (a) the applicable
deductible payable by Liberty and (b) those amounts which are reinsured pursuant
to clause (ii) above, (iv) Liberty is not the subject of a bankruptcy or similar
insolvency proceeding, (v) no Governmental Authority issues any statement,
finding or decree that insurers of perils of terrorism similar to Liberty i.e.,
captive insurers arranged similar to Liberty) do not qualify for the payments or
benefits of TRIPRA, and (vi) all re-insurance agreements with respect to such
Liberty Policy shall be reasonably acceptable to Lender. Further, Borrower shall
cause such re-insurance agreements to provide a cut-through endorsement
acceptable to Lender. Lender shall have received each of the following, each of
which shall be reasonably acceptable to Lender: (1) the form of the Policy to be
used by Liberty

83

--------------------------------------------------------------------------------



to provide the insurance coverage described herein, (2) the reinsurance binder
and (3) a copy of the certificate of authority issued to Liberty by the State
where the Property is located. In the event that Liberty is providing insurance
coverage (A) to other properties immediately adjacent to the Property, and/or
(B) to other properties owned by a Person(s) who is not an Affiliate of
Borrower, and such insurance is not subject to the same reinsurance and other
requirements of this Section, then Lender may reasonably re-evaluate the limits
and deductibles of the insurance required to be provided by Liberty hereunder.
In the event any of the foregoing conditions are not satisfied, Liberty shall
not be deemed an acceptable insurer of Terrorism Coverage;
(xii)    such insurance as may be required pursuant to the terms of the
Construction Impact Documents; and


(xiii)    upon sixty (60) days’ notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property and located in the vicinity of the
Property.


(b)    All insurance required pursuant to this Article 7 shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and shall be issued by financially sound and responsible insurance
companies authorized to do business in the state in which the Property is
located and having a claims paying ability rating with the issuing companies
and/or within the reinsurance companies/organizations that reinsure 100% of the
risks of the issuing companies, of “A” or better by S&P (provided, however, (A)
if more than one (1) but less than five (5) insurance companies issue the
Policies required hereunder, then at least seventy-five percent (75%) of the
applicable insurance coverage’s represented by the Policies required hereunder
must be provided by insurance companies having a credit rating of “A” or better
by S&P and the balance of the applicable insurance coverage’s represented by the
Polices required hereunder must be provided by insurance companies having a
credit rating of “BBB” or better by S&P or (B) if Five (5) or more insurance
companies issue the Polices required hereunder, then at least sixty percent
(60%) of the applicable insurance coverage’s required hereunder must be provided
by insurance companies having a credit rating of “A” or better by S&P and the
balance of the applicable insurance coverages required hereunder must be
provided by insurance companies having a credit rating of “BBB” or better by
S&P. Moreover, if Borrower desires to maintain insurance required hereunder from
an insurance company which does not meet the claims paying ability rating set
forth herein but the parent of such insurance company, maintains such ratings,
Borrower may use such insurance companies if approved by the Rating Agencies
(such approval may be conditioned on items required by the Ratings Agencies
including a requirement that the parent guarantee the obligations of such
insurance companies). The Lender hereby acknowledges and agrees (x) FM Global
(“FM Global”) is an acceptable insurance company provided it maintains a rating
of “Api” or better from S&P and (y) Ironshore Insurance Ltd. (“Ironshore”) is an
acceptable insurance company in its current participation amount and position
within the syndicate for umbrella liability coverage provided it maintains a
rating of “Baa1” with Moody’s and “A-XIV” with A.M. Best Company, Inc.. In the
event of a ratings withdrawal or downgrade with respect to FM Global or
Ironshore, Borrower shall promptly notify Lender and replace the applicable
insurer with an insurer meeting the requirements of this Section 7.1(b).

84

--------------------------------------------------------------------------------



(c)    Not less than fifteen (15) days prior to the expiration dates of the
Policies theretofore furnished to Lender pursuant to Subsection 7.1(a), Borrower
shall deliver carrier-issued binders and certificates of the renewal Policies.
Upon renewal of the Policies, Borrower shall deliver evidence satisfactory to
Lender of payment of the premiums due thereunder (the “Insurance Premiums”).


(d)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Property in compliance with the
provisions of Section 7.1 hereof;


(e)    All Policies provided for or contemplated by Section 7.1(a) shall name
Borrower as the insured and Lender, its successors and/or assigns as its
interests may appear, as the additional insured on liability coverages (except
for the Policy referenced in Section7.1 (a)(v)) and as mortgagee/lender’s loss
payable on property coverages;


(f)    All property Policies of insurance provided for in Subsection 7.1(a)
shall provide that:


(i)no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, or any foreclosure or other proceeding or notice of sale relating to the
Property which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;


(ii)the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
to Lender and any other party named therein as an additional insured;


(iii)the issuers thereof shall give notice to Lender if the Policies have not
been renewed fifteen (15) days prior to its expiration; and


(iv)Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.


(g)    Borrower shall promptly forward to Lender a copy of each written notice
received by Borrower of any modification, reduction or cancellation of any of
the Policies or of any of the coverages afforded under any of the Policies.


(h)    In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies then in force with respect to
the Property (except to the extent such Policies are blanket Policies) and all
proceeds payable thereunder with respect to the Property only shall thereupon
vest in the purchaser at such foreclosure or in Lender or other transferee in
the event of such other transfer of title.


(i)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property,

85

--------------------------------------------------------------------------------



including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate, and all expenses incurred by
Lender in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrower to Lender upon demand and until paid
shall be secured by the Security Instrument and shall bear interest at the
Default Rate.


(j)    As an alternative to the Policies required to be maintained pursuant to
the preceding provisions of this Section 7.1(a), Borrower will not be in default
under this Section 7.1 if Borrower maintains (or causes to be maintained)
Policies which (i) have coverages, deductibles and/or other related provisions
other than those specified above and/or (ii) are provided by insurance companies
not meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), (1)
Borrower shall have received Lender’s prior written consent thereto and (2) if
required by Lender, confirmed that Lender has received a Rating Agency
Confirmation with respect to any such Non-Conforming Policy.


Section 7.2    Casualty.


If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the completion of
the repair and restoration of the Property as nearly as possible to the
condition the Property was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Lender (a “Restoration”) and
otherwise in accordance with Section 7.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
Section 7.3    Condemnation.


Borrower shall promptly give Lender notice of the actual or threatened in
writing commencement of any proceeding for the Condemnation of the Property of
which Borrower has knowledge and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with

86

--------------------------------------------------------------------------------



the provisions of Section 7.4. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the remaining outstanding balance of the Debt, if any.
Section 7.4    Restoration.


The following provisions shall apply in connection with the Restoration of the
Property:
(a)If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.


(b)If the Net Proceeds are equal to or greater than the Restoration Threshold or
the costs of completing the Restoration are equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 7.4.


(i)The Net Proceeds shall be made available for Restoration provided that each
of the following conditions are met:


(A)
no Event of Default shall have occurred and be continuing;



(B)
(1) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of each of (i) the fair market value of the Property as reasonably
determined by Lender, and (ii) the rentable area of the Property has been
damaged, destroyed or rendered unusable as a result of a Casualty or (2) in the
event the Net Proceeds are condemnation proceeds, less than ten percent (10%) of
each of (i) the fair market value of the Property as reasonably determined by
Lender and (ii) the rentable area of the Property is taken, such land is located
along the perimeter or periphery of the Property, no portion of the Improvements
is located on such land, and such taking does not materially impair the existing
access to the Property;



(C)
Leases demising in the aggregate a percentage amount equal to or greater than
75% of the total rentable space in the Property which has been demised under
executed and delivered Leases in effect as of the date of the occurrence of such
fire or other casualty or taking, whichever the case may be, shall remain in
full force and effect during and after the completion of the Restoration (other
than Leases which by their terms would expire due to the passage of time and not
as a result of the occurrence of such Casualty or Condemnation or other
termination right exercisable by Borrower or any Tenant), notwithstanding the
occurrence of any such Casualty or Condemnation, whichever the case may be;


87

--------------------------------------------------------------------------------



(D)
Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than thirty (30) days after the issuance of a building permit
with respect thereto) and shall diligently pursue the same to satisfactory
completion in compliance with all Applicable Laws, in all material respects,
including, without limitation, all applicable Environmental Laws;



(E)
Lender shall be satisfied that any operating deficits, if any, which will be
incurred with respect to the Property as a result of the occurrence of any such
fire or other casualty or taking will be covered out of (1) the Net Proceeds,
(2) the insurance coverage referred to in Section 7.1(a)(iii) above, or (3) by
other funds of Borrower;



(F)
Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
expiration of the insurance coverage referred to in Section 7.1(a)(iii) above,
or (3) such time as may be required under applicable zoning law, ordinance, rule
or regulation in order to repair and restore the Property to the condition it
was in immediately prior to such fire or other casualty or taking;



(G)
the Property and the use thereof after the Restoration will be in compliance
with and permitted under any Major Lease, any REA, any Material Agreements and
all Applicable Law;



(H)
the Restoration shall be done and completed in an expeditious and diligent
fashion and in compliance with any Major Lease, any REA, any Material Agreements
and all Applicable Law; and



(I)
Lender shall be satisfied that making the Net Proceeds available for Restoration
shall be permitted pursuant to REMIC Requirements.



(ii)    Subject to the terms of Section 7.4(a) above, the Net Proceeds shall be
held by Lender and, until disbursed in accordance with the provisions of this
Section 7.4(b), shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents. The Net Proceeds (other than the Rent Loss Proceeds) shall
be disbursed by Lender to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence satisfactory to Lender
that (A) all materials installed and work and labor performed (except to the
extent that they are to be paid for out of the requested disbursement) in
connection with the related Restoration item have been paid for in full, and (B)
there exist no notices of pendency, stop orders, mechanic’s or materialman’s
liens or notices of intention to file same, or any other liens or encumbrances
of any nature whatsoever on the Property which have not either been fully bonded
to the satisfaction of Lender and discharged of record or in the alternative
fully insured to the satisfaction of Lender by the title company issuing the
Title Insurance Policy.

88

--------------------------------------------------------------------------------



(iii)    All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). All such plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration
shall be assigned to Lender as additional collateral for the Loan and Lender
shall have the use of the same. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration shall be subject to prior review and
acceptance by Lender. All customary and reasonable out-of-pocket costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
Borrower shall have the right to settle all claims under the Policies jointly
with Lender, provided that (a) no Event of Default exists, (b) Borrower promptly
and with commercially reasonable diligence negotiates a settlement of any such
claims and (c) the insurer with respect to the Policy under which such claim is
brought has not raised any act of the insured as a defense to the payment of
such claim. If an Event of Default exists, Lender shall, at its election, have
the exclusive right to settle or adjust any claims made under the Policies in
the event of a Casualty.


(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Section 7.4(b) shall mean an amount equal to 10% of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Section 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 7.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that such portion of the costs of the Restoration have
been paid in full or will be paid in full out of the Restoration Retainage,
provided, however, that Lender will release the portion of the Restoration
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, and the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company insuring the lien of the Security Instrument. If
required by Lender, the release of any such portion

89

--------------------------------------------------------------------------------



of the Restoration Retainage shall be approved by the surety company, if any,
which has issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.


(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.


(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.


(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
this Agreement, the Security Instrument, the Note or any of the other Loan
Documents.


(c)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 7.4(b)(vii) shall be retained and applied by Lender toward the
payment of the outstanding principal balance of the Loan together with any
accrued interest thereon whether or not then due and payable. If Lender shall
receive and retain Net Proceeds, the lien of the Security Instrument shall be
reduced by the amount thereof received and retained by Lender and applied by
Lender in reduction of the Debt.


(d)    Notwithstanding the foregoing provisions of this Section 7.4 or anything
herein to the contrary, this Section 7.4 is subject to the terms of Section 11.3
hereof to the extent applicable with respect to any Casualty or Condemnation.


ARTICLE 8.


RESERVE FUNDS


Sction 8.1    Tax Reserve Funds.


(a)    On the Closing Date, Borrower shall deposit with Lender the amount of
$4,151,842.00, and Borrower shall deposit on each Monthly Payment Date an amount
equal to one‑twelfth (1/12th) of the Taxes that Lender estimates will be payable
during the next ensuing

90

--------------------------------------------------------------------------------



twelve (12) months in order to accumulate sufficient funds to pay all such Taxes
at least ten (10) days prior to their respective due dates (the “Monthly Tax
Deposit”). Amounts deposited pursuant to this Section 8.1 are referred to herein
as the (“Tax Reserve Funds”). The initial estimated Monthly Tax Deposit shall be
$518,981.00. If at any time Lender reasonably determines that the Tax Reserve
Funds will not be sufficient to pay the Taxes, Lender shall notify Borrower of
such determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
ten (10) days prior to the respective due dates for the Taxes; provided that if
Borrower receives notice of any deficiency after the date that is ten (10) days
prior to the date that Taxes are due, Borrower will deposit such amount within
three (3) Business Days after its receipt of such notice.


(b)    Lender shall apply the Tax Reserve Funds to payments of Taxes. In making
any payment relating to Taxes, Lender may do so according to any bill, statement
or estimate procured from the appropriate public office (with respect to Taxes)
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax Reserve Funds shall exceed the amounts
due for Taxes, Lender shall return any excess to Borrower. Any Tax Reserve Funds
remaining after the Debt has been paid in full shall be returned to Borrower.


Section 8.2    Insurance Reserve Funds.


(a)    Borrower shall deposit with Lender on each Monthly Payment Date an amount
equal to one‑twelfth (1/12th) of the Insurance Premiums that Lender estimates
will be payable for the renewal of the coverage afforded by the Policies upon
the expiration thereof in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (the “Monthly Insurance Deposit”). Amounts deposited pursuant to this
Section 8.2 are referred to herein as the (“Insurance Reserve Funds”). If at any
time Lender reasonably determines that the Insurance Reserve Funds will not be
sufficient to pay the Insurance Premiums, Lender shall notify Borrower of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to expiration of the Policies.


Notwithstanding the forgoing, Borrower shall not be required to make the Monthly
Insurance Deposit as set forth above provided (i) no Event of Default shall have
occurred and be continuing, (ii) the liability and casualty policies maintained
by Borrower covering the Property are part of a blanket or umbrella policy
approved by Lender in its reasonable discretion, (iii) Borrower provides Lender
evidence of renewal of such policy pursuant to Section 7.1(c) hereof, and (iv)
Borrower provides Lender paid receipts (or such other evidence of payment as may
be reasonably acceptable to Lender) for the payment of the Insurance Premiums by
no later than fifteen (15) days prior to the expiration dates of the Policies.
Borrower shall immediately commence making all Monthly Insurance Deposits, as
required by Lender pursuant to this Section 8.2, within five (5) days of receipt
of notice from Lender of Borrower’s failure to comply with items (i), (ii),
(iii) or (iv) above, which such notice shall instruct Borrower to immediately
commence making all Monthly Insurance Deposits.
(b)    Lender shall apply the Insurance Reserve Funds to payment of Insurance
Premiums. In making any payment relating to Insurance Premiums, Lender may do so
according

91

--------------------------------------------------------------------------------



to any bill, statement or estimate procured from the insurer or its agent,
without inquiry into the accuracy of such bill, statement or estimate. If the
amount of the Insurance Reserve Funds shall exceed the amounts due for Insurance
Premiums, Lender shall return any excess to Borrower. Any Insurance Reserve
Funds remaining after the Debt has been paid in full shall be returned to
Borrower.


Section 8.3    [Intentionally omitted].


Section 8.4    Replacement Reserve Funds.


(a)Borrower shall deposit with Lender on each Monthly Payment Date an amount
equal to $23,871.42 (the “Replacement Reserve Monthly Deposit”) for the
Replacements. Amounts deposited pursuant to this Section 8.4 are referred to
herein as the “Replacement Reserve Funds”.


(b)Lender shall disburse Replacement Reserve Funds only for Replacements.
Provided no Event of Default has occurred and is continuing, Lender shall
disburse Replacement Reserve Funds to Borrower within ten (10) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least the Minimum Disbursement Amount (or a
lesser amount if the total amount of the Replacement Reserve Funds is less than
the Minimum Disbursement Amount, in which case only one disbursement of the
amount remaining shall be made), accompanied by the following items (which items
shall be in form and substance satisfactory to Lender): (i) an Officer’s
Certificate (A) stating that the items to be funded by the requested
disbursement are Replacements, (B) stating that all Replacements at the Property
to be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all Applicable Law, (C) identifying
each Person that supplied materials or labor in connection with the Replacements
to be funded by the requested disbursement, (D) stating that each such Person
has been paid in full or will be paid in full upon such disbursement or, if such
payment is a progress payment, that such payment represents full payment to such
Person, less any applicable retention amount, for work completed through the
date of the relevant invoice from such Person, (E) stating that the Replacements
(or relevant portion thereof) to be funded have not been the subject of a
previous disbursement, (F) stating that all previous disbursements of for
Replacements have been used to pay the previously identified Replacements and
(G) stating that any license, permit or other approval required by any
Governmental Authority, if any, in connection with the Replacement has been
obtained, (ii) if the cost of the applicable Replacement exceeds $100,000.00,
copies of appropriate lien waivers (or conditional lien waivers) or other
evidence of payment satisfactory to Lender, (iii) at Lender’s option, if the
cost of the applicable Replacement exceeds $100,000.00, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, (iv) at Lender’s option, if the
cost of any individual Replacement exceeds $5,000,000.00, a report satisfactory
to Lender in its reasonable discretion from an architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of the applicable
Replacement, and (vi) such other evidence as Lender shall reasonably request to
demonstrate that the Replacements to be funded by the requested disbursement
have been completed (or completed to the extent of the requested payment) and
are paid for or will be paid upon such disbursement to Borrower.

92

--------------------------------------------------------------------------------



(c)    Nothing in this Section 8.4 shall (i) make Lender responsible for making
or completing the Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Funds to complete any Replacements; (iii) obligate
Lender to proceed with the Replacements; or (iv) obligate Lender to demand from
Borrower additional sums to complete any Replacements.


(d)    Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the Property during normal business hours (subject
to the rights of Tenants under their Leases) upon reasonable advance notice to
inspect the progress of any Replacements and all materials being used in
connection therewith and to examine all plans and shop drawings relating to such
Replacements. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this Section.


(e)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with the Replacements. All such
policies shall be in form and amount reasonably satisfactory to Lender.


Section 8.5    Leasing Reserve Funds.


(a)    Commencing on the Monthly Payment Date occurring in September, 2020
Borrower shall deposit with Lender on each Monthly Payment Date the sum of
$119,357.08 (the “Leasing Reserve Monthly Deposit”), for tenant improvements and
leasing commissions that may be incurred following the date thereof. Amounts
deposited pursuant to this Section 8.5 are referred to herein as the “Leasing
Reserve Funds”.


(b)    Provided no Event of Default has occurred and is continuing, Lender shall
disburse Leasing Reserve Funds to Borrower for Qualified Leasing Expenses,
within ten (10) days after the delivery by Borrower to Lender of a request
therefor (but not more often than once per month), in increments of at least the
Minimum Disbursement Amount (or a lesser amount if the total amount of Leasing
Reserve Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining shall be made), accompanied by the
following items (which items shall be in form and substance satisfactory to
Lender): (i) an Officer’s Certificate (A) stating that all Qualified Leasing
Expenses at the Property to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all Applicable
Law, (B) identifying each Person, if any, that supplied materials or labor in
connection with the Qualified Leasing Expenses to be funded by the requested
disbursement, (C) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, or if such payment is a progress payment,
that such payment represents full payment to such Person, less any applicable
retention amount, for work completed through the date of the relevant invoice
from such Person, (D) stating that the Qualified Leasing Expenses to be funded
have not been the subject of a previous disbursement, (E) stating that all
previous disbursements for Qualified Leasing Expenses have been used to pay the
previously identified Qualified Leasing Expenses and (F) stating that any
license, permit or other approval required by

93

--------------------------------------------------------------------------------



any Governmental Authority, if any, in connection with the Qualified Leasing
Expenses has been obtained, (ii) if the cost of the applicable Qualified Leasing
Expense exceeds $100,000.00, copies of appropriate lien waivers (or conditional
lien waivers) or other evidence of payment satisfactory to Lender, (iii) at
Lender’s option, if the cost of the applicable Qualified Leasing Expense exceeds
$100,000.00, a title search for the Property indicating that the Property is
free from all Liens, claims and other encumbrances not previously approved by
Lender, and (iv) such other evidence as Lender shall reasonably request to
demonstrate that the Qualified Leasing Expenses to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
payment) and are paid for or will be paid upon such disbursement to Borrower.


Section 8.6    The Accounts Generally.


(a)All Reserve Funds shall be held in Eligible Accounts. Borrower grants to
Lender a first-priority perfected security interest in each of the Reserve Funds
and all sums now or hereafter deposited in the Reserve Funds as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
The provisions of this Section 8.6 are intended to give Lender and/or Servicer
“control” of the Reserve Funds within the meaning of the UCC. Borrower
acknowledges and agrees that the Reserve Funds are subject to the sole dominion,
control and discretion of Lender, its authorized agents or designees, subject to
the terms hereof, and Borrower shall have no right of withdrawal with respect to
any Reserve Funds except with the prior written consent of Lender or as
otherwise provided herein. The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.


(b)Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Reserve Funds or
permit any lien to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto. Lender shall have the right to file a financing
statement or statements under the UCC in connection with any of the Reserve
Funds with respect thereto in the form required to properly perfect Lender’s
security interest therein. Borrower agrees that at any time and from time to
time, at the expense of Borrower, Borrower will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary or desirable, or that Lender may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce its rights and
remedies hereunder with respect to any Reserve Funds.


(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Reserve Funds and (ii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Reserve Funds as described in this Agreement, the Cash Management Agreement and
in the Security Instrument, in addition to all of the rights and remedies
available to a secured party under the UCC, and, notwithstanding anything to the
contrary contained in this Agreement, the Cash Management Agreement or in the
Security Instrument, may apply the

94

--------------------------------------------------------------------------------



Reserve Funds as Lender determines in its sole discretion including, but not
limited to, payment of the Debt.


(d)    The insufficiency of Reserve Funds on deposit with Lender shall not
absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.


(e)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds, the sums deposited therein or the performance of the obligations
for which the Reserve Funds were established, except to the extent arising from
the gross negligence or willful misconduct of Lender, its agents or employees.
Borrower shall assign to Lender all rights and claims Borrower may have against
all Persons supplying labor, materials or other services which are to be paid
from or secured by the Reserve Funds; provided, however, that Lender may not
pursue any such right or claim unless an Event of Default has occurred and
remains uncured.


(f)    Interest accrued, if any, on the Reserve Funds, other than on the
Interest Bearing Reserve Funds, shall not be required to be remitted to any
Account and may instead be retained by Lender. Reserve Funds that are Interest
Bearing Reserve Funds shall be held in an interest-bearing account. In no event
shall Lender or any Servicer be required to select any particular
interest-bearing account or the account that yields the highest rate of
interest, provided that selection of the account shall be consistent with the
general standards at the time being utilized by Lender or such Servicer, as
applicable, in establishing similar accounts for loans of comparable type. All
such interest that so becomes part of the applicable Interest Bearing Reserve
Funds shall be disbursed in accordance with the disbursement procedures
contained herein applicable to such Interest Bearing Reserve Funds; provided,
however, that Lender may, at its election, retain any such interest for its own
account during the occurrence and continuance of an Event of Default.


(g)    Borrower acknowledges and agrees that it solely shall be, and shall at
all times remain, liable to Lender or Servicer for all reasonable and customary
fees, charges, costs and expenses in connection with the Accounts, the Reserve
Funds, including, without limitation, any monthly or annual fees or charges as
may be assessed by Lender or Servicer in connection with the administration of
the Accounts and the Reserve Funds and the reasonable and customary fees and
expenses of legal counsel to Lender and Servicer as needed to enforce, protect
or preserve the rights and remedies of Lender and/or Servicer with respect to
the Accounts and the Reserve Funds.


Section 8.7    Existing TI/LC Obligations Reserve Funds.


(a)    Subject to Section 8.9 below, Borrower shall deposit with Lender, on the
date hereof the sum of $6,777,187.10 for tenant improvements and leasing
commissions which are obligations of Borrower under existing Leases (the
“Existing TI/LC Obligations”) as set forth

95

--------------------------------------------------------------------------------



and allocated on a Lease-by-Lease basis on Schedule IV attached hereto. Amounts
deposited pursuant to this Section 8.7 are referred to herein as the “Existing
TI/LC Reserve Funds”.


(b)    Lender shall disburse to Borrower the Existing TI/LC Reserve Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the tenant
improvement costs and leasing commissions to be paid; (ii) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall exist and remain uncured; (iii) [Intentionally omitted];
(iv) [Intentionally omitted]; (v) Lender shall have received an Officer’s
Certificate from Borrower (A) stating that all tenant improvements at the
Property to be funded by the requested disbursement have been completed in good
and workmanlike manner and in accordance with all Applicable Law, such
certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required in connection with the tenant
improvements, (B) identifying each Person that supplied materials or labor in
connection with the tenant improvements to be funded by the requested
disbursement, (C) the leasing commission is due and payable to the applicable
leasing agent/broker and (D) stating that each such Person has been paid in full
or will be paid in full upon such disbursement, such certificate to be
accompanied by lien waivers or other evidence of payment satisfactory to Lender;
(vi) at Lender’s option, if the cost of the applicable Existing TI/LC Obligation
exceeds $100,000.00, a title search for the Property indicating that the
Property is free from all liens, claims and other encumbrances not previously
approved by Lender; and (vii) Lender shall have received such other evidence as
Lender shall reasonably request that the tenant improvements at the Property
and/or leasing commissions to be funded by the requested disbursement have been
completed (to the extent applicable) and are paid for or will be paid upon such
disbursement to Borrower (including, without limitation, an estoppel from the
applicable Tenant in form and substance reasonably acceptable to Lender). Lender
shall not be required to disburse Existing TI/LC Reserve Funds more frequently
than once each calendar month nor in an amount less than the Minimum
Disbursement Amount (or a lesser amount if the total amount of Existing TI/LC
Reserve Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining in the account shall be made).


Section 8.8    Rent Concession Reserve Funds.


(a)    Borrower shall deposit with Lender, on the date hereof, an amount equal
to $520,213.00, representing the amount of future rent credits or abatements
under existing Leases (the “Rent Concession Reserve Funds”). So long as no Event
of Default has occurred and is continuing, Lender shall, upon written request of
Borrower received no less than five (5) Business Days prior to any Monthly
Payment Date, disburse amounts from the Rent Concession Reserve Funds to the
Deposit Account, in an amount equal to any then applicable rent concession
realized by any Tenant for the next ensuing calendar month as set forth on
Schedule VI attached hereto; provided, however, the aggregate amount of any such
rent concession relating to a particular Tenant pursuant to a Lease shall not
exceed the amount set forth on Schedule VI attached hereto.


Section 8.9    Reserve Guaranty.

96

--------------------------------------------------------------------------------



(a)Notwithstanding anything to the contrary contained herein, in lieu of cash
deposits in an amount up to $3,785,317.00 (the “Specified Reserve Amount”),
representing a portion of the Existing TI/LC Reserve Funds, required to be made
pursuant to Section 8.7 above (the “Specified Reserve”), Guarantor may deliver
to Lender, on the date hereof, the Reserve Guaranty. So long as the Reserve
Guaranty Conditions remain satisfied, Borrower shall have no obligation to make
any deposits into the Specified Reserve with respect to the Specified Reserve
Amount. If at any time the Reserve Guaranty Conditions are not satisfied, then
Borrower shall, within ten (10) days of Lender’s written demand, deposit with
Lender an amount equal to the amount that would have accumulated in the
Specified Reserve and not have been required to be disbursed to Borrower by
Lender in accordance with the terms of this Agreement, as reasonably determined
by Lender, if the Reserve Guaranty had not been delivered.


(b)Upon thirty (30) days prior written notice to Lender, Borrower may replace
the Reserve Guaranty with cash deposits to the Specified Reserve. Prior to the
release of the Reserve Guaranty, Borrower shall deposit an amount equal to the
amount that would have accumulated in the Specified Reserve and not have been
required to be disbursed to Borrower by Lender in accordance with the terms of
this Agreement, as reasonably determined by Lender, if the Reserve Guaranty had
not been delivered.


ARTICLE 9.


CASH MANAGEMENT AGREEMENT


Section 9.1    Cash Management Agreement.


Borrower shall enter into the Cash Management Agreement on the date hereof which
shall govern the collection, holding and disbursement of Rents and any other
income from the Property during the term of the Loan.
Section 9.2    Cash Trap Event Period.


In the event of a Cash Trap Event Period, all Excess Cash Flow (as defined in
the Cash Management Agreement) shall be deposited into the Excess Cash Flow
Subaccount (as defined in the Cash Management Agreement), as more particularly
set forth in the Cash Management Agreement.
ARTICLE 10.


EVENTS OF DEFAULT; REMEDIES


Section 10.1    Event of Default.


The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(a)    if Borrower shall fail to (i) pay when due (A) any sums which by the
express terms of this Agreement and the other Loan Documents require immediate
or prompt payment

97

--------------------------------------------------------------------------------



without any grace period or (B) sums which are payable on the Maturity Date, or
(ii) pay within five (5) days when due (A) any monthly Debt Service and any
amount required to be paid into the Reserve Funds or (B) any other sums payable
under the Note, this Agreement or any of the other Loan Documents;


(b)    if any of the Taxes or Other Charges is not paid when the same is due and
payable except to the extent sums sufficient to pay such Taxes and Other Charges
have been deposited with Lender in accordance with the terms of this Agreement
and Lender’s access to such funds is not restricted by Applicable Law,
injunction or other court order or as a result of any action, inaction or
omission by Borrower, Guarantor or any other Borrower Party;


(c)    if the Policies are not kept in full force and effect or if evidence of
the same is not delivered to Lender as provided in Section 7.1 hereof;


(d)    if any of the representations or covenants contained in Article 5 hereof
are breached or violated in any material respect, and Borrower does not, within
fifteen (15) days of receipt of notice by Borrower from any source whatsoever of
such breach or violation, cure such breach and deliver to Lender a New
Non-Consolidation Opinion or an update from the law firm under the most recent
Non-Consolidation Opinion previously delivered to Lender to the effect that such
failure does not negate/impair the Non-Consolidation Opinion previously
delivered to Lender;


(e)    a Sale or Pledge occurs that is not a Permitted Transfer;


(f)    if any representation or warranty of, or with respect to, Borrower,
Guarantor or any member, general partner, principal or beneficial owner of any
of the foregoing, made herein, in the Guaranty or in the Environmental Indemnity
or in any other guaranty, or in any certificate, report, financial statement or
other instrument or document furnished to Lender shall have been false or
misleading in any material adverse respect when made; provided, however, in the
event (i) such misrepresentation was not intentional and (ii) the condition
causing such representation or warranty to be false or misleading is susceptible
of being cured, then the same shall not constitute an Event of Default hereunder
if such condition is cured within thirty (30) days of notice to Borrower from
any source whatsoever;


(g)    if (i) Borrower, any SPE Component Entity or Guarantor shall commence any
case, proceeding or other action (A) under any Creditors Rights Laws seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or Borrower or any managing
member or general partner of Borrower, any SPE Component Entity or Guarantor
shall make a general assignment for the benefit of its creditors; (ii) there
shall be commenced against Borrower or any managing member or general partner of
Borrower, any SPE Component Entity or Guarantor any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of ninety (90) days;
(iii) there shall be commenced against Borrower, any SPE Component Entity or
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or

98

--------------------------------------------------------------------------------



similar process against all or any substantial part of its assets which results
in the entry of any order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within ninety (90) days from the
entry thereof; (iv) Borrower, any SPE Component Entity or Guarantor shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) Borrower, any SPE Component Entity or Guarantor shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due;


(h)    if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property whether it be superior or
junior in lien to the Security Instrument;


(i)    subject to Borrower’s right to contest pursuant to Sections 4.5(b) and
4.16(b) hereof, if the Property becomes subject to any mechanic’s, materialman’s
or other lien other than a lien for any Taxes not then due and payable and the
lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of thirty (30) days;


(j)    if any federal tax lien is filed against Borrower, any SPE Component
Entity, Guarantor or the Property and same is not discharged of record (by
payment, bonding or otherwise) within thirty (30) days after same is filed;


(k)    if Borrower shall fail to comply with the covenants in Article 15 or
otherwise fails to deliver to Lender, within ten (10) Business Days after
request by Lender, the estoppel certificates required by Section 4.13(a) hereof;


(l)    if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Environmental Indemnity
and/or the Guaranty) and such default continues after the expiration of
applicable grace periods, if any;


(m)    if Borrower fails to deliver to Lender a New Non-Consolidation Opinion or
an update from the law firm under the most recent Non-Consolidation Opinion
previously delivered to Lender pursuant to the terms of Section 4.8 hereof;


(n)    if Borrower shall fail to deliver to Lender within thirty (30) days after
request by Lender any unaudited Required Financial Item;


(o)    [intentionally omitted];


(p)    if any representation and/or covenant herein relating to ERISA matters is
breached;


(q)    if (i) Borrower shall fail (beyond any applicable notice or grace period)
to pay any charges payable under any REA as and when payable thereunder, (ii)
Borrower defaults under any REA beyond the expiration of applicable notice and
grace periods, if any, thereunder, (iii) any REA is amended, supplemented,
replaced, restated or otherwise modified by Borrower without Lender’s prior
written consent or if Borrower consents to a transfer of any party’s interest
thereunder without Lender’s prior written consent, or (iv) any REA and/or the
estate created thereunder is canceled, rejected, terminated, surrendered or
expires pursuant to its terms,

99

--------------------------------------------------------------------------------



unless in such case Borrower enters into a replacement thereof in accordance
with the applicable terms and provisions hereof;


(r)    if Borrower shall continue to be in default under any term, covenant or
condition of this Agreement not specified in subsections (a) through (q) above
or not otherwise specifically specified as an Event of Default herein, (i) for
more than ten (10) days after notice from Lender, in the case of any default
which can be cured by the payment of a sum of money or (ii) for thirty (30) days
after notice from Lender, in the case of any other default, provided that if
such default cannot reasonably be cured within such thirty (30) day period and
Borrower shall have commenced to cure such default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for so long as it shall require
Borrower in the exercise of due diligence to cure such default, it being agreed
that no such extension shall be for a period in excess of ninety (90) days
(subject to further extension by Lender, in Lender’s sole discretion); and/or


(s)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower or the Property, or if any other such event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.


Section 10.2    Remedies.


(a)Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in Section 10.1(g) above with respect to
Borrower and SPE Component Entity only) and at any time thereafter Lender may,
in addition to any other rights or remedies available to it pursuant to this
Agreement, the Security Instrument, the Note and the other Loan Documents or at
law or in equity, take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in this Agreement, the Security Instrument, the Note and the
other Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity. Upon any Event
of Default described in Section 10.1(g) above (with respect to Borrower and SPE
Component Entity only), the Debt and all other obligations of Borrower under
this Agreement, the Security Instrument, the Note and the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in the Security Instrument, the Note and the other Loan
Documents to the contrary notwithstanding.


(b)Upon the occurrence and during the continuance of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement, the Security Instrument, the
Note or the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
this Agreement, the Security

100

--------------------------------------------------------------------------------



Instrument, the Note or the other Loan Documents with respect to the Property.
Any such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by Applicable Law, without impairing or otherwise
affecting the other rights and remedies of Lender permitted by Applicable Law,
equity or contract or as set forth herein or in the Security Instrument, the
Note or the other Loan Documents. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.


(c)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the
Security Instrument in any manner and for any amounts secured by the Security
Instrument then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose the Security Instrument to recover so much of
the principal balance of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.


(d)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

101

--------------------------------------------------------------------------------



(e)    Any amounts recovered from the Property or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.


(f)    Lender may, but without any obligation to do so and without notice to or
demand on Borrower and without releasing Borrower from any obligation hereunder
or being deemed to have cured any Event of Default hereunder, make, do or
perform any obligation of Borrower hereunder in such manner and to such extent
as Lender may deem necessary. Lender is authorized to enter upon the Property
for such purposes, or appear in, defend, or bring any action or proceeding to
protect its interest in the Property for such purposes, and the cost and expense
thereof (including reasonable attorneys’ fees to the extent permitted by
Applicable Law), with interest as provided in this Section, shall constitute a
portion of the Debt and shall be due and payable to Lender upon demand. All such
costs and expenses incurred by Lender in remedying such Event of Default or such
failed payment or act or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate, for the period after such
cost or expense was incurred through and including the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.


ARTICLE 11.


SECONDARY MARKET


Section 11.1    Securitization.


(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. The transaction referred to in
clauses (i), (ii) and (iii) above shall hereinafter be referred to collectively
as “Secondary Market Transactions” and the transactions referred to in clause
(iii) shall hereinafter be referred to as a “Securitization”. Any certificates,
notes or other securities issued in connection with a Securitization are
hereinafter referred to as “Securities”.


(b)    If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions (provided, that, Borrower shall only be
responsible for any of Borrower’s out-of-pocket and internal costs and expenses
(together with Borrower’s attorney’s fees and expenses) incurred in connection
with Borrower’s compliance with this Section 11.1, but Borrower shall not be
required to reimburse Lender for Lender’s costs and expenses in connection with
this Section 11.1 or any other third party’s costs and expenses in connection
with this Section 11.1, except as expressly set forth above, including, without
limitation, to:

102

--------------------------------------------------------------------------------



(i)(A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor and
Manager, (B) provide updated budgets relating to the Property, if any, and (C)
provide updated appraisals, market studies, environmental reviews (Phase I’s
and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property (the “Updated Information”), together,
if customary, with appropriate verification of the Updated Information through
letters of auditors acceptable to Lender and the Rating Agencies;


(ii)provide updates of opinions of counsel delivered at closing, which may be
relied upon by Lender, the Rating Agencies and their respective counsel, agents
and representatives, which shall be satisfactory in form and substance to Lender
and the Rating Agencies;


(iii)provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents; and


(iv)execute such amendments to the Loan Documents and Borrower or any SPE
Component Entity’s organizational documents as may be reasonably requested by
Lender or requested by the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a senior/subordinate
note structure (any of the foregoing, a “Loan Bifurcation”); provided, however,
that Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would change the interest rate, the stated maturity,
the amortization of principal set forth in the Note (except in connection with a
Loan Bifurcation which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
coupon of the original Note) or otherwise increase Borrower’s obligations or
decrease Borrower’s rights, under the Loan Documents other than in a de-minimus
manner; provided, however, (a) prior to an Event of Default, payments and/or
prepayments of principal hereunder shall be applied on a pro-rata basis to each
loan component/note evidencing the Loan and (b) after an Event of Default,
Lender may apply principal payments and/or prepayments in its sole discretion.


(c)    If, at the time one or more Disclosure Documents are being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor for purposes of
such Securitization, Borrower shall furnish (or cause to be furnished) to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, described in Item 1112(b)(1) of Regulation AB, if Lender expects that
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan (or portion of the Loan included in such
Securitization) and any Related Loans are included in a Securitization does,
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in such Securitization or (ii) the financial statements
described in Item 1112(b)(2) of Regulation

103

--------------------------------------------------------------------------------



AB, if Lender expects that the principal amount of the Loan (or portion of the
Loan included in such Securitization) together with any Related Loans as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan (or apportion of the Loan included in such
Securitization) and any Related Loans are included in a Securitization does,
equal or exceed twenty percent (20%) of the aggregate principal amount of all
mortgage loans included or expected to be included, as applicable, in the
Securitization. Such financial data or financial statements shall be furnished
to Lender (A) within ten (10) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization,
(B) not later than thirty (30) days after the end of each fiscal quarter of
Borrower and (C) not later than seventy-five (75) days after the end of each
fiscal year of Borrower; provided, however, that Borrower shall not be obligated
to furnish financial data or financial statements pursuant to clauses (B) or (C)
of this sentence with respect to any period for which an Exchange Act Filing is
not required. If requested by Lender, and to the extent not prohibited by any
applicable lease, other agreement or order, Borrower shall furnish to Lender
financial data and/or financial statements for any tenant of any of the
Properties if, in connection with a Securitization, Lender expects there to be,
with respect to such tenant or group of affiliated tenants, a concentration
within all of the mortgage loans included or expected to be included, as
applicable, in the Securitization such that such tenant or group of affiliated
tenants would constitute a Significant Obligor.


(d)    All financial data and financial statements provided by Borrower
hereunder pursuant to Section 11.1(c) and (d) hereof shall be prepared in
accordance with GAAP, and shall meet the requirements of Regulation AB and other
applicable legal requirements. All financial statements referred to in Section
11.1(c) above shall be audited by independent accountants of Borrower (which
accountants shall be acceptable to Lender) in accordance with Regulation AB and
all other applicable legal requirements, shall be accompanied by the manually
executed report of the independent accountants thereon, which report shall meet
the requirements of Regulation AB and all applicable legal requirements, and
shall be further accompanied by a manually executed written consent of the
independent accountants, in form and substance acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All
financial data and financial statements (audited or unaudited) provided by
Borrower under Section 11.1(c) shall be accompanied by an Officer’s Certificate
stating that such financial statements meet the requirements set forth in the
first sentence of this Section 11.1(d).


(e)    If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation AB or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act Filing or as shall otherwise be reasonably requested by Lender.

104

--------------------------------------------------------------------------------



(f)    In the event Lender determines, in connection with a Securitization, that
the financial data and financial statements and (if applicable) related
accountants’ reports and consents required in order to comply with Regulation AB
or any amendment, modification or replacement of Regulation AB or with other
legal requirements are other than as provided herein, then notwithstanding the
provisions of Section 11.1(c) and (d), Lender may request, and Borrower shall
promptly provide, such other financial statements and (if applicable) related
accountants’ reports and consents as Lender determines to be necessary or
appropriate for such compliance.


Section 11.2    Securitization Indemnification.


(a)Borrower understands that, subject to the terms of the Confidentiality
Agreement, information provided to Lender by Borrower and its agents, counsel
and representatives may be included in disclosure documents in connection with
the Securitization, including, without limitation, an offering circular, a
prospectus, prospectus supplement, private placement memorandum or other
offering document (each, a “Disclosure Document”) and may also be included in
filings with the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), and may be made available to
investors or prospective investors in the Securities, the Rating Agencies, and
service providers relating to the Securitization.


(b)Borrower shall (A) indemnify Lender (and for purposes of this Section 11.2,
Lender hereunder shall include its officers and directors), the Affiliate of
Wells Fargo that has filed the registration statement relating to the
Securitization (the “Registration Statement”), each of its directors, each of
its officers who have signed the Registration Statement and each Person that
controls the Affiliate within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Wells Group”), and Wells
Fargo, and any other placement agent or underwriter with respect to the
Securitization, each of their respective directors and each Person who controls
Wells Fargo or any other placement agent or underwriter within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Wells Group
or the Underwriter Group may become subject insofar as the Liabilities arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Disclosure Documents that specifically relate to
Borrower, Guarantor, Affiliated Manager, and Affiliate of Borrower, the Loan
and/or the Property as identified by Lender (collectively, the “Reviewed
Sections”) or in the Provided Information (defined below) or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated in the Reviewed Sections and/or the Provided Information
or necessary in order to make the statements in the Reviewed Sections, in light
of the circumstances under which they were made, not misleading, and (B)
reimburse Lender, the Wells Group and/or the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Wells Group and the
Underwriter Group in connection with investigating or defending the Liabilities;
provided, however, that Borrower will be liable in any such case under clauses
(A) or (B) above only to the extent that any such Liability arises out of or is
based upon any such untrue statement or omission made therein in reliance upon
and in conformity with information furnished to Lender by or on behalf of
Borrower in connection with the preparation of the Disclosure Document or in
connection with the underwriting or closing of

105

--------------------------------------------------------------------------------



the Loan, including, without limitation, financial statements of Borrower,
operating statements and rent rolls with respect to the Property (collectively,
the “Provided Information”). The obligations of Borrower provided for in clauses
(A) and (B) above shall be effective on the date hereof; provided, however, such
indemnity shall be limited to the Provided Information and the Reviewed Sections
and shall only be effective to the extent that Lender accurately states the
Provided Information in the Reviewed Sections of the applicable Disclosure
Document. The aforesaid indemnity will be in addition to any liability which
Borrower may otherwise have.


(c)    In connection with Exchange Act Filings, Borrower shall (i) indemnify
Lender, the Wells Group and the Underwriter Group for Liabilities to which
Lender, the Wells Group or the Underwriter Group may become subject insofar as
the Liabilities arise out of or are based upon the omission or alleged omission
to state in the Reviewed Sections and/or the Provided Information a material
fact required to be stated in the Reviewed Sections and/or the Provided
Information in order to make the statements in the Reviewed Sections, in light
of the circumstances under which they were made, not misleading and (ii)
reimburse Lender, the Wells Group or the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Wells Group or the Underwriter
Group in connection with defending or investigating the Liabilities; provided,
however, such indemnity shall be limited to the Provided Information and the
Reviewed Sections shall only be effective to the extent that Lender accurately
states the Provided Information in the Reviewed Sections in the applicable
Disclosure Document.


(d)    Promptly after receipt by an indemnified party under this Section 11.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 11.2, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to another indemnified
party.

106

--------------------------------------------------------------------------------



(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 11.2(b) or (c) hereof
is for any reason held to be unenforceable as to an indemnified party in respect
of any Liabilities (or action in respect thereof) referred to therein which
would otherwise be indemnifiable under Section 11.2(b) or (c) hereof, the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) Wells Fargo’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.


(f)    Borrower shall indemnify Lender and its officers, directors, partners,
employees, representatives, agents and Affiliates against any actual Losses to
which Lender or its officers, directors, partners, employees, representatives,
agents and Affiliates, may become subject in connection with any indemnification
to the Rating Agencies in connection with issuing, monitoring or maintaining the
Securities insofar as the Losses arise out of or are based upon any untrue
statement of any material fact in any Provided Information provided by or on
behalf of Borrower to the Rating Agencies (the “Covered Rated Agency
Information”) or arise out of or are based upon the omission to state a material
fact in the Covered Rating Agency Information required to be stated therein or
necessary in order to make the statements in Covered Rating Agency Information,
in light of the circumstances under which they were made, not misleading. The
foregoing indemnity shall be limited to the Provided Information and shall only
be effective to the extent Lender accurately states the Provided Information in
the disclosure to the Rating Agencies. Additionally, the Losses incurred by
Lender pursuant to this Section 11.2(f) for which Borrower is liable shall not
be duplicative of the amounts that Borrower is liable to Indemnified Parties
pursuant to Section 11.2(b) above.


(g)    The liabilities and obligations of both Borrower and Lender under this
Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.


Section 11.3    REMIC Savings Clause.


Notwithstanding anything herein to the contrary, if the Loan is included in a
REMIC Trust and, immediately following a release of any portion of the real
property relating to the Property, the ratio of the unpaid principal balance of
the Loan to the value of the remaining real property relating to the Property is
greater than 125% (such value to be determined, in Lender’s sole discretion, by
any commercially reasonable method permitted to a REMIC Trust and it being
agreed and acknowledged that such loan-to-value determination shall be based on
the value of only real property and shall exclude any personal property or
going-concern value, if any), the principal balance of the Loan must be paid
down by Borrower by an amount sufficient to satisfy REMIC Requirements, unless
the Lender receives an opinion of counsel that the Loan

107

--------------------------------------------------------------------------------



will not fail to maintain its status as a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the IRS Code as a result of the related
release of lien.


Section 11.4    Servicer.


(a)At the option of Lender, the Loan may be serviced by a servicer/trustee
selected by Lender (the “Servicer”) and Lender may delegate all or any portion
of its responsibilities under this Agreement and the other Loan Documents to
such servicer/trustee pursuant to a servicing agreement between Lender and such
Servicer; provided, however, Borrower shall not be obligated to pay any monthly
servicing fees to such Servicer.


(b)As between the Lender and Borrower, (i) Servicer shall be the sole party
authorized to grant or withhold consents or take similar actions hereunder or
under the other Loan Documents on behalf of the Lender which such consents and
actions shall be given, taken or withheld only in accordance with the terms and
conditions (and within the time periods) provided herein or in the other Loan
Documents, and Borrower is hereby expressly authorized to rely on any consents
so given or actions so taken, and (ii) all indemnifications, payment and
reimbursement obligations and rights hereunder and under the other Loan
Documents accruing in favor of Lender shall also accrue to Servicer.


Section 11.5    Rating Agency Costs.


In connection with any Rating Agency Confirmation or other Rating Agency
consent, approval or review required hereunder (other than the initial review of
the Loan by the Rating Agencies in connection with a Securitization), Borrower
shall pay all of the costs and expenses of Lender, Servicer and each Rating
Agency in connection therewith, and, if applicable, shall pay any fees imposed
by any Rating Agency in connection therewith.
Section 11.6    Mezzanine Option.


Lender shall have the option (the “Mezzanine Option”) at any time to divide the
Loan into two parts, a mortgage loan and a mezzanine loan (such mezzanine loan,
the “Senior Mezzanine Loan”), provided, that (i) the total loan amounts for such
mortgage loan and the Senior Mezzanine Loan shall equal the then outstanding
amount of the Loan immediately prior to Lender’s exercise of the Mezzanine
Option and (ii) the weighted average interest rate of such mortgage loan and the
Senior Mezzanine Loan shall equal the Interest Rate (other than as the result of
the application by Lender or mezzanine lender of payments and/or proceeds after
an Event of Default or an event of default under the Senior Mezzanine Loan) .
Borrower shall, at Borrower’s sole cost and expense, cooperate with Lender in
Lender’s exercise of the Mezzanine Option in good faith and in a timely manner,
which such cooperation shall include, but not be limited to, (i) executing such
amendments to the Loan Documents and Borrower or any SPE Component Entity’s
organizational documents as may be reasonably requested by Lender or requested
by the Rating Agencies, (ii) creating one or more Single Purpose Entities (the
“Mezzanine Borrower”), which such Mezzanine Borrower shall (A) own, directly or
indirectly, 100% of the equity ownership interests in Borrower (the “Equity
Collateral”), and (B) together with such constituent equity owners of such
Mezzanine Borrower as may be designated by Lender, execute such agreements,
instruments and other documents as may be required by

108

--------------------------------------------------------------------------------



Lender in connection with the Senior Mezzanine Loan (including, without
limitation, a promissory note evidencing the Senior Mezzanine Loan and a pledge
and security agreement pledging the Equity Collateral to Lender as security for
the mezzanine loan); and (iii) delivering such opinions, title endorsements, UCC
title insurance policies and other materials as may be required by Lender or the
Rating Agencies. Borrower hereby acknowledges and agrees that (1) the Permitted
Mezzanine Financing shall at all times be junior and subordinate to the Senior
Mezzanine Loan, (2) without limitation of the foregoing, the Equity Collateral
will be of a more direct interest in Borrower and any SPC Component Entity than
the equity collateral for the Permitted Mezzanine Financing, (3) Lender, in its
capacity as Lender under the Senior Mezzanine Loan, shall be a party to the any
intercreditor agreement entered into in connection with the Permitted Mezzanine
Financing, and (4) Borrower shall cooperate in connection with the foregoing.
Section 11.7    Conversion to Registered Form.


At Lender’s request, Borrower shall keep a “register” in which Borrower shall
provide for the recordation of the name and address of, and the amount of
outstanding principal and interest owing to Lender (the “Register”) and the
entries in the Register shall be conclusive evidence of the amounts due and
owing to the Lender in the absence of manifest error. Once established, Borrower
and Lender shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender for all purposes. Notwithstanding
anything to the contrary contained in this Agreement, the Note or other Loan
Documents, the Note is intended to constitute a registered obligation and the
right, title and interest of Lender and its assignees in and to such Note shall
be transferable only upon notation of such transfer in the Register. This
Section 11.7 shall be construed so that the Note is at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any other relevant or successor
provisions of the Code or such regulations). The Register shall be available for
inspection by any Lender from time to time upon reasonable prior notice. Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to Borrower,
at the time or times reasonably requested by Borrower, such property completed
and executed documentation (including Internal Revenue Service Form W-9 or W-8,
as applicable) as will permit such payments to be made without withholding or at
a reduced rate of withholding.
Section 11.8    Lenders’ Ratable Shares.


(a)Each Noteholder shall have a ratably concurrent and co-equal legal and
beneficial interest in the Loan, each Loan Document, and all rights, remedies,
payments, collateral and proceeds thereof, equal to its Ratable Share, without
any preference or priority over the Ratable Share of the other Noteholder in the
Loan, the Loan Documents and the rights, remedies, payments, collateral and the
proceeds thereof.


(b)The liabilities of each Noteholder shall be several and not joint. No
Noteholder shall be responsible for the obligations of the other. Each
Noteholder shall be liable to Borrower only for its Ratable Share of the Loan.
Notwithstanding anything to the contrary herein, all indemnities by Borrower and
obligations for costs, expenses, damages or advances set forth herein shall run
to and benefit each Noteholder in accordance with their Ratable Shares.

109

--------------------------------------------------------------------------------



ARTICLE 12.


INDEMNIFICATIONS


Section 12.1    General Indemnification.


Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
actual Losses imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) any accident, injury to or death of persons or
loss of or damage to property occurring in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (b) any use, nonuse or condition in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (d) any failure of the Property to
be in compliance with any Applicable Law; (e) any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Security Instrument; and/or
(g) the holding or investing of the funds on deposit in the Accounts or the
performance of any work or the disbursement of funds in each case in connection
with the Reserve Funds. Any amounts payable to Indemnified Parties by reason of
the application of this Section 12.1 shall become immediately due and payable
and shall bear interest at the Default Rate from the date loss or damage is
sustained by Indemnified Parties until paid. Notwithstanding the foregoing,
Borrower shall not have any indemnification obligations or liabilities to the
Indemnified Parties under this Section 12.1 with respect to any Losses (i) that
Borrower can prove to the satisfaction of the Indemnified Parties (determined in
Indemnified Parties sole and absolute discretion) that arose after the date that
Lender or its nominee acquired title to the Property (and in no event resulting
from or relating to a condition existing or which may have existed prior to the
date that Lender or its nominee acquired title to the Property), whether by
foreclosure, exercise of power of sale, acceptance of a deed-in-lieu of
foreclosure, or otherwise, and (ii) that were not the result of any act or
negligence of Indemnitor or any of Indemnitor’s affiliates, agents or
contractors.
Section 12.2    Mortgage and Intangible Tax and Transfer Tax Indemnification.


Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
actual Losses imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to (a)
any tax on the making and/or recording of the Security Instrument, the Note or
any of the other Loan Documents (whether due upon the making of same or upon the
exercise of its remedies under the Loan Documents), and (b) any transfer tax
incurred by Indemnified Parties in connection with the exercise of remedies
hereunder or under any other Loan Documents.

110

--------------------------------------------------------------------------------



Section 12.3    ERISA Indemnification.


Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
actual Losses (including, without limitation, reasonable attorneys’ fees and
costs incurred in the investigation, defense, and settlement of Losses incurred
in correcting any prohibited transaction or in the sale of a prohibited loan,
and in obtaining any individual prohibited transaction exemption under ERISA
that may be required, in Lender’s sole discretion) that Indemnified Parties may
incur, directly or indirectly, as a result of a default under Sections 3.7 or
4.19 of this Agreement.
Section 12.4    Duty to Defend, Legal Fees and Other Fees and Expenses.


Upon written request by any Indemnified Party in connection with the
indemnification obligations set forth in this Article 12, Borrower shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding. Upon demand,
Borrower shall pay or, in the sole discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.
Section 12.5    Survival.


The obligations and liabilities of Borrower under this Article 12 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Security Instrument.
Section 12.6    Environmental Indemnity.


Simultaneously herewith, Borrower and Guarantor have executed and delivered the
Environmental Indemnity to Lender, which Environmental Indemnity is not secured
by the Security Instrument.
ARTICLE 13.


EXCULPATION


Section 13.1    Exculpation.


(a)    Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment or any deficiency
judgment or other judgment establishing personal liability shall be sought
against Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent, or Affiliate of Borrower (but

111

--------------------------------------------------------------------------------



specifically excluding Guarantor) or any legal representatives, successors or
assigns of any of the foregoing (collectively, the “Exculpated Parties”), except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Security
Instrument and the other Loan Documents, or in the Property, the Rents, or any
other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the Security
Instrument and the other Loan Documents, shall not sue for, seek or demand any
deficiency judgment against Borrower or any of the Exculpated Parties in any
such action or proceeding under or by reason of or under or in connection with
the Note, this Agreement, the Security Instrument or the other Loan Documents.
The provisions of this Section shall not, however, (1) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (2) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(3) affect the validity or enforceability of any indemnity, guaranty or similar
instrument (including, without limitation, the indemnities set forth in Article
12 hereof, Section 11.2 hereof, in the Guaranty and in the Environmental
Indemnity) made in connection with the Loan or any of the rights and remedies of
Lender thereunder (including, without limitation, Lender’s right to enforce said
rights and remedies against Borrower and/or Guarantor (as applicable) personally
and without the effect of the exculpatory provisions of this Article 13); (4)
impair the right of Lender to obtain the appointment of a receiver; (5) impair
the enforcement of the assignment of leases and rents contained in the Security
Instrument; (6) impair the right of Lender to enforce Section 4.12(e) of this
Agreement; (7) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Security Instrument or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against the Property; or (8)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
actual Losses incurred by Lender (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with any of the following:


(i)fraud or material intentional misrepresentation by Borrower or Guarantor;


(ii)the gross negligence or willful misconduct of Borrower or Guarantor or the
commission of a criminal act by Borrower or Guarantor, which results in any
seizure or forfeiture of the Property, or any portion thereof, or Borrower’s
interest therein;


(iii)the breach by Borrower or Guarantor of any representation, warranty,
covenant or indemnification provision in the Environmental Indemnity;


(iv)physical waste of the Property caused by the intentional acts or intentional
omissions of Borrower or Guarantor; and/or the removal or disposal of any
portion of the Property after an Event of Default by Borrower or Guarantor;


(v)the misapplication or conversion, in violation of the terms hereof and the
terms of the other Loan Documents, by Borrower or Guarantor of (A) any insurance

112

--------------------------------------------------------------------------------



proceeds paid by reason of any loss, damage or destruction to the Property, or
(B) any Awards or other amounts received in connection with the Condemnation of
all or a portion of the Property, in each case only to the extent Lender has not
taken title to the Property either through a foreclosure or deed-in-lieu
thereof;


(vi)    all Rents received or collected by or on behalf of Borrower during the
continuance of an Event of Default and not applied as required by terms hereof
and the terms of the other Loan Documents (except to the extent that such
application of such funds is prevented by bankruptcy, receivership, or similar
judicial proceeding in which Borrower is legally prevented from directing the
disbursement of such sums);


(vii)    any Security Deposits, advance deposits or any other deposits collected
by Borrower (or Manager on their behalf) or any Rents collected in advance with
respect to the Property which are not delivered to a receiver appointed by
Lender or to Lender after a foreclosure under the Security Instrument;


(viii)    Borrower’s breach of, or failure to comply with, the representations,
warranties and/or covenants contained in Section 11.2 hereof;


(ix)    Borrower fails to appoint a new property manager upon the request of
Lender as required by, and in accordance with, the terms and provisions of, this
Agreement, the Assignment of Management Agreement and the other Loan Documents
or Borrower appoints a new property manager or replaces the property manager
other than in accordance with the terms of this Agreement, the Assignment of
Management Agreement and the other Loan Documents;


(x)    any involuntary transfer or conveyance by Borrower of its interest in the
Property, any voluntary transfer or conveyance of any direct and/or indirect,
non-Controlling interest in Borrower or any involuntary transfer or conveyance
of any Controlling or non-Controlling, direct and/or indirect interest in
Borrower; in each case in violation of the covenants set forth in Article 6
hereof;


(xi)    arising out of, in connection with or resulting from (A) any
Construction Impact Alterations and/or (B) any claims, suits, actions,
proceedings or damages brought by any third party against Lender and/or any
property damage to the Remaining Property arising out of, in connection with or
resulting from the Construction (provided, however, such recourse obligation
shall result in recourse liability hereunder only to the extent that Borrower’s
or such other Person’s liability insurance policy does not cover such Loss(es)
of Lender);


(xii)    Borrower, Guarantor or any of their respective Affiliates or agents (or
any other Person acting on their behalf or at the direction of any of the
foregoing) leasing any space at the Released Expansion Parcel to the Prohibited
Tenant, pursuant to a Lease under which such Tenant takes occupancy of any
portion of the Released Expansion Parcel at any time after the completion of the
Construction unless Lender has provided its prior written consent thereto; and



113

--------------------------------------------------------------------------------



(xiii)    the granting by Borrower of any voluntary non-monetary Lien against
Borrower’s interest in the Property in violation of the covenants contained in
the Loan Documents.


Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) Borrower or any SPE Component
Entity files a voluntary petition under the Bankruptcy Code or any other
Creditors Rights Laws; (ii) any Borrower, Guarantor, or any Affiliate, officer,
director, or representative of Borrower or Guarantor, files, or joins in the
filing of, an involuntary petition against Borrower under the Bankruptcy Code or
any other Creditors Rights Laws, or Borrower, any SPE Component Entity or
Guarantor solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower or any SPE Component Entity from any
Person; (iii) Borrower or any SPE Component Entity files an answer consenting to
or otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Creditors Rights
Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person; (iv) Borrower, Guarantor, or any
Affiliate, officer, director, or representative of Borrower, any SPE Component
Entity or Guarantor consents to or acquiesces in or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower, any
SPE Component Entity or any portion of the Property (other than an application
initiated by Lender); (v) Borrower or any SPE Component Entity makes an
assignment for the benefit of creditors or admits in any legal proceeding its
insolvency or inability to pay its debts as they become due, except to extent to
prevent a claim of perjury or as required by court order; (vi) Borrower, any SPE
Component Entity or Guarantor contests or opposes any motion made by Lender to
obtain relief from the automatic stay or seeks to reinstate the automatic stay
in the event of any federal or state bankruptcy or insolvency proceeding
involving the Guarantor or its Affiliates; (vii) any voluntary transfer or
conveyance by Borrower of its interest in the Property, any voluntary transfer
or conveyance of any direct and/or indirect Controlling interest in Borrower or
the granting by Borrower of a mortgage or other voluntary monetary Lien against
Borrower’s interest in the Property, in each case, in violation of the covenants
contained herein or in the other Loan Documents; or (viii) the breach of any
representation, warranty or covenant contained in Article 5 hereof that results
in the substantive consolidation of the assets of Borrower with the assets of
another Person.
Section 13.2    Survival.


The obligations and liabilities of Borrower under this Article 13 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Security Instrument.
ARTICLE 14.


NOTICES

114

--------------------------------------------------------------------------------



Section 14.1    Notices.


All notices or other written communications hereunder shall be deemed to have
been properly given (a) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (b) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (c) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
If to Borrower:
333 South Hope Co. LLC
333 South Hope Plant LLC
c/o Brookfield Office Properties, Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: Jason Kirschner
Facsimile No. (646) 430-8556
 
 
With a copies to:
333 South Hope Co. LLC
c/o Brookfield Office Properties, Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: General Counsel
Facsimile No. (212) 417-7195


Goodwin Procter, LLP
Exchange Place
53 State Street
Boston, Massachusetts 02109
Attention: Samuel L. Richardson, Esq.
Facsimile No. (617) 227-8591
 
 
If to Lender:
Wells Fargo Bank, National Association
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California 94612
Attention: Commercial Mortgage Servicing
Facsimile No.: 866-359-5352


115

--------------------------------------------------------------------------------



 
Citigroup Global Markets Realty Corp.
388 Greenwich Street
19th Floor
New York, New York 10013
Attention : Ana Rosu Marmann
Facsimile No.: (646) 328-2938
 
 
With a copy to:
Alston & Bird LLP
90 Park Avenue
New York, New York 10016
Attention: Ellen M. Goodwin, Esq.
Facsimile No.: 212-210-9444



or addressed as such party may from time to time designate by written notice to
the other parties.
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
ARTICLE 15.


FURTHER ASSURANCES


Section 15.1    Replacement Documents.


Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note, this Agreement or any of the other Loan
Documents which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note, this Agreement or such
other Loan Document: (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement thereof, dated the date of
this Agreement or such other Loan Document, as applicable, in the same principal
amount thereof and otherwise of like tenor and (ii) with respect to the Note,
(a) Borrower will execute a reaffirmation of the Debt as evidenced by such Note
acknowledging that Lender has informed Borrower that the Note was lost, stolen,
destroyed or mutilated and that such Debt continues to be an obligation and
liability of the Borrower as set forth in the Note, a copy of which shall be
attached to such reaffirmation and (b) if requested by Lender, Borrower will
execute a replacement note and Lender or Lender’s custodian (at Lender’s option)
shall provide to Borrower the applicable Lender’s, Lender’s custodian’s or other
applicable credit-worthy entity’s then standard form of lost note affidavit and
indemnity, in form and substance reasonably acceptable to Borrower and such
Person.
Section 15.2    Recording of Security Instrument, etc.


Borrower forthwith upon the execution and delivery of the Security Instrument
and thereafter, from time to time, will cause the Security Instrument and any of
the other Loan Documents creating a lien or security interest or evidencing the
lien hereof upon the Property and each instrument of further assurance to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and

116

--------------------------------------------------------------------------------



fully to protect and perfect the lien or security interest hereof upon, and the
interest of Lender in, the Property. Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, the Security Instrument,
this Agreement, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Security Instrument, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by Applicable Law so to do.
Section 15.3    Further Acts, etc.


Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, notices of assignments, transfers and
assurances as Lender shall, from time to time, reasonably require, for the
better assuring, conveying, assigning, transferring, and confirming unto Lender
the property and rights hereby mortgaged, deeded, granted, bargained, sold,
conveyed, confirmed, pledged, assigned, warranted and transferred or intended
now or hereafter so to be, or which Borrower may be or may hereafter become
bound to convey or assign to Lender, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording the Security Instrument, or for complying with all
Applicable Law. Borrower, on demand, will execute and deliver, and in the event
it shall fail to so execute and deliver, hereby authorizes Lender to execute in
the name of Borrower or without the signature of Borrower to the extent Lender
may lawfully do so, one or more financing statements to evidence more
effectively the security interest of Lender in the Property. Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 15.3.
Section 15.4    Changes in Tax, Debt, Credit and Documentary Stamp Laws.


(a)If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of the Property for the purpose of
taxation and which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than ninety (90) days to declare the
Debt immediately due and payable.


(b)Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of the Security Instrument

117

--------------------------------------------------------------------------------



or the Debt. If such claim, credit or deduction shall be required by Applicable
Law, Lender shall have the option, by written notice of not less than ninety
(90) days, to declare the Debt immediately due and payable.


(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.


ARTICLE 16.


WAIVERS


Section 16.1    Remedies Cumulative; Waivers.


The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instrument,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.
Section 16.2    Modification, Waiver in Writing.


No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.
Section 16.3    Delay Not a Waiver.


Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to

118

--------------------------------------------------------------------------------



have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Security Instrument, the Note and the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.
Section 16.4    Waiver of Trial by Jury.


TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER, BY ACCEPTANCE OF
THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR
THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR BORROWER.
Section 16.5    Waiver of Notice.


Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and (b)
with respect to matters for which Lender is required by Applicable Law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.
Section 16.6    Remedies of Borrower.


In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment. Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.
Section 16.7    Marshalling and Other Matters.


Borrower hereby waives, to the extent permitted by Applicable Law, the benefit
of all appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale under the Security Instrument of the Property or any part thereof or any
interest therein. Further, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of the Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of the
Security Instrument and on behalf of all persons to the extent permitted by
Applicable Law.

119

--------------------------------------------------------------------------------



Section 16.8    [Intentionally omitted].


Section 16.9    Waiver of Counterclaim.


Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.
Section 16.10    Sole Discretion of Lender.


(a)Wherever pursuant to this Agreement (a) Lender exercises any right given to
it to approve or disapprove, (b) any arrangement or term is to be satisfactory
to Lender, or (c) any other decision or determination is to be made by Lender,
the decision to approve or disapprove all decisions that arrangements or terms
are satisfactory or not satisfactory, and all other decisions and determinations
made by Lender, shall be in the sole discretion of Lender, except as may be
otherwise expressly and specifically provided herein. Prior to a Securitization,
whenever pursuant to this Agreement or any other Loan Document the Rating
Agencies are given any right to approve or disapprove any matter, or any
arrangement or term is to be satisfactory to the Rating Agencies, to the extent
not already required, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory, shall be substituted therefor.


ARTICLE 17.


MISCELLANEOUS


Section 17.1    Survival.


This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth in
this Agreement, the Security Instrument, the Note or the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
Section 17.2    Governing Law.


(A)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE LOAN WAS
MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED

120

--------------------------------------------------------------------------------



IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF
THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER
LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND SECURITY INTERESTS IN
PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC
(INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW
OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH
9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS
SPECIFICALLY SET FORTH ABOVE.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
BROOKFIELD PROPERTIES INC.
BROOKFIELD PLACE
250 VESEY STREET, 15TH FLOOR
NEW YORK, NY 10281
ATTENTION: GENERAL COUNSEL


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY

121

--------------------------------------------------------------------------------



SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW
YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.
Section 17.3    Headings.


The Article and/or Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
Section 17.4    Severability.


Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
Section 17.5    Preferences.


Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state or federal law, common law or equitable cause, then, to the extent
of such payment or proceeds received, the obligations hereunder or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.
Secion 17.6    Expenses.


Borrower shall, within ten (10) Business Days of demand, pay Lender all
reasonable, out-of-pocket costs and expenses incurred by Lender (including any
Rating Agency costs, fees and expenses) in connection with: (a) the preparation,
negotiation, execution and delivery of this Agreement and all of the other Loan
Documents; (b) the administration of this Agreement and

122

--------------------------------------------------------------------------------



the other Loan Documents for the term of the Loan and any modifications and
amendments, if any, of this Agreement or any of the other Loan Documents; (c)
the processing of any Borrower requests made hereunder and under any of the
other Loan Documents; (d) the enforcement of any remedies hereunder or under the
other Loan Documents or the satisfaction by Lender of any of Borrower’s or
Guarantor’s obligations under this Agreement and the other Loan Documents; (e)
enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the Security
Instrument, the Note, the other Loan Documents, the Property, or any other
security given for the Loan; and (f) otherwise protecting Lender’s interests
under this Agreement and any other Loan Document, including, without limitation,
in connection with any “work-out” of the Loan or any bankruptcy, insolvency,
receivership, reorganization, rehabilitation, liquidation or other similar
proceeding in respect of Borrower, SPE Component Entity or Guarantor or an
assignment by Borrower, SPE Component Entity or Guarantor for the benefit of its
creditors (including, without limitation, any special servicing fees, “work-out”
fees and/or liquidation fees, but excluding any monthly servicing fees).
Borrower shall not be liable for the payment of any such costs and expenses to
the extent the same arise by reason of the gross negligence, illegal acts, fraud
or willful misconduct of Lender or Servicer. Borrower recognizes and agrees that
formal written appraisals of the Property by a licensed independent appraiser
may be required by Lender’s internal procedures and/or federal regulatory
reporting requirements on an annual and/or specialized basis and that Lender
may, at its option, require inspection of the Property by an independent
supervising architect and/or cost engineering specialist at least semiannually.
Notwithstanding the foregoing, Borrower shall not be required to pay for any
such appraisal unless an Event of Default occurs and is continuing or as
otherwise required to determine the value of the Property after a Casualty or
Condemnation. Any amounts payable to Lender pursuant to this Section 17.6 shall
become immediately due and payable upon written demand and, if the same is not
paid within ten (10) Business Days from such written demand, shall bear interest
at the Default Rate from the date which is ten (10) Business Days from such
written demand until the date such amounts have been paid.
Section 17.7    Cost of Enforcement.


In the event (a) that the Security Instrument is foreclosed in whole or in part,
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors, or
(c) Lender exercises any of its other remedies under this Agreement, the
Security Instrument, the Note and the other Loan Documents, Borrower shall be
chargeable with and agrees to pay all costs of collection and defense, including
attorneys’ fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post judgment
action involved therein, together with all required service or use taxes. Any
amounts payable to Lender pursuant to this Section 17.7 shall become immediately
due and payable upon written demand and, if the same is not paid within ten (10)
Business Days from such written demand, shall bear interest at the Default Rate
from the date which is ten (10) Business Days from such written demand until the
date such amounts have been paid.
Section 17.8    Exhibits and Schedules Incorporated.

123

--------------------------------------------------------------------------------



The Exhibits and Schedules annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.
Section 17.9    Offsets, Counterclaims and Defenses.


Any assignee of Lender’s interest in and to this Agreement, the Security
Instrument, the Note and the other Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to such
documents which Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower.
Section 17.10    No Joint Venture or Partnership; No Third Party Beneficiaries.


(a)Borrower and Lender intend that the relationships created under this
Agreement, the Security Instrument, the Note and the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender or to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.


(b)This Agreement, the Security Instrument, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.


(c)The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.


(d)Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.


(e)By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note

124

--------------------------------------------------------------------------------



or the other Loan Documents, including, without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.


(f)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Security Instrument and the other Loan Documents, Lender is
expressly and primarily relying on the truth and accuracy of the representations
and warranties set forth in Article 3 of this Agreement without any obligation
to investigate the Property and notwithstanding any investigation of the
Property by Lender; that such reliance existed on the part of Lender prior to
the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept the this Agreement, the Note, the Security Instrument
and the other Loan Documents in the absence of the warranties and
representations as set forth in Article 3 of this Agreement.


Section 17.11    Publicity; Advertising.


(a)All news releases, publicity or advertising by Borrower, Guarantor or any
Person directly or indirectly owned and/or Controlled by Sponsor through any
media intended to reach the general public which refers to this Agreement, the
Note, the Security Instrument or the other Loan Documents or the financing
evidenced by this Agreement, the Note, the Security Instrument or the other Loan
Documents, to Lender or any of its Affiliates shall be subject to the prior
written approval of Lender, not to be unreasonably withheld, conditioned or
delayed; provided, however, that Borrower may issue a release stating that a
financing has occurred which does not mention Lender, Wells Fargo, Citi or any
of the material terms of the Loan (other than the amount of the Loan) without
Lender’s prior written approval. Nothing contained in this Section 17.11 shall
restrict Sponsor’s right to include information regarding the Loan and its terms
in any securities filings, disclosures or information distributed to its
shareholders.


(b)Lender and its affiliated entities, including, without limitation, Wells
Fargo & Company and its subsidiaries, may publicly identify details of the Loan
in their respective advertising and public communications of all kinds,
including, but not limited to, press releases, direct mail, newspapers,
magazines, journals, e-mail or internet advertising or communications, in each
case, subject to the prior written approval of Borrower, not to be unreasonably
withheld, conditioned or delayed. Such details shall be limited to (i) the name
of the Property, (ii) a description of the size and location of the Property,
(iii) the principal amount of the Loan, (iv) the Closing Date, (v) whether the
interest rate of the Loan is fixed or floating, and (vi) the identities of
Borrower and Guarantor.


Section 17.12    Conflict; Construction of Documents; Reliance.


In the event of any conflict between the provisions of this Agreement and the
Security Instrument, the Note or any of the other Loan Documents, the provisions
of this Agreement shall control. Wherever the phrase “during the continuance of
an Event of Default” or the like appears herein or in any other Loan Document,
such phrase shall not mean or imply that Lender has any obligation to accept a
cure of such Event of Default. The parties hereto acknowledge that they

125

--------------------------------------------------------------------------------



were represented by competent counsel in connection with the negotiation,
drafting and execution of this Agreement, the Note, the Security Instrument and
the other Loan Documents and this Agreement, the Note, the Security Instrument
and the other Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under this
Agreement, the Note, the Security Instrument and the other Loan Documents or any
other agreements or instruments which govern the Loan by virtue of the ownership
by it or any parent, subsidiary or Affiliate of Lender of any equity interest
any of them may acquire in Borrower, and Borrower hereby irrevocably waives the
right to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.
Section 17.13    Entire Agreement.


This Agreement, the Note, the Security Instrument and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written between Borrower and Lender are
superseded by the terms of this Agreement, the Note, the Security Instrument and
the other Loan Documents.
Section 17.14    Liability.


If Borrower consists of more than one person, the obligations and liabilities of
each such person hereunder shall be joint and several. This Agreement shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns forever.
Section 17.15    Duplicate Originals; Counterparts.


This Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. The failure of any party
hereto to execute this Agreement, or any counterpart hereof, shall not relieve
the other signatories from their obligations hereunder.
Section 17.16    Contribution


(a)    As a result of the transactions contemplated by this Agreement and the
other Loan Documents, each Borrower will benefit, directly and indirectly, from
each Borrower’s obligation to pay the Debt and perform its obligations hereunder
and under the other Loan Documents (collectively, the “Obligations”) and in
consideration therefore each Borrower desires to enter into an allocation and
contribution agreement among themselves as set forth in this Section to allocate
such benefits among themselves and to provide a fair and equitable agreement to
make contributions among each of Borrowers in the event any payment is made by
any individual Borrower hereunder to Lender (such payment being referred to
herein as a “Contribution,” and

126

--------------------------------------------------------------------------------



for purposes of this Section, includes any exercise of recourse by Lender
against any Property of a Borrower and application of proceeds of such Property
in satisfaction of such Borrower’s obligations, to Lender under the Loan
Documents).


(b)    Each Borrower shall be liable hereunder with respect to the Obligations
only for such total maximum amount (if any) that would not render its
Obligations hereunder or under any of the Loan Documents subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
state law.


(c)    In order to provide for a fair and equitable contribution among Borrowers
in the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section.


(d)    For purposes hereof, the “Benefit Amount” of any individual Borrower as
of any date of determination shall be the net value of the benefits to such
Borrower and its affiliates from extensions of credit made by Lenders to (i)
such Borrower and (ii) to the other Borrowers hereunder and the Loan Documents
to the extent such other Borrowers have guaranteed or mortgaged their property
to secure the Obligations of such Borrower to Lenders.


(e)    Each Borrower shall be liable to a Funding Borrower in an amount equal to
the lesser of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (B) the amount of Obligations paid by
such Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).


(f)    In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.


(g)    Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.



127

--------------------------------------------------------------------------------



(h)    No Reimbursement Contribution payments payable by a Borrower pursuant to
the terms of this Section shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section shall limit or affect in
any way the Obligations of any Borrower to Lender under the Loan Documents.


(i)    To the extent permitted by applicable law, each Borrower waives the
defenses below solely to the extent such defenses are available to any Borrower
in its capacity as a surety or guarantor of the Debt, and not as a direct
obligor hereunder or under the other Loan Documents:


(i)any right to require Lender to proceed against any other Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;


(ii)any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;


(iii)any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;


(iv)any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;


(v)any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;


(vi)presentment, demand, protest and notice of any kind;


(vii)any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other person
or entity or any defect in any notice that may be given in connection with any
sale or disposition of any collateral;


(viii)any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any collateral;


(ix)any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;



128

--------------------------------------------------------------------------------



(x)    any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;


(xi)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;


(xii)    any defense based upon the avoidance of any security interest in favor
of Lender for any reason;


(xiii)    any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;


(xiv)    any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Security Instrument
to be satisfied by any payment from any other Borrower or any such party;


(xv)    all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower; and


(xvi)    all rights and defenses that Borrower may have because any of Debt is
secured by real property. This means, among other things (subject to the other
terms and conditions of the Loan Documents): (1) Lender may collect from
Borrower without first foreclosing on any real or personal property collateral
pledged by any other Borrower, and (2) if Lender forecloses on any real property
collateral pledged by any other Borrower, (I) the amount of the Debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price and (II) Lender
may collect from Borrower even if any other Borrower, by foreclosing on the real
property collateral, has destroyed any right Borrower may have to collect from
any other Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Borrower may have because any of the Debt is secured by real
property; and except as may be expressly and specifically permitted herein, any
claim or other right which Borrower might now have or hereafter acquire against
any other Borrower or any other person that arises from the existence or
performance of any obligations under the Loan Documents, including any of the
following: (1) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (2) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.


(j)    Each Borrower hereby waives each of the following:



129

--------------------------------------------------------------------------------



(i)    Any rights of Borrower of subrogation, reimbursement, indemnification,
and/or contribution against the other Borrower or any other person or entity,
and any other rights and defenses that are or may become available to such
Borrower or any other person or entity by reasons of Sections 2787-2855,
inclusive of the California Civil Code;


(ii)    Any rights or defenses that may be available by reason of any election
of remedies by Lender (including, without limitation, any such election which in
any manner impairs, effects, reduces, releases, destroys or extinguishes such
Borrower’s subrogation rights, rights to proceed against Borrower for
reimbursement, or any other rights of such Borrower to proceed against any other
person, entity or security, including but not limited to any defense based upon
an election of remedies by Lender under the provisions of Section 580(d) of the
California Code of Civil Procedure or any similar law of California or of any
other State or of the United Sates); and


(iii)    Any rights or defenses such Borrower may have because the obligations
hereunder and under the other Loan Documents are secured by real property or any
estate for years. These rights or defenses include, but are not limited to, any
rights or defenses that are based upon, directly or indirectly, the application
of Section 580(a), Section 580(b), Section 580(d) or Section 726 of the
California Code of Civil Procedure to the such obligations.


The provisions of this subsection (iii) mean, among other things:
(x)    Lender may collect from any Borrower without first foreclosing on any
real or personal property collateral pledged by Borrower for the Debt; and
(y)    If Lender forecloses on real property collateral pledged by Borrower:
The obligations hereunder may be reduced only by the price for which such real
property collateral is sold at the foreclosure sale even if such real property
collateral is worth more than the sale price, and the Lender may collect from
such Borrower even if the Lender, by foreclosing on the real property
collateral, has destroyed any right such Borrower may have to collect from the
other Borrower.
Further, the provisions of this Agreement constitute an unconditional and
irrevocable waiver of any rights and defenses Borrower may have because such
obligations are secured by real property. These rights and defenses, include,
but are not limited to, any rights or defenses based upon Section 580(a),
Section 580(b), Section 580(d) or Section 726 of the California Code of Civil
Procedure.)).
[NO FURTHER TEXT ON THIS PAGE]



130

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.
 
BORROWER:
333 SOUTH HOPE CO. LLC, a Delaware limited
liability company
By: /s/ JASON KIRSCHNER
Name: Jason Kirschner
Title: Vice President, Finance



 
333 SOUTH HOPE PLANT LLC, a Delaware
limited liability company




By: /s/ JASON KIRSCHNER
Name: Jason Kirschner
Title: Vice President, Finance



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

Loan Agreement – Signature Page

--------------------------------------------------------------------------------





 
LENDER:
WELLS FARGO BANK, NATIONAL
ASSOCIATION
By: /s/ JEFFREY L. CIRILLO
Name: Jeffrey L. Cirillo
Title: Director



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

Loan Agreement – Signature Page

--------------------------------------------------------------------------------





 
LENDER:
CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation
By: /s/ RICHARD W. SIMPSON
Name: Richard W. Simpson
Title: Authorized Signatory








Loan Agreement – Signature Page

--------------------------------------------------------------------------------



EXHIBIT A
ADDITIONAL DEFINITIONS
“Debt Service Coverage Ratio” shall mean as of the last day of the calendar
month immediately preceding the applicable date of calculation, the quotient
obtained by dividing (1) the Adjusted Net Cash Flow by (2) the sum of (x) the
aggregate interest-only payments projected to be due and payable under the Note
over the twelve (12) month period subsequent to the date of calculation plus (y)
the aggregate principal, if any, and interest payment projected to be due and
payable under the Permitted Mezzanine Financing, if any, over the twelve (12)
month period subsequent to the date of calculation. Borrower shall deliver to
Lender such information as is reasonably required for Lender to make all
applicable calculations. Lender’s calculation of the Debt Service Coverage
Ratio, and all component calculations, shall be conclusive and binding on
Borrower absent manifest error.
“Debt Yield” shall mean, as of the last day of the calendar month immediately
preceding the applicable date of determination, the quotient (expressed as a
percentage) obtained by dividing (a) Adjusted Net Cash Flow as of such date by
(b) the sum of (i) the outstanding principal amount of the Loan as of such date
plus (ii) the outstanding principal amount of the Permitted Mezzanine financing
as of such date. Lender’s calculation of the Debt Yield, and all component
calculations, shall be conclusive and binding on Borrower absent manifest error.


“Adjusted Net Cash Flow” shall mean Underwritten NOI minus (a) normalized tenant
improvement and leasing commission expenditures equal to $1.00 per square foot
per annum, and (b) normalized capital improvements equal to $0.20 per square
foot per annum.


“Underwritten NOI” shall mean Underwritten EGI minus Underwritten Operating
Expenses.


INCOME
“Underwritten EGI” shall mean Net Rental Income plus Other Income minus Bad Debt
and Rent Concessions.
“Net Rental Income” shall mean Gross Potential Rent plus Expense Reimbursements
minus Vacancy Deduction plus Percentage Rent.
“Gross Potential Rent” shall mean gross potential rent, computed in accordance
with accounting principles reasonably acceptable to Lender, based on the most
recent rent roll annualized, which should include (a) effective rent for space
leased pursuant to valid Leases (the “In-Place Tenants”), provided that (i) to
the extent a particular tenant is either in a scheduled rent concession period
at the time of determination or has a rent concession period scheduled in the
future, such tenant’s annualized rent, including, without limitation,
contractual parking rent, may be adjusted by Lender in its reasonable discretion
to reflect a normalized annualized amount unless no future rent is scheduled to
be received from such tenant in which case no rent will be included for such
tenant, (ii) effective rent shall also include rental increases for In-Place
Tenants (other than the Specified Tenant (defined below)) pursuant to Leases
through and including



--------------------------------------------------------------------------------



August 1, 2015 and (iii) with respect to the Lease with Bank of America, N.A.
(the “Specified Tenant”), effective rent shall be further adjusted by Lender to
include the average base rent for such Specified Tenant calculated based upon
the effective rent over the remaining applicable Lease term) and (b) market
rents for vacant space. Gross Potential Rent will not include potential rent by
or on behalf of any tenant under a Lease which is the subject of any proceeding
or action relating to its bankruptcy, reorganization or other arrangement
pursuant to the Bankruptcy Code or any similar federal or state law or which has
been adjudicated a bankrupt or insolvent unless such Lease has been affirmed by
the trustee in such proceeding or action pursuant to a final, non-appealable
order of a court of competent jurisdiction.
“Expense Reimbursements” shall mean expense reimbursements as determined from
the most recent operating statement, to the extent deemed recurring and
sustainable, determined on a trailing 12-month basis (which should include
actual expense reimbursements for occupied space and market expense
reimbursements for vacant space and newly-leased space); provided, however, (i)
that total Expense Reimbursements cannot exceed one hundred percent (100%) of
Borrower’s actual Operating Expenses and (ii) the following shall not be
included as Expense Reimbursements: any expense reimbursements from Tenants
relating to any national or regional marketing expenses allocated to the
Property; any extraordinary non-recurring expenses; any bank charges; any
corporate overhead costs allocated or charged to the Property (such as
information technology and legal and marketing costs associated with leasing of
space at the Property); bad debts relating to the current accounting period; and
any audit and other fees associated with the Loan.
“Vacancy Deduction” shall be determined by multiplying Gross Potential Rent and
Expense Reimbursements by the greatest of (a) the actual vacancy at the Property
at the time of determination, and (b) an imputed vacancy rate of 5%.
“Percentage Rent” shall mean percentage rent as determined from the most recent
operating statement, to the extent deemed recurring and sustainable, determined
on a trailing 12-month basis.
“Other Income” shall mean all other applicable income as determined from the
most recent operating statement for the Property at the time of determination,
to the extent such income is deemed recurring and sustainable, determined on a
trailing 12-month basis, computed in accordance with accounting principles
reasonably acceptable to Lender, including, without limitation (and without
duplication), parking income, cellular tower income, vending income and other
similar items. Notwithstanding the foregoing, Other Income will not include
Insurance Proceeds (other than proceeds of rent loss, business interruption or
other similar insurance allocable to the applicable period); Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period); proceeds of any financing; proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein (including
proceeds of any sales of furniture, fixtures and equipment); capital
contributions or loans to Borrower or an Affiliate of Borrower; any item of
income otherwise includable in Other Income but paid directly by any tenant to a
Person other than Borrower; any other extraordinary, non-recurring revenues;
payments paid by or on behalf of any tenant under a Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to



--------------------------------------------------------------------------------



the Bankruptcy Code or any similar federal or state law or which has been
adjudicated a bankrupt or insolvent unless such Lease has been affirmed by the
trustee in such proceeding or action pursuant to a final, non-appealable order
of a court of competent jurisdiction; payments paid by or on behalf of any
tenant under a Lease in whole or partial consideration for the termination of
any Lease; sales tax rebates from any Governmental Authority; sales, use and
occupancy taxes on receipts required to be accounted for by Borrower to any
Governmental Authority; refunds and uncollectible accounts; interest income from
any source; unforfeited Security Deposits, utility and other similar deposits;
income from tenants not paying rent; or any disbursements to Borrower from the
Reserve Funds.
“Bad Debt” shall mean debt that remains uncollectible after reasonable efforts
have been exhausted to collect the debt. Bad Debt will be determined on a
trailing 12-month basis.
“Rent Concessions” shall mean any remaining rent concessions for the Leases used
to determine Gross Potential Rent (other than any concessions already accounted
for in the determination of Gross Potential Rent above) to the extent such rent
concessions relate to the forward 12-month period at the time of determination.
EXPENSE
“Underwritten Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing 12-month period adjusted upwards or downwards in
Lender’s reasonable discretion by anticipated changes in Operating Expenses.
“Operating Expenses” shall mean all expenses, computed in accordance with
accounting principles reasonably acceptable to Lender, of whatever kind and from
whatever source, relating to the ownership, operation, repair, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, without limitation (and without duplication): Taxes
(based on the most current bill annualized, subject to adjustment by Lender to
take into account any change in assessment that has not yet been reflected in
the most current tax bill); Insurance Premiums (based on the most current
premium annualized); management fees (whether or not actually paid) equal to the
greater of the actual management fees or 3% of Underwritten EGI; costs
attributable to the ordinary operation, repair and maintenance of the
Improvements; common area maintenance costs; advertising and marketing expenses;
professional fees; license fees; general and administrative costs and expenses;
utilities; payroll, benefits and related taxes and expenses; janitorial
expenses; computer processing charges; operating equipment or other lease
payments as approved by Lender; ground lease payments; bond assessments; and
other similar costs and expenses; in each instance, unless otherwise noted, only
to the extent actually paid for by Borrower (the foregoing expenses being
referred to herein as “Actual Operating Expenses”). Notwithstanding the
foregoing, Operating Expenses shall not include debt service (including
principal, interest, impounds and other reserves), capital expenditures, tenant
improvement costs, leasing commissions or other expenses which are paid from
escrows required by the Loan Documents; any payment or expense for which
Borrower was or is to be reimbursed from proceeds of the loan or insurance or by
any third party; federal, state or local income taxes; any non-cash charges such
as depreciation and amortization; any item of expense otherwise includable in
Operating Expenses which is paid directly by any tenant except real estate taxes
paid directly to any taxing authority by any tenant; any national or



--------------------------------------------------------------------------------



regional marketing expenses allocated to the Property; any extraordinary
non-recurring expenses; any bank charges; any corporate overhead costs allocated
or charged to the Property (such as information technology and legal and
marketing costs associated with leasing of space at the Property); bad debts
relating to the current accounting period; and any audit and other fees
associated with the Loan.
In making the calculations described herein, applicable line items may be
adjusted by Lender in its reasonable discretion (a) to accurately reflect the
amounts of any extraordinary non-recurring items in the relevant period and to
reflect on a pro rata basis those items on an annual or semi-annual basis and
(b) to reflect Leases (and projected changes to the applicable line items above)
which are either (i) anticipated to terminate within the 90 days of the date of
calculation or (ii) executed with creditworthy tenants with rent commencement
dates scheduled to occur within 90 days of the date of calculation.


[NO FURTHER TEXT ON THIS PAGE]



